                     Demand for Arbitration Form
                     Instructions for Submittal of Arbitration to JAMS



INSTRUCTIONS
Please submit this form to your local JAMS Resolution Center. Once the below items                           1-800-352-JAMS
are received, a JAMS professional will contact all parties to commence and coordinate                        www.jamsadr.com
the arbitration process, including the appointment of an arbitrator and scheduling a
hearing date.



If you wish to proceed with an arbitration by executing and serving a Demand for Arbitration on the appropriate
party, please submit the following items to JAMS with the requested number of copies:

  A. Demand for Arbitration (2 copies)

  B. Proof of service of the Demand on the appropriate party (2 copies)

  C. Entire contract containing the arbitration clause (2 copies)
      •    To the extent there are any court orders or stipulations relevant to this arbitration demand, e.g. an order com-
           pelling arbitration, please also include two copies.

  D. Administrative Fees
       • For two-party matters, the Filing Fee is $1,750. For matters involving three or more parties, the filing fee is
         $3,000. The entire Filing Fee must be paid in full to expedite the commencement of the proceedings. Thereafter,
         a Case Management Fee of 12% will be assessed against all Professional Fees, including time spent for
         hearings, pre- and post-hearing reading and research and award preparation. JAMS also charges a $1,750
         filing fee for counterclaims. For matters involving consumers, the consumer is only required to pay $250. See
         JAMS Policy on Consumer Arbitrations Pursuant to Pre-Dispute Clauses. For matters based on a clause or
         agreement that is required as a condition of employment, the employee is only required to pay $400. See JAMS
         Policy on Employment Arbitrations, Minimum Standards of Fairness. JAMS may apply its Employment
         Minimum Standards where an individual claims to have been misclassified as an independent
         contractor or otherwise improperly placed into a category other than employee or applicant for
         employment.

        •   A refund of $875 will be issued if the matter is withdrawn within five days of filing. After five days, the filing
            fee is non-refundable.



                           Once completed, please submit to your local JAMS Resolution Center.
                Resolution Center locations can be found on the JAMS website at: http://www.jamsadr.com/locations/.




JAMS Demand for Arbitration Form                                                                                      Page 1 of 7
                                   Demand for Arbitration Form (continued)
                                   Instructions for Submittal of Arbitration to JAMS

TO RESPONDENT (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)                                             Add more respondents on page 6.

    RESPONDENT
    NAME       Uber Technologies, Inc.

      ADDRESS             1455 Market Street, 4th Floor

      CI T Y              San Francisco                                   STATE   CA               ZIP   94103

      PHONE                                          FAX                  EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      R E P R E S E N TAT I V E / AT T ORNEY   Hamish Hume and Jessica Phillips
      FIRM/
      COMPANY             Boies Schiller Flexner LLP

      ADDRESS             1401 New York Avenue NW

      CITY                Washington, D.C.                                STATE                    ZIP   20005

      PHONE               202.237.2727               FAX   202.237.6131   EMAIL   hhume@bsfllp.com; jphillips@bsfllp.com


FROM CLAIMANT                                                                                              Add more claimants on page 7.

   CL A I M A N T
   NA M E         Anthony Levandowski

      ADDRESS             1655 Oak Avenue

      CITY                Saint Helena                                    STATE   CA               ZIP   94574

      PHONE                                          FAX                  EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      R E P R E S E N TAT I V E / AT T ORNEY   Neel Chatterjee (additional counsel in Attachment 1)
      FIRM/
      COMPANY
                          Goodwin Procter LLP

      ADDRESS             601 Marshall Street

      CITY                Redwood City                                    STATE   CA               ZIP   94063

      PHONE               650.752.3100               FAX   650.853.1038   EMAIL   nchatterjee@goodwinlaw.com


JAMS Demand for Arbitration Form                                                                                            Page 2 of 7
                          Demand for Arbitration Form (continued)
                          Instructions for Submittal of Arbitration to JAMS

MEDIATION IN ADVANCE OF THE ARBITRATION
             If mediation in advance of the arbitration is desired, please check here and a JAMS Case Manager will assist the
             parties in coordinating a mediation session.


NATURE OF DISPUTE / CLAIMS & RELIEF SOUGHT BY CLAIMANT
     CL A I M A N T H E R E B Y D E MANDS THAT YOU SUBM IT THE FOLLOWING DISPUTE TO FINAL AND BINDING ARBITRATION.
     A M O R E D E TA I L E D S TATEM ENT OF CLAIM S M AY BE ATTACHED IF NEEDED.


 See Arbitration Demand at Attachment 1.




                                                                  AMOUNT IN CONTROVERSY (US DOLLARS)




JAMS Demand for Arbitration Form                                                                                     Page 3 of 7
                                        Demand for Arbitration Form (continued)
                                        Instructions for Submittal of Arbitration to JAMS

ARBITRATION AGREEMENT
This demand is made pursuant to the arbitration agreement which the parties made as follows. Please cite location of arbitra-
tion provision and attach two copies of entire agreement.

     A R B I T R AT I O N P R O V I S I ON LOCATION


 See Attachment 1 at Exhibit A, sections 2.2(e) and 2.3.




RESPONSE
The respondent may file a response and counter-claim to the above-stated claim according to the applicable
arbitration rules. Send the original response and counter-claim to the claimant at the address stated above with
two copies to JAMS.


REQUEST FOR HEARING
     R E Q U E S T E D L O C AT I O N      San Francisco
               REQUESTED RESOLUTION CENTER




ELECTION FOR EXPEDITED PROCEDURES (IF COMPREHENSIVE RULES APPLY)
See: Comprehensive Rule 16.1

                  By checking the box to the left, Claimant requests that the Expedited Procedures described in JAMS Compre-
                  hensive Rules 16.1 and 16.2 be applied in this matter. Respondent shall indicate not later than seven (7) days
                  from the date this Demand is served whether it agrees to the Expedited Procedures.


SUBMISSION INFORMATION
     S I G N AT U R E             /s/ Neel Chatterjee                                       DATE   March 30, 2020

     NAME
     (PRINT/TYPED)
                                  Neel Chatterjee


JAMS Demand for Arbitration Form                                                                                           Page 4 of 7
                      Demand for Arbitration Form (continued)
                      Instructions for Submittal of Arbitration to JAMS

                   Completion of this section is required for all consumer or employment claims.

CONSUMER AND EMPLOYMENT ARBITRATION
Please indicate if this is a CONSUMER ARBITRATION. For purposes of this designation, and whether this case will be ad-
ministered in California or elsewhere, JAMS is guided by California Rules of Court Ethics Standards for Neutral Arbitrators,
Standard 2(d) and (e), as defined below, and the JAMS Consumer and Employment Minimum Standards of Procedural Fair-
ness:

             YES, this is a CONSUMER ARBITRATION.


             NO, this is not a CONSUMER ARBITRATION.

“Consumer arbitration” means an arbitration conducted under a pre-dispute arbitration provision contained in a contract that
meets the criteria listed in paragraphs (1) through (3) below. “Consumer arbitration” excludes arbitration proceedings conduct-
ed under or arising out of public or private sector labor-relations laws, regulations, charter provisions, ordinances, statutes, or
agreements.

        1.   The contract is with a consumer party, as defined in these standards;
        2.   The contract was drafted by or on behalf of the non-consumer party; and
        3.   The consumer party was required to accept the arbitration provision in the contract.

“Consumer party” is a party to an arbitration agreement who, in the context of that arbitration agreement, is any of the follow-
ing:

        1.   An individual who seeks or acquires, including by lease, any goods or services primarily for personal, family, or
             household purposes including, but not limited to, financial services, insurance, and other goods and services as
             defined in section 1761 of the Civil Code;
        2.   An individual who is an enrollee, a subscriber, or insured in a health-care service plan within the meaning of sec-
             tion 1345 of the Health and Safety Code or health-care insurance plan within the meaning of section 106 of the
             Insurance Code;
        3.   An individual with a medical malpractice claim that is subject to the arbitration agreement; or
        4.   An employee or an applicant for employment in a dispute arising out of or relating to the employee’s employment
             or the applicant’s prospective employment that is subject to the arbitration agreement.

NOTE: JAMS is guided by its Consumer Minimum Standards and Employment Minimum Standards when determining whether
a matter is a consumer matter. In addition, JAMS may treat a matter as a consumer matter and apply the Employment
Minimum Standards where an individual claims to have been misclassified as an independent contractor or otherwise
improperly placed into a category other than employee or applicant for employment.




EMPLOYMENT MATTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:

Private arbitration companies are required to collect and publish certain information at least quarterly, and make it available
to the public in a computer-searchable format. In employment cases, this includes the amount of the employee’s annual wage.
The employee’s name will not appear in the database, but the employer’s name will be published. Please check the applicable
box below:



             Less than $100,000         $100,000 to $250,000         More than $250,000         Decline to State




WAIVER OF ARBITRATION FEES
In certain states (e.g. California), the law provides that consumers (as defined above) with a gross monthly income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. In those cases, the respondent
must pay 100% of the fees. Consumers must submit a declaration under oath stating the consumer’s monthly income and the
number of persons living in his or her household. Please contact JAMS at 1-800-352-5267 for further information. Note: this
requirement is not applicable in all states.



JAMS Demand for Arbitration Form                                                                                          Page 5 of 7
                                  Demand for Arbitration Form (continued)
                                  Instructions for Submittal of Arbitration to JAMS

RESPONDENT #2 (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
      RE S P O N D E N T
      NA M E


      ADDRESS



      CITY                                                              STATE         ZIP



      PH O N E                                   FAX                    EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
     RE P R E S E N TAT I V E / AT T O RNEY


      FIRM/
      CO M P A N Y


      ADDRESS



      CITY                                                               STATE        ZIP



      PHONE                                      FAX                     EMAIL




RESPONDENT #3 (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
     RE S P O N D E N T
     NA M E


     ADDRESS



     CI T Y                                                              STATE        ZIP



     PH O N E                                    FAX                     EMAIL


RESPONDENT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
     RE P R E S E N TAT I V E / AT T O RNEY


     FIRM/
     CO M P A N Y


     ADDRESS



     CITY                                                                STATE        ZIP



     PHONE                                       FAX                     EMAIL




JAMS Demand for Arbitration Form                                                            Page 6 of 7
                                   Demand for Arbitration Form (continued)
                                   Instructions for Submittal of Arbitration to JAMS

CLAIMANT #2
      CLAIMANT
      NAME


      ADDRESS



      CITY                                                                STATE        ZIP



      PH O N E                                    FAX                     EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      RE P R E S E N TAT I V E / AT T ORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




CLAIMANT #3
      CL A I M A N T
      NA M E


      ADDRESS



      CI T Y                                                              STATE        ZIP



      PH O N E                                    FAX                     EMAIL


CLAIMANT’S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      RE P R E S E N TAT I V E / AT T O RNEY


      FIRM/
      CO M P A N Y


      ADDRESS



      CITY                                                                STATE        ZIP



      PHONE                                       FAX                     EMAIL




JAMS Demand for Arbitration Form                                                             Page 7 of 7
ATTACHMENT 1
                       1   NEEL CHATTERJEE (SBN 173985)
                           NChatterjee@goodwinlaw.com
                       2   ANDREW S. ONG (SBN 267889)
                           AOng@goodwinlaw.com
                       3   GOODWIN PROCTER LLP
                           601 Marshall Street
                       4   Redwood City, California 94063
                           Tel.: +1 650 752 3100
                       5   Fax: +1 650 853 1038
                       6   HONG-AN VU (SBN 266268)
                           HVu@goodwinlaw.com
                       7   GOODWIN PROCTER LLP
                           601 S. Figueroa Street, 41st Flr.
                       8   Los Angeles, California 90017
                           Tel.: +1 213 426 2500
                       9   Fax: +1 213 623 1673
                      10   Attorneys for Claimant
                           Anthony Levandowski
                      11

                      12                                             JAMS

                      13

                      14   ANTHONY LEVANDOWSKI, an individual ,           Case No.
                      15                        Claimant,                 ARBITRATION DEMAND
                      16           v.

                      17   UBER TECHNOLOGIES, INC.

                      18                        Respondent.

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                                               ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           Claimant Anthony Levandowski (“Mr. Levandowski”) alleges in this Arbitration Demand
                       2   as follows:
                       3                                          NATURE OF CLAIM
                       4           1.       This is an action to enforce the promises Respondent Uber Technologies, Inc.
                       5   (“Uber”) made to Anthony Levandowski to indemnify him for claims brought by Google LLC
                       6   (f/k/a Google, Inc.) (“Google”).
                       7           2.       Mr. Levandowski is one of the world’s leading experts in self-driving technology.
                       8   Mr. Levandowski is a star engineer who built one of the first self-driving motorcycles (which is in
                       9   the Smithsonian today), one of the first self-driving cars, and one of the first self-driving freight
                      10   trucks. He was a founding member of Google’s self-driving initiative, Project Chauffeur, and
                      11   played an integral part in driving the technology development for Project Chauffeur.
                      12           3.       Before his departure, Mr. Levandowski told Google about his intention to leave
                      13   Google to start a new self-driving start-up company.
                      14           4.       Larry Page, the then-CEO of Google, threatened Mr. Levandowski and stated that
                      15   if Mr. Levandowski worked for a competitor on self-driving technology, he would face very
                      16   negative consequences. Mr. Levandowski was also aware that Mr. Page had great animosity
                      17   toward Uber and Travis Kalanick, Uber’s then-CEO. In addition, Mr. Levandowski was aware
                      18   that Mr. Page and other executives at Google viewed Uber as a very significant competitor.
                      19           5.       In early 2016, Mr. Levandowski left Google and helped start Ottomotto LLC
                      20   (“Otto”).
                      21           6.       Uber expressed an interest in acquiring Otto. Because of Mr. Page’s threats and
                      22   known hostility towards Uber, Mr. Levandowski insisted that Uber indemnify him against claims
                      23   that may be brought by Google as a condition to entering into any relationship with Uber.
                      24           7.       In fact, Mr. Levandowski explained to Uber multiple times that he believed
                      25   Google would likely sue him if he joined Uber. Mr. Levandowski was particularly concerned
                      26   because he did not have the ability to defend himself if one of the largest companies in the world,
                      27   with essentially unlimited resources, came after him.
                      28           8.       Uber agreed to indemnify Mr. Levandowski for claims Google might raise against
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   him. These claims included claims Google might assert for breach of fiduciary duty, breach of
                       2   the duty of loyalty, and breaches of various restrictive covenants. Exhibit A is a true and correct
                       3   copy of the Indemnification Agreement without exhibits between Uber and Mr. Levandowski.
                       4            9.      Under the Indemnification Agreement, Uber agreed to pay for Expenses incurred
                       5   by Mr. Levandowski—defined in the Agreement to include attorneys’ fees and costs relating to
                       6   defense of a claim brought by Google, as well as any judgment in Google’s favor. See Ex. A at 3,
                       7   § 2.3.
                       8            10.     In late August 2016, Uber announced that it was acquiring Otto and did in fact
                       9   acquire Otto.
                      10            11.     Two months later, Google served two arbitration demands on Mr. Levandowski
                      11   alleging the precise claims covered by the Indemnification Agreement. Uber agreed to indemnify
                      12   Mr. Levandowski without a reservation of rights.
                      13            12.     Uber paid for and controlled the defense of Mr. Levandowski for nearly three
                      14   years. Initially, Mr. Levandowski was represented by the same counsel that represented Uber.
                      15   During the course of a separate litigation, Uber’s then-counsel determined it could not jointly
                      16   represent Mr. Levandowski and Uber. Uber subsequently selected and hired separate counsel for
                      17   Mr. Levandowski. Uber continued to direct the defense strategy and continued to make payments
                      18   for the cost of defense after replacement counsel was selected. During the arbitration
                      19   proceedings, Uber controlled all litigation, including all settlement discussions with Google.
                      20            13.     After Mr. Levandowski relied on Uber’s control and direction for years and after
                      21   an Interim Award issued, Uber purported to rescind the Indemnity Agreement and made clear that
                      22   it would not pay for any additional Expenses incurred by Mr. Levandowski after September 25,
                      23   2016.
                      24            14.     Following entry of judgment in Google’s favor, Mr. Levandowski again provided
                      25   notice under Section 2.3 of the Indemnification Agreement. In response, Uber again stated that
                      26   the Indemnification Agreement has been rescinded and that it would not pay for or advance any
                      27   award or judgment in Google’s favor or any further Expenses.
                      28            15.     As such, Mr. Levandowski files this arbitration to enforce Uber’s obligations to
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             3
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   pay for Expenses under Sections 2.2(e) and 2.3 of the Indemnification Agreement.
                       2                                      AGREEMENT TO ARBITRATE
                       3           16.        On April 11, 2016, Uber and Mr. Levandowski executed the Indemnification
                       4   Agreement.1 In that agreement, they agreed that Mr. Levandowski was entitled to initiate
                       5   arbitration under Section 2.2(e) if Uber refused to advance Expenses incurred by Mr.
                       6   Levandowski arising from claims brought by Google.
                       7           17.        Section 2.2(e) states:
                       8           (e) . . . An Indemnified Person [Mr. Levandowski] may elect (in its sole discretion)
                                   to arbitrate whether such Indemnified Person is entitled to the advancement of
                       9           Expenses under Section 2.3(a). . . . Any such arbitration shall be held in San
                                   Francisco, California, under the Comprehensive Arbitration Rules and Procedures
                      10           of JAMS (“JAMS”) and [Uber], on the one hand, and the Indemnified Person, on
                                   the other, agree to appear at such arbitration Proceeding.
                      11

                      12   Id. at § 2.2(e). This right to arbitrate was reiterated in Section 2.3(a) which states, in relevant
                      13   part:
                      14           If Purchaser denies any such request or otherwise fails to advance such Expenses to
                                   such Indemnified Person within such                                              such
                      15           Indemnified Person shall have the right to enforce its right to receive such Expenses
                                   by commencing arbitration under Section 2.2(e).
                      16

                      17   Id. at § 2.3(a).
                      18           18.        Mr. Levandowski initiates this arbitration under Sections 2.2(e) and 2.3 of the
                      19   Indemnification Agreement to enforce Uber’s obligations to advance Expenses.
                      20           19.        The parties agreed that any arbitration would be governed by the JAMS
                      21   Comprehensive Arbitration Rules. Ex. A at § 2.2(e). Under JAMS Rule 11(b), the arbitrator
                      22   shall determine issues of arbitrability, including any disputes regarding the formation of an
                      23   agreement, such as any claim for rescission asserted by Uber. Rule 11(b) states:
                      24           Rule 11. Interpretation of Rules and Jurisdictional Challenges
                      25
                           1
                      26     The Indemnification Agreement was originally between Apparate International C.V.
                           (“Apparate” or “Purchaser”) and Anthony Levandowski with Uber guaranteeing Apparate’s
                      27   performance and agreeing to be liable for any breach by Apparate. See Ex. A at § 3.14. On
                           March 27, 2020, Uber informed Mr. Levandowski that Apparate “has been dissolved and any
                      28   rights and obligations it would have under the Indemnification Agreement have been assumed by
                           Uber Technologies, Inc.” See Ex. O.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            4
    SILICON VALLEY
                                                                       ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           (b) Jurisdictional and arbitrability disputes, including disputes over the formation,
                                   existence, validity, interpretation or scope of the agreement under which Arbitration
                       2           is sought, and who are proper Parties to the Arbitration, shall be submitted to and
                                   ruled on by the Arbitrator. The Arbitrator has the authority to determine jurisdiction
                       3           and arbitrability issues as a preliminary matter.
                       4           20.      In correspondence between Uber and Mr. Levandowski, Uber claims to have

                       5   rescinded the Indemnification Agreement. To the extent that Uber disputes that its claim for

                       6   rescission is an issue for arbitration, Mr. Levandowski requests that the arbitrator(s) decide as a

                       7   preliminary matter that Uber’s challenge to the formation of the Indemnification Agreement

                       8   should be decided in this proceeding as discussed more fully in Mr. Levandowski’s Motion to

                       9   Compel Arbitration, concurrently filed in his Bankruptcy Court proceedings (Case No. No. 20-

                      10   30242 (HLB)). Exhibit P is a true and correct copy of Mr. Levandowski’s Motion to Compel

                      11   Arbitration.

                      12                                                 FACTS

                      13           A.       MR. LEVANDOWSKI ESTABLISHES HIS REPUTATION AS A PIONEER IN SELF-
                                            DRIVING CAR TECHNOLOGY
                      14

                      15          21.       Mr. Levandowski has had a lifelong fascination with robots and autonomous

                      16   devices.

                      17          22.       He earned his undergraduate and graduate degrees in Industrial Engineering and

                      18   Operations Research at University of California, Berkeley (“U.C. Berkeley”).

                      19          23.       In 2004, Mr. Levandowski participated in the Defense Advanced Research

                      20   Projects Agency’s (“DARPA”) Grand Challenge, a prize competition for autonomous vehicles.

                      21   He was 24 years old at the time.

                      22          24.       The DARPA Grand Challenge was an effort to race robotic, computer-controlled

                      23   vehicles between Los Angeles and Las Vegas. Mr. Levandowski and a team of engineers from

                      24   U.C. Berkeley—working in Mr. Levandowski’s garage using crowd-sourced donations—

                      25   submitted a self-driving, self-balancing, two-wheeled motorcycle. This motorcycle, Ghostrider,

                      26   competed against well-funded submissions from Stanford University, Carnegie Mellon, and

                      27   established companies. After performing well in several qualifying rounds, Ghostrider was

                      28   selected as a contender for the DARPA Grand Challenge.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             5
    SILICON VALLEY
                                                                   ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1          25.       Ghostrider now sits in the Smithsonian Museum as one of America’s great
                       2   innovations.
                       3          26.       Mr. Levandowski’s Ghostrider entry caught the attention of many, including Dr.
                       4   Sebastian Thrun, a former Stanford computer science professor who was also a participant in the
                       5   DARPA Grand Challenge.
                       6          27.       Dr. Thrun recruited Mr. Levandowski to work for his mapping company, VuTool.
                       7   VuTool was subsequently acquired by Google.
                       8           B.       MR. LEVANDOWSKI BUILDS GOOGLE’S SELF DRIVING CAR PROGRAM
                       9          28.       Mr. Levandowski joined Google in 2007 as part of a team hired to work on
                      10   mapping with Dr. Thrun. Mr. Levandowski helped develop the technology for the Google service
                      11   now known as Street View.
                      12          29.       In approximately 2009, Dr. Thrun and Mr. Levandowski decided to launch a self-
                      13   driving car program at Google. The program was named “Project Chauffeur.” Mr. Levandowski
                      14   was an instrumental contributor to Project Chauffeur until he left Google in early 2016.
                      15          30.       Mr. Levandowski was paid approximately $127 million by Google for his work on
                      16   Project Chauffeur. The majority of that payment came in December 2015 and then in mid-
                      17   August 2016, after Mr. Levandowski left Google.
                      18          31.       In early 2015, Uber announced that it was launching its own self-driving car
                      19   initiative by acquiring a team of engineers from Carnegie Mellon University.
                      20          32.       At the same time, Mr. Levandowski became increasingly dissatisfied with the
                      21   direction of Project Chauffeur and the slow progress it was making.
                      22          33.       Dr. Thrun introduced Mr. Levandowski to Travis Kalanick at Uber. After that
                      23   introduction, Uber repeatedly tried to recruit Mr. Levandowski and also encouraged him to leave
                      24   Google to form a commercial partnership.
                      25          34.       Mr. Levandowski’s colleagues, and more than one of his superiors, were aware
                      26   that Mr. Levandowski may have been having discussions with Uber.
                      27          35.       After Uber’s announcement in 2015 of its own self-driving car initiative, there
                      28   were many discussions within Google about how to compete with Uber. In those discussions,
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             6
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   executives within Google expressed distaste and animosity towards Uber. Larry Page, one of
                       2   Google’s founders and its then-CEO, was one of the individuals expressing such views.
                       3           36.      Uber’s founder and then-CEO, Travis Kalanick, testified that after Uber
                       4   announced its entry into self-driving, Larry Page communicated directly to Mr. Kalanick his
                       5   displeasure about the increased competition:
                       6           So when we acquired the [Carnegie] team and we were eventually -- we acquired it
                                   because we couldn’t get meetings [with Google] and we couldn’t figure out if they
                       7           were still up for partnering. When we finally got the meeting, Larry made it very
                                   clear that he was very upset with us and not happy that we were doing autonomy.
                       8           And everything we would get in terms of a signal from other people who knew him
                                   or knew people around him was that generally Google was super not happy,
                       9           unpumped, about us doing this. And so when you go and hire a group of people, a
                                   large group of people, acquire a company where a large group of people, you know,
                      10           come from there, you know, that competitive thing, those competitive juices get
                                   flowing, and that means there is a higher likelihood of a lawsuit of some kind.
                      11

                      12   Exhibit B is an excerpt from Mr. Kalanick’s trial testimony in Waymo LLC v. Uber
                      13   Technologies, Inc. (Kalanick Waymo 2/7/2018 trial testimony) at 717:4-17.
                      14           37.      Toward the end of his time at Google, Mr. Levandowski had several discussions
                      15   with Mr. Page about his dissatisfaction with Project Chauffeur. During one of these discussions,
                      16   Mr. Levandowski told Mr. Page that he wanted to create his own self-driving start-up outside of
                      17   Google.
                      18           38.      Mr. Page responded that if Mr. Levandowski did anything competitive with
                      19   Google, he would face negative consequences. Based on his dealings with Google and
                      20   communications with Mr. Page, Mr. Levandowski understood that “competitive” with Google
                      21   meant joining or working with a large, active competitor of Google.
                      22           C.       MR. LEVANDOWSKI JOINS UBER AND OBTAINS INDEMNITY AGAINST CLAIMS
                                            GOOGLE MAY RAISE
                      23

                      24           39.      Mr. Levandowski left Google on January 27, 2016, and shortly thereafter helped
                      25   start Otto.
                      26           40.      Soon after Mr. Levandowski joined Otto, Uber pushed for discussions to acquire
                      27   Otto.
                      28           41.      As part of these discussions, Mr. Levandowski repeatedly told Uber that Google
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             7
    SILICON VALLEY
                                                                   ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   would see Mr. Levandowski working with Uber as a competitive act and would be very unhappy.
                       2   Mr. Levandowski also told Uber that he feared that Google would sue him and seek recovery of
                       3   the substantial amounts of money that had been paid to him or were owed to him.
                       4          42.       In total, he had over a dozen conversations with executives at Uber about his
                       5   concerns, including multiple conversations with Travis Kalanick. In particular, Mr. Levandowski
                       6   discussed the possibility that Google might sue him, Mr. Page’s aggressiveness with competitors,
                       7   and Mr. Page’s dislike of Mr. Kalanick. In response, Mr. Kalanick stated that he was not
                       8   concerned about litigation, that he was prepared to fight Google to protect Mr. Levandowski, and
                       9   that “Uber eats injunctions for breakfast.”
                      10          43.       In exchange for Uber’s protection from claims by Google, among other
                      11   consideration, Mr. Levandowski agreed to be and was interviewed by Uber’s due diligence and
                      12   risk management firm, Stroz Friedberg, LLC (“Stroz”). He also provided over 35 of his devices
                      13   and gave access to over ten email and other types of accounts to Stroz for examination. To this
                      14   day, Uber, through Stroz, continues to be in possession of Mr. Levandowski’s devices (other than
                      15   his cell phone at the time) and images of his accounts.
                      16          44.       Mr. Levandowski understood and communicated to Uber that by providing such
                      17   access, anything provided to Stroz either during the interview or on Mr. Levandowski’s devices
                      18   and accounts would be covered by the indemnity. The investigation uncovered a great number of
                      19   facts related to potential claims that might be brought by Google. This investigation was a multi-
                      20   month effort that spanned from March 2016 through August 2016.
                      21          45.       To get Mr. Levandowski to join Uber, Uber agreed to indemnify Mr. Levandowski
                      22   against any claims Google may raise that were disclosed during the due diligence, including the
                      23   investigation by Stroz. See Ex. A.
                      24          46.       The goal of the Indemnification Agreement was to indemnify Mr. Levandowski
                      25   and others for “Pre-Signing Bad Acts,” which were defined as any of the following acts that
                      26   occurred prior to April 11, 2016:
                      27           “Bad Acts” shall mean (a) fraud committed by or on behalf of any member of the
                                   Company Group and/or committed by any Employee, (b) willful, intentional or
                      28           deliberate conduct by an Employee or any member of the Company Group that
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                         8
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           constitutes or directly leads or contributes to the infringement (direct or indirect) or
                                   misappropriation by an Employee or any member of the Company Group of any
                       2           patents, copyrights, trademarks or trade secrets of such Employee’s Former
                                   Employer, including, without limitation, taking, removing and/or copying software,
                       3           product plans, or invention disclosures, in electronic or tangible form that are owned
                                   by such Employee’s Former Employer, (c) willful and/or intentional breach by any
                       4           member of the Company Group or any Employee of any fiduciary duty or duty of
                                   loyalty to such Former Employer and/or (d) willful and/or intentional breach by any
                       5           member of the Company Group or any Employee of any lawful and enforceable
                                   non-solicitation, non-competition, confidentiality or other similar restrictive
                       6           covenant or agreement between any Employee and such Employee’s Former
                                   Employer.
                       7
                                   “Pre-Signing Bad Acts” means any Bad Act committed prior to the Agreement Date.
                       8

                       9   Id. at 1-2, 3 (definition of “Bad Acts” and “Pre-Signing Bad Acts”).

                      10           47.      Section 2.1 outlined the scope of the indemnity for these Pre-Signing Bad

                      11   Acts:

                      12           (a) Purchaser will indemnify and hold harmless each Diligenced Employee and
                                   the Company Group, to the maximum extent permitted by applicable Law (subject
                      13           to the limitations and exclusions set forth herein), from and against any and all
                                   Expenses incurred by such Diligenced Employee or any member of the Company
                      14           Group, as applicable, arising out of any claim brought or threatened in writing by
                                   any Former Employer of such Diligenced Employee against any member of the
                      15           Company Group or such Diligenced Employee, as applicable, arising out of or
                                   alleged to arise out of: (i) the infringement (direct or indirect) or misappropriation
                      16           by such Diligenced Employee or any member of the Company Group of any
                                   intellectual property, including any patents, copyrights, trademarks or trade secrets,
                      17           of such Diligenced Employee’s Former Employer, (ii) breach by such Diligenced
                                   Employee of such Diligenced Employee’s fiduciary duty or duty of loyalty to such
                      18           Diligenced Employee’s Former Employer, and/or (iii) breach by such Diligenced
                                   Employee of any non-solicitation, non-competition, confidentiality or other similar
                      19           restrictive covenant or agreement between such Diligenced Employee and such
                                   Diligenced Employee’s Former Employer (each, subject to Section 2.1(b) below, an
                      20           “Indemnified Claim”, and, collectively, the “Indemnified Claims”)
                      21   Id. at § 2.1(a) (emphasis added).

                      22           48.      “Expenses” is defined in the Indemnification Agreement to include, among other

                      23   costs, reasonable attorneys’ fees, costs of defense, any judgments, awards or damages, and

                      24   interest incurred:

                      25           “Expenses” means (a) any expense, liability, or loss, including reasonable attorneys’
                                   fees, mediation fees, arbitration fees, expert witness fees, vendor fees, costs (such
                      26           as witness fees, duplication charges, data storage fees, filing fees, travel and meals),
                                   (b) any judgments, fines, bonds, penalties, damages, awards, and amounts paid or to
                      27           be paid in settlement, and (c) any interest, assessments, taxes or other charges
                                   imposed on any of the items in part (a) and (b) of this definition, in each case, that
                      28           is out-of-pocket and documented; provided, that Expenses shall exclude special,
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              9
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           consequential, indirect, exemplary or punitive damages, unless such Expenses were
                                   specifically awarded in a Final Judgment.
                       2

                       3   Id. at 3.

                       4          49.       The only limitations on Uber’s indemnification obligations with respect to “Pre-

                       5   Signing Bad Acts” are found in Section 2.1(b)(ii)). That section reads:

                       6           (b) Notwithstanding anything herein to the contrary, an Indemnified Claim shall
                                   not, regardless of whether the Closing occurs, include, and none of Parent,
                       7           Purchaser or any of their respective Affiliates shall have any obligation hereunder
                                   to indemnify the Company Group or any Diligenced Employee in respect of, any:
                       8
                                        (ii) claims that have been determined by a Final Judgment to arise or result
                       9                from any Pre-Signing Bad Acts committed by or on behalf of any member of
                                        the Company Group by a Diligenced Employee and/or committed by any
                      10                Diligenced Employee that reasonably arise or result from any facts,
                                        circumstances, activities or events arising prior to the date hereof that either (A)
                      11                were not truthfully disclosed by the Diligenced Employees to the Outside
                                        Expert in response to relevant inquiries in connection with the due diligence
                      12                performed by the Outside Expert or (B) were not contained or reflected in the
                                        due diligence materials provided by the Diligenced Employees to the Outside
                      13                Expert.
                      14   Id. at § 2.1(b)(ii) (emphasis added).

                      15          50.       The Indemnification Agreement was structured to ensure that Mr. Levandowski

                      16   would not be left unprotected against Google, which had inexhaustible resources to attack Mr.

                      17   Levandowski.

                      18          51.       The agreement was also structured so that Uber would indemnify

                      19   Mr. Levandowski first and could only seek recovery from him for Expenses improperly paid (if

                      20   any) after any matters initiated by Google had concluded. Under Section 2.3 of the

                      21   Indemnification Agreement, the parties specified a procedure by which Mr. Levandowski would

                      22   notify Uber about Expenses and receive payment.

                      23           2.3. Expenses
                                   (a) Upon receipt of a written request for the advancement of Expenses incurred by
                      24           an Indemnified Person arising out of any Indemnified Claim and reasonable
                                   documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                      25           to such Indemnified Person the amount of such Expenses within
                                                  of such request.
                      26
                           Id. at § 2.3.
                      27
                                  52.       If Uber denied a request for advancement of Expenses or otherwise failed to pay
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              10
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   an Expense, Uber agreed that Mr. Levandowski could initiate arbitration under the JAMS Rules
                       2   to enforce Uber’s obligations.
                       3           2.3. Expenses
                                   (a) Upon receipt of a written request for the advancement of Expenses incurred by
                       4           an Indemnified Person arising out of any Indemnified Claim and reasonable
                                   documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                       5           to such Indemnified Person the amount of such Expenses within
                                                  of such request. If Purchaser denies any such request or otherwise
                       6           fails to advance such Expenses to such Indemnified Person within such
                                                                , such Indemnified Person shall have the right to
                       7           enforce its right to receive such Expenses by commencing arbitration under
                                   Section 2.2(e). In the event of any such arbitration described in this Section 2.3(a),
                       8           Purchaser shall not be permitted to arbitrate in such Proceeding whether the
                                   Indemnified Claim giving rise to such Expenses is an Excluded Claim until such
                       9           time as such Indemnified Claim has been settled or subject to a final, non-appealable
                                   judgment in accordance with this Agreement.
                      10

                      11   Ex. A at §2.3(a) (emphasis added).

                      12           (e) . . . An Indemnified Person [Mr. Levandowski] may elect (in its sole discretion)
                                   to arbitrate whether such Indemnified Person is entitled to the advancement of
                      13           Expenses under Section 2.3(a). . . . Any such arbitration shall be held in San
                                   Francisco, California, under the Comprehensive Arbitration Rules and Procedures
                      14           of JAMS (“JAMS”) and [Uber], on the one hand, and the Indemnified Person, on
                                   the other, agree to appear at such arbitration Proceeding.
                      15

                      16   Id. at § 2.2(e).

                      17          53.         The parties also agreed that Mr. Levandowski could pursue specific performance

                      18   in the event Uber refused to advance Expenses.

                      19           3.11 Specific Performance. Except as set forth in this Agreement, the rights and
                                   remedies of the Parties specified shall be cumulative (and not alternative). Each of
                      20           the Parties agrees that this Agreement is intended to be legally binding and
                                   specifically enforceable pursuant to its terms and that Purchaser and the
                      21           Indemnified Persons would be irreparably harmed if any of the provisions of this
                                   Agreement are not performed in accordance with their specific terms and that
                      22           monetary damages would not provide adequate remedy in such event. Accordingly,
                                   in addition to any other remedy to which a nonbreaching Party may be entitled at
                      23           law, a non-breaching Party shall be entitled to seek injunctive relief to prevent
                                   breaches of this Agreement and to specifically enforce the terms and provisions
                      24           hereof.

                      25   Id. at § 3.11 (emphasis added).

                      26          54.         In an arbitration concerning Uber’s failure to advance Expenses, the agreement

                      27   expressly prohibited Uber from litigating any issues concerning whether any claims or Expenses

                      28   are covered by the Indemnification Agreement if the claims brought by Google were not fully
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              11
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   resolved either through settlement or a final, non-appealable judgment.
                       2           2.3. Expenses
                                   (a) Upon receipt of a written request for the advancement of Expenses incurred by
                       3           an Indemnified Person arising out of any Indemnified Claim and reasonable
                                   documentation evidencing such Expenses, Purchaser shall pay, or cause to be paid,
                       4           to such Indemnified Person the amount of such Expenses within [redacted] of such
                                   request. If Purchaser denies any such request or otherwise fails to advance such
                       5           Expenses to such Indemnified Person within [redacted] period, such Indemnified
                                   Person shall have the right to enforce its right to receive such Expenses by
                       6           commencing arbitration under Section 2.2(e). In the event of any such arbitration
                                   described in this Section 2.3(a), Purchaser shall not be permitted to arbitrate in
                       7           such Proceeding whether the Indemnified Claim giving rise to such Expenses is
                                   an Excluded Claim until such time as such Indemnified Claim has been settled or
                       8           subject to a final, non-appealable judgment in accordance with this Agreement.
                       9   Id. at § 2.3(a) (emphasis added).
                      10          55.       Instead, Uber agreed that it could challenge coverage and seek reimbursement of
                      11   payment for Expenses it advanced only after the resolution of a Former Employer’s claims.
                      12   Section 2.2(d) of the Indemnification Agreement stated:
                      13           In the event that Purchaser believes all or a portion of a Former Employer Claim is
                                   an Excluded Claim hereunder, Purchaser shall have the right (in its sole discretion),
                      14           within 60 days following the settlement or final non-appealable adjudication of
                                   such Former Employer Claim, to initiate arbitration under Section 2.2(e) with the
                      15           Indemnified Person(s) party to such Former Employer Claim in order to determine
                                   whether all or a portion of such Former Employer Claim is an Excluded Claim under
                      16           the terms of this Agreement.
                      17   Id. at § 2.2(d) (emphasis added).
                      18          56.       It was only after final resolution of any arbitration between Mr. Levandowski and
                      19   Uber wherein the arbitrators determined that a Former Employer Claim was not covered by the
                      20   Indemnification Agreement would Uber receive reimbursement for Expenses it advanced.
                      21           Following such arbitration, if the arbitrator(s) determines in a Final Judgment that
                                   all or a portion of such Former Employer Claim is an Excluded Claim hereunder,
                      22           then Purchaser shall be entitled to receive reimbursement for, and the Indemnified
                                   Person(s) party to such Former Employer Claim shall be required to pay to
                      23           Purchaser, the amount of all Expenses paid or incurred by or on behalf of Purchaser
                                   and/or its Affiliates with respect to such Excluded Claim
                      24

                      25   Id.
                      26          57.       In the meantime, Uber was required to advance Expenses to indemnify
                      27   Mr. Levandowski for claims brought against him by Google.
                      28           For the avoidance of doubt, Purchaser shall advance all Expenses incurred by the
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                          12
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           Indemnified Person(s) pursuant to Section 2.3(a) through the later to occur of the
                                   final settlement or final adjudication of such Former Employer Claim, which
                       2           Expenses may be subject to reimbursement pursuant to this Section 2.2(d).
                       3   Id. at § 2.2(d) (emphasis added).

                       4           D.       UBER ACQUIRES OTTO

                       5          58.       Stroz issued a report on August 5, 2016. The report summarized Stroz’s

                       6   investigation, including the interviews it conducted and the forensic work it performed relating to

                       7   the devices provided by the Diligenced Employees.

                       8          59.       As summarized in the Stroz report:

                       9           During his interview, Levandowski informed Stroz Friedberg that he: (a) possessed
                                   Google information; (b) met with a number of Google employees about joining his
                      10           start-up company; (c) met with Uber executives, while employed at Google, about
                                   forming a new company; and (d) destroyed highly confidential Google proprietary
                      11           information he had stored on five disks on his personal Drobo 5D, including source
                                   code, files, and software pertaining to self-driving cars.
                      12

                      13          60.       Stroz reported that Mr. Levandowski’s devices demonstrated that during his time

                      14   at Google, he downloaded documents and files relating to Project Chauffeur.

                      15           Stroz Friedberg’s analysis also identified relevant files that were accessed on
                                   Levandowski’s personal laptop and subsequently deleted between September 1,
                      16           2015 and March 22, 2016. An example of this activity includes system logs
                                   indicating that on December 14, 2015, approximately 24,000 files were located
                      17           within the folder path “/Users/Anthony/Desktop/boards/chauffeur-svn/.” These
                                   same system logs indicate that on December 14, 2015, approximately 24,000 files
                      18           were located within the folder path “/users/Anthony/.Trash/boards/chauffeur-svn/.”
                                   A review of the names of the deleted files indicates that they were source code and
                      19           electronic design files relating to driverless cars.
                      20          61.       It also reported that Mr. Levandowski downloaded Chauffeur files shortly before

                      21   his departure from Google and had accessed them following his departure from Google.

                      22           Stroz Friedberg also identified access by Levandowski to several cloud storage
                                   repositories. A review of the internet history shows access to Google Docs on
                      23           January 26 2016, the day of Levandowski’s resignation. In particular, he accessed a
                                   file named “Chauffeur TL weekly updates - 04 2015 – Google Sheets.” Further
                      24           review of the laptop identified a file with the same name in Levandowski’s
                                   Downloads folder, which is attached as Exhibit 27. The file was created on January
                      25           1, 2016 and last accessed on February 24, 2016 (about a month after his departure
                                   from Google).
                      26
                                  62.       Stroz reported facts regarding solicitation of Google employees.
                      27
                                   While employed at Google, Levandowski had a number of one-on-one meetings
                      28           and four group meetings with several Google/Chauffeur employees about joining
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            13
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           his start-up company. The one-on-one meetings occurred at work with over 20
                                   Google/Chauffer employees (during individual update meetings or around the
                       2           Google campus), coffee shops, restaurants, homes, or telephonically. There were
                                   also four group meetings, two of which occurred with small groups of Google
                       3           and/or Chauffeur employees at a barbeque at Levandowski’s house and on a ski trip
                                   to Lake Tahoe. Two larger group meetings took lace t Levandowski’s house in
                       4           approximately December 2015 and January 016. These meetings included
                                   approximately 15 to 20 Google and non-Google employees. . . .
                       5
                                   Offers of employment were made to at least 15 Chauffeur team employees by
                       6           Levandowski and/or his Ottomotto team before and after his departure from
                                   Google. According to Levandowski, as of the dates of his interview on March 22
                       7           and March 23, 2016, Ottomotto had approximately 30 employees, 16 of whom were
                                   former Google employees.
                       8

                       9          63.       Stroz included as Exhibit 5 to its report a draft memorandum of its interview with

                      10   Mr. Levandowski, which included a list of some of his side projects and businesses. However,

                      11   Stroz declined to include any analysis on side projects or businesses in its main report. In

                      12   addition, Mr. Levandowski’s devices and accounts also contained numerous documents about his

                      13   side projects, including extensive information about a company named Odin Wave/Tyto, Mr.

                      14   Levandowski’ estate planning, and various investment entities that Mr. Levandowski had

                      15   involvement with.

                      16          64.       Stroz noted discrepancies in what Mr. Levandowski recalled compared to what

                      17   Stroz discovered on Mr. Levandowski’s devices.

                      18           Our forensic examination of Levandowski’s devices and accounts corroborates his
                                   assertion that he stored and accessed Google files on his personal laptop in folders
                      19           labeled “Chauffeur” and “Google.” However, contrary to his belief that there were
                                   no or few Google e-mails on his laptop, Stroz discovered approximately 50,000
                      20           Google work e-mail messages that were downloaded onto Levandowski’s computer
                                   on September 20, 2014. Ten of those e-mails were last accessed between September
                      21           1, 2015 and January 28, 2016. It is difficult to believe that Levandowski was not,
                                   prior to his interview, fully aware of the extent of the data that he had retained.
                      22

                      23          65.       Stroz also called to Uber’s attention Mr. Levandowski’s deletion of files and text

                      24   messages, as well as its decision not to investigate these deletions further.

                      25           Many of these deletions may have been good faith attempts by Levandowski to
                                   purge retained Google material from his devices in accordance with his obligation
                      26           not to retain confidential Google data. However, by March 2016, Levandowski was
                                   aware that Stroz Friedberg was going to implement a process to preserve, identify,
                      27           and potentially remediate retained Google material from his devices. At that point,
                                   the better course would have been to let that process control. In addition, there was
                      28           an effort by Levandowski and his Ottomotto colleagues to delete texts in real time.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             14
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1           Stroz Friedberg did not re-interview Levandowski or others regarding their reason
                                   for this practice.
                       2

                       3          66.       Nevertheless, on August 18, 2016, shortly after Uber completed its due diligence

                       4   and days after Mr. Levandowski received his second large payment from Google, Uber

                       5   announced that it was acquiring Otto.

                       6          67.       In that press release, Uber touted Mr. Levandowski’s skills and experience, calling

                       7   him “one of the world’s leading autonomous engineers” and a “prolific entrepreneur with a real

                       8   sense of urgency.” Uber further stated that it now had “one of the strongest autonomous

                       9   engineering groups in the world [and] self-driving trucks and cars that are already on the road

                      10   thanks to Otto and Uber’s Advanced Technologies Center in Pittsburgh.” Id. Exhibit C is a true

                      11   and correct copy of Uber’s August 18, 2016 press release found at https://www.uber.com/en-

                      12   FR/newsroom/rethinking-transportation-2/.

                      13           E.       GOOGLE INITIATES ARBITRATION AGAINST MR. LEVANDOWSKI

                      14          68.       On October 28, 2016, nine months after Mr. Levandowski resigned from Google

                      15   and only two months after Uber announced its acquisition of Otto, Google filed and served two

                      16   arbitration demands on Mr. Levandowski alleging breach of fiduciary duty, breach of his

                      17   employment agreements relating to misuse of confidential information, violation of his

                      18   nonsolicitation obligations, and breach of other noncompetition and nonsolicitation obligations.

                      19   Exhibit D contains true and correct copies of Google’s arbitration demands without exhibits.

                      20          69.       Although alleging breach of different agreements and/or duties, both arbitration

                      21   demands focused on the same set of underlying, and as the later arbitration panel determined,

                      22   “interrelated” facts.

                      23          70.       The two arbitration demands involved facts concerning Mr. Levandowski’s

                      24   dealings with an entity named “Odin Wave” (later renamed “Tyto LiDAR” or “Tyto”) and the

                      25   formation of Otto, which later acquired Tyto before Otto was acquired by Uber.

                      26          71.       Google alleged that Mr. Levandowski violated his duties to Google by forming

                      27   Tyto. Google also alleged that Mr. Levandowski breached his obligations to Google by forming

                      28   Otto, soliciting Google employees to join Otto and eventually Uber, and using confidential
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                             15
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   information regarding compensation to recruit Google employees.
                       2          72.       The claims asserted by Google were the precise types of claims covered by the
                       3   Indemnification Agreement.
                       4          73.       As a result, on November 3, 2016, Mr. Levandowski promptly provided notice to
                       5   Uber of these Former Employer Claims pursuant to the requirements of the Indemnification
                       6   Agreement.
                       7           F.       UBER ACCEPTS THE INDEMNITY OBLIGATIONS
                       8          74.       Mr. Levandowski provided notice to Uber as required by the Indemnification
                       9   Agreement. After receipt of the notice, Uber accepted its obligations to indemnify and assumed
                      10   control of Mr. Levandowski’s defense.
                      11          75.       Uber’s counsel, Morrison & Foerster (“MoFo”), initially represented
                      12   Mr. Levandowski. As his counsel, MoFo determined the strategy for Mr. Levandowski’s
                      13   defense, including deciding to consolidate the two arbitrations, initiating counterclaims, filing
                      14   Mr. Levandowski’s answer, alleging affirmative defenses, and dealing with procedural matters
                      15   relating to the arbitration.
                      16          76.       In February 2017, Waymo LLC—the entity Project Chauffeur became after a
                      17   corporate restructuring—initiated an action in the Northern District of California for
                      18   misappropriation of trade secrets and patent infringement against Uber (the “Waymo Action”).
                      19          77.           MoFo then determined it had a potential conflict of interest in jointly representing
                      20   Uber and Mr. Levandowski. As a result, MoFo sought to withdraw from representation of
                      21   Mr. Levandowski.
                      22          78.       Uber hired Goodwin Procter to separately represent Mr. Levandowski in the
                      23   arbitration, but continued to control his defense.
                      24          79.       For the next year, Uber continued to pay for Mr. Levandowski’s legal defense as
                      25   required by the Indemnification Agreement. Uber also continued to direct and control Mr.
                      26   Levandowski’s defense, requiring updates on the proceedings and pre-approval of submissions to
                      27   the arbitration panel, and insisting on handling all settlement discussions. Mr. Levandowski
                      28   complied with Uber’s requirements and cooperated with is defense.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                                 16
    SILICON VALLEY
                                                                        ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1          80.       On April 2, 2018, days before the final arbitration hearing and nearly a year and a
                       2   half after it accepted its obligation to indemnify Mr. Levandowski, Uber for the first time
                       3   informed Mr. Levandowski that it intended to seek reimbursement for the expenses it advanced
                       4   for Mr. Levandowski to defend himself in the arbitration. Exhibit E is a true and correct copy of
                       5   Uber’s April 2, 2018 letter.
                       6          81.       One basis for Uber’s claim for reimbursement was that Mr. Levandowski “refused
                       7   to testify at his deposition through an unjustifiably broad invocation of the Fifth Amendment”—
                       8   which Mr. Levandowski had exercised over a year before. At the time, Uber was fully aware that
                       9   Mr. Levandowski intended to assert his Fifth Amendment rights, but never made a request that he
                      10   waive his rights in the arbitration proceeding.
                      11          82.       Nevertheless, Uber claimed that Mr. Levandowski’s refusal to testify in the
                      12   arbitration proceedings (after the Waymo court had issued an order of referral to the United
                      13   States’ attorney) was now a breach of the Indemnification Agreement.
                      14          83.       Uber requested that Mr. Levandowski waive in part his Fifth Amendment rights
                      15   and testify during the arbitration.
                      16          84.       In response to Uber’s request, Mr. Levandowski immediately alerted Google and
                      17   the arbitration panel that he was willing to testify and offered to make himself available for
                      18   deposition before the arbitration hearing.
                      19          85.       Mr. Levandowski also provided the arbitration panel and Uber with a proffer of
                      20   the topics on which he was willing to testify.
                      21          86.       Uber also raised for the first time in April 2018 that it believed that Google’s
                      22   claims relating to an entity called “Tyto” are Excluded Claims for which Uber may seek
                      23   reimbursement after the arbitration was concluded because, according to Uber, Mr. Levandowski
                      24   “provided no information to Stroz Friedberg regarding his connection to [Tyto].”
                      25          87.       Uber’s claims were false. Not only had Uber accepted its duty to indemnify
                      26   Mr. Levandowski at the very outset of the arbitration proceeding where Tyto had been placed
                      27   squarely at issue, but Mr. Levandowski’s devices given to Stroz had extensive information about
                      28   Tyto on them.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              17
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1          88.       In fact, Tyto was acquired by Otto with Uber’s consent and at Uber’s request prior
                       2   to Uber closing on its acquisition of Otto.
                       3          89.       In addition, for the last year and a half prior to April 2018, Uber received
                       4   documents and information about Tyto in the Waymo action and had participated in preparing
                       5   former Tyto employees (then Uber employees) for depositions, through which Uber acquired
                       6   knowledge that Mr. Levandowski had helped Tyto get started. Indeed, Tyto’s founder, Brent
                       7   Schwarz, its technological lead, James Haslim, and the manager of the entity that invested in
                       8   Tyto, Ognen Stojanovski, all worked for Uber and were deposed about Tyto.
                       9          90.       Specifically, Uber was aware that Mr. Levandowski had facilitated the relationship
                      10   between Tyto’s founder and its investor, a holding company managed by Mr. Stojanovski that
                      11   invested funds provided by two irrevocable trusts formed for the benefit of Mr. Levandowski’s
                      12   children, and would visit Tyto and his friends at that company to talk about technical and business
                      13   matters from time to time.
                      14          91.       And yet, Uber did not raise any issues regarding coverage until April 2018.
                      15          92.       Mr. Levandowski’s offer to testify was denied by the arbitration panel, and Uber
                      16   continued to pay Mr. Levandowski’s legal fees and retain control over Mr. Levandowski’s
                      17   defense through the arbitration hearing and post-hearing briefing.
                      18           G.       UBER REFUSES TO PAY EXPENSES RELATING TO GOOGLE’S CLAIMS
                      19          93.       On March 28, 2019, the arbitration panel issued an interim award finding in favor
                      20   of Google. The arbitration panel found violation of the exact claims covered by the
                      21   Indemnification Agreement and found that Mr. Levandowski needed to pay back every cent of
                      22   the compensation paid by Google. The panel also awarded prejudgment interest and attorneys’
                      23   fees, as it determined Google was the prevailing party.
                      24          94.       On May 13, 2019, Mr. Levandowski requested confirmation from Uber that it was
                      25   going to abide by its Indemnification Obligations and pay for any adverse award in light of the
                      26   interim award. Exhibit F is a true and correct copy of Mr. Levandowski’s May 13, 2019 letter.
                      27          95.       In addition, Mr. Levandowski responded to Uber’s claim that Mr. Levandowski
                      28   did not disclose information relating to Tyto to Stroz during the due diligence. Mr. Levandowski
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              18
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   identified documents that the arbitration panel relied on relating to Tyto that were on the devices
                       2   he provided to Stroz as well and pointed out that documents from his devices were shown to
                       3   witnesses at the arbitration hearing.
                       4           96.      Mr. Levandowski sent Uber a follow up letter on June 27, 2019. Exhibit G is a
                       5   true and correct copy of that follow-up letter.
                       6           97.      On July 3, 2019, Uber responded to Mr. Levandowski’s May and June 2019 letters
                       7   stating that Mr. Levandowski had breach the Indemnification Agreement, that a majority of the
                       8   interim award was “attributable to an Excluded Claim,” and that “Uber has no contractual
                       9   obligation to advance any funder to Mr. Levandowski or to Google on Mr. Levandowski’s
                      10   behalf.” Exhibit H is a true and correct copy of Uber’s July 3, 2019 letter.
                      11           98.      On August 30, 2019, counsel for Uber claimed that Mr. Levandowski had
                      12   fraudulently induced Uber into entering into the Indemnification Agreement, the remedy for
                      13   which was rescission of the agreement. Exhibit I is a true and correct copy of Uber’s August 30,
                      14   2019 letter.
                      15           99.      Uber’s letter came just days after Mr. Levandowski was indicted for over thirty
                      16   counts of trade secret misappropriation and had to continue to assert his Fifth Amendment rights.2
                      17           100.     Uber did not state that the Indemnification Agreement was rescinded, make any
                      18   offer to restore the consideration it received under the agreement, or cede control of Mr.
                      19   Levandowski’s defense. Uber also did not address the unambiguous evidence that Mr.
                      20   Levandowski’s devices inspected by Stroz had extensive information about Tyto on them.
                      21           101.     Uber continued to advance payment for expenses incurred through September 25,
                      22   2019.
                      23           102.     In addition, on November 5, 2019, Uber filed a Form 10-Q with the Securities and
                      24   Exchange Commission. In that filing, Uber again affirmed its indemnity obligations, stating,
                      25   “The panel’s final award is expected by December 24, 2019. Pursuant to a contractual obligation,
                      26
                           2
                      27    On March 19, 2020, Mr. Levandowski agreed to plead guilty to one count of trade secret
                           misappropriation based on his access of one Google document containing trade secret information
                      28   on one occasion after he left Google and has accepted restitutionary obligations in the amount of
                           $756,499.22. The government agreed to dismiss all other counts against Mr. Levandowski.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                           19
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   Uber is indemnifying both employees with respect to certain claims. Whether Uber is ultimately
                       2   responsible for such indemnification, however, depends on the exceptions and conditions set forth
                       3   in the indemnification agreement.” Exhibit J contains excerpts from Uber’s November 2019 10-
                       4   Q filing with the Securities Exchange Commission.
                       5          103.      On December 6, 2019, the arbitration panel issued a final arbitration award.
                       6          104.      On December 10, 2019, Mr. Levandowski informed Uber of the final award.
                       7   Exhibit K is a true and correct copy of Mr. Levandowski’s December 10, 2019 letter. Because of
                       8   Uber’s previous statements, Mr. Levandowski asked for clarity as to how Uber, as the Indemnitor
                       9   in control of the defense of the case, would like to proceed. Specifically, Mr. Levandowski
                      10   inquired whether Uber intended to resolve the matter by paying the judgment or whether it would
                      11   continue to advance Expenses, including paying for Mr. Levandowski’s counsel through any
                      12   appeal and posting a bond to stay the judgment pending appeal.
                      13          105.      On December 31, 2019, Uber responded to Mr. Levandowski’s December 10,
                      14   2019 letter and stated that it rescinded the Indemnification Agreement. Exhibit L is a true and
                      15   correct copy of Uber’s December 31, 2019 letter. The stated basis for rescission of the
                      16   Indemnification Agreement was Mr. Levandowski’s alleged failure to disclose his connection to
                      17   Tyto—the same basis that Uber previously stated for seeking reimbursement under the
                      18   Indemnification Agreement for Expenses paid relating to the claims based on Tyto.
                      19          106.      Using its same faulty allegations with a newly minted legal theory, Uber now
                      20   argued that the Indemnification Agreement no longer existed. Uber offered no explanation for
                      21   the fact that the Tyto information was indisputably on the devices Stroz Freiberg had inspected
                      22   and had been squarely placed at issue the moment the arbitration demand was served.
                      23          107.      Uber stated that it would not pay any portion of the final award or advance any
                      24   additional Expenses.
                      25          108.      In addition, for the first time in three years, Uber ceded its right to direct and
                      26   control the defense of Mr. Levandowski’s case, stating, “Nor will Uber . . . take any steps—
                      27   including hiring separate counsel—to direct and control Mr. Levandowski’s petition to vacate the
                      28   Final Award or any subsequent appeals.”
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                               20
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1             109.   On February 5, 2020, Uber provided payment for Mr. Levandowski’s Expenses
                       2   through September 25, 2019. Uber did not provide payment for any Expenses incurred after that
                       3   date.
                       4             110.   On March 4, 2020, Judge Schulman in San Francisco Superior Court entered a
                       5   judgment in Google’s favor against Mr. Levandowski in the amount of $179,786,091.24.
                       6   Exhibit M is a true and correct copy of the judgment in Google’s favor.
                       7             111.   On March 4, 2020, following entry of the judgment in Google’s favor, Mr.
                       8   Levandowski filed a Chapter 11 petition in the United States Bankruptcy Court for the Northern
                       9   District of California.
                      10             112.   On March 6, 2020, Mr. Levandowski provided notice of the judgment to Uber and
                      11   requested advancement of payment for these Expenses under Section 2.3 of the Indemnification
                      12   Agreement. In addition, Mr. Levandowski requested an advance for attorneys’ fees and costs in
                      13   the amount of $475,571.32, which Mr. Levandowski had incurred between September 26, 2019
                      14   and February 29, 2020. Exhibit N is a copy of Mr. Levandowski’s March 6, 2020 request
                      15   without exhibits.
                      16             113.   On March 27, 2020, Uber responded to Mr. Levandowski’s March 6, 2020 letter
                      17   and reaffirmed its position that it had rescinded the Indemnification Agreement and was not going
                      18   to pay Google’s judgment or any other Expenses. Exhibit O is a copy of Uber’s March 27, 2020
                      19   letter.
                      20             114.   As a result, Mr. Levandowski files this arbitration demand with JAMS San
                      21   Francisco as permitted by the Indemnification Agreement.
                      22                                                COUNT I
                      23                        (Specific Performance Against Uber to Pay Current Expenses)
                      24             115.   Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                      25   stated herein.
                      26             116.   On April 11, 2016, Mr. Levandowski and Uber entered into the Indemnification
                      27   Agreement wherein Uber agreed to indemnify Mr. Levandowski for “any claim that has arisen
                      28   out of or resulted from any Pre-Signing Bad Acts . . . committed by [Mr. Levandowski]” arising
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            21
    SILICON VALLEY
                                                                    ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   out of the facts or circumstances that were part of the Stroz investigation. Ex. A at 1-2.
                       2          117.      Specifically, Uber agreed to “indemnify and hold harmless [Mr. Levandowski] . . .
                       3   to the maximum extent permitted by applicable law . . . from and against any and all Expenses
                       4   incurred by [Mr. Levandowski]” any claims brought by a Former Employer “arising out of or
                       5   alleged to arise out of” among other things, Mr. Levandowski’s breach of his “fiduciary duty or
                       6   duty of loyalty to [his] Former Employer” and/or “breach [] of any non-solicitation, non-
                       7   competition, confidentiality or similar restrictive covenant or agreement” between him and a
                       8   Former Employer. Ex. A at § 2.1(a).
                       9          118.      As defined in the Indemnification Agreement, “Expenses” includes reasonable
                      10   attorneys’ fees, costs associated with defense against a Former Employer’s claim, and any
                      11   awards, judgments, or any amounts paid or to be paid in settlement of Google’s claims. Id. at 3.
                      12          119.      Under Section 2.3 of the Indemnification Agreement, Uber is required to advance
                      13   payment for Expenses within                           of a request for advancement.
                      14          120.      On March 6, 2020, Mr. Levandowski requested that Uber advance payment for
                      15   Google’s judgment and the attorneys’ fees and costs Mr. Levandowski had incurred between
                      16   September 26, 2019 and February 29, 2020 as Expenses under Section 2.3.
                      17          121.      Uber has refused to advance payment for the Expenses requested in the March 6
                      18   Request.
                      19          122.      Mr. Levandowski has fully performed his obligations under the Indemnification
                      20   Agreement.
                      21          123.      The Parties agreed that Mr. Levandowski would be irreparably harmed by Uber’s
                      22   failure to indemnify him against a claim by Google and that monetary damages would be an
                      23   inadequate remedy. See id. at § 3.11.
                      24          124.      The parties also agreed that Mr. Levandowski may seek specific performance to
                      25   enforce Uber’s obligations under the Indemnification Agreement. See id.
                      26          125.      The Indemnification Agreement was reasonable and supported by adequate
                      27   consideration in the Indemnification Agreement itself as well as in the overall transaction for
                      28   Uber to acquire Otto.
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                            22
    SILICON VALLEY
                                                                   ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1          126.      A mutuality of remedies exists as either party is able to adjudicate the issue of
                       2   whether an Indemnified Claim is an Excluded Claim in arbitration following final resolution of
                       3   the Google matter.
                       4          127.      The contract is sufficiently definite in requiring that Uber must first pay for all
                       5   Expenses, including payment of any awards and judgments or posting any appeal bond, and may
                       6   only seek reimbursement of any Expenses following resolution of an Indemnified Claim through
                       7   either settlement or a final, non-appealable judgment.
                       8          128.      Therefore, Mr. Levandowski seeks to enforce by this action the terms Uber agreed
                       9   to in the Indemnification Agreement—that Uber advance payment for the Expenses requested on
                      10   March 6, 2020 as well aspayment of Google’s judgment and the attorneys’ fees and costs incurred
                      11   by Mr. Levandowski thus far.
                      12                                                 COUNT II
                      13                    (Specific Performance Against Uber to Continue to Pay Expenses)
                      14          129.      Mr. Levandowski incorporates by reference the preceding paragraphs as if fully
                      15   stated herein.
                      16          130.      On April 11, 2016, Mr. Levandowski and Uber entered into the Indemnification
                      17   Agreement wherein Uber agreed to indemnify Mr. Levandowski for “any claim that has arisen
                      18   out of or resulted from any Pre-Signing Bad Acts . . . committed by [Mr. Levandowski]” arising
                      19   out of the facts or circumstances that were part of the Stroz investigation. Ex. A at 1-2.
                      20          131.      Specifically, Uber agreed to “indemnify and hold harmless [Mr. Levandowski] . . .
                      21   to the maximum extent permitted by applicable law . . . from and against any and all Expenses
                      22   incurred by [Mr. Levandowski]” any claims brought by a Former Employer “arising out of or
                      23   alleged to arise out of” among other things, Mr. Levandowski’s breach of his “fiduciary duty or
                      24   duty of loyalty to [his] Former Employer” and/or “breach [] of any non-solicitation, non-
                      25   competition, confidentiality or similar restrictive covenant or agreement” between him and a
                      26   Former Employer. Ex. A at § 2.1(a).
                      27          132.      As defined in the Indemnification Agreement, “Expenses” includes reasonable
                      28   attorneys’ fees, costs associated with defense against a Former Employer’s claim, and any
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              23
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   awards, judgments, or any amounts paid or to be paid in settlement of Google’s claims. Id. at 3.
                       2          133.      Under Section 2.3 of the Indemnification Agreement, Uber is required to advance
                       3   payment for Expenses within                             of a request for advancement.
                       4          134.      On March 6, 2020, Mr. Levandowski requested that Uber advance payment for
                       5   Google’s judgment and the attorneys’ fees and costs Mr. Levandowski had incurred between
                       6   September 26, 2019 and February 29, 2020 as Expenses under Section 2.3.
                       7          135.      Uber has refused to advance payment for the Expenses requested in the March 6
                       8   Request.
                       9          136.      Mr. Levandowski has fully performed his obligations under the Indemnification
                      10   Agreement.
                      11          137.      The Parties agreed that Mr. Levandowski would be irreparably harmed by Uber’s
                      12   failure to indemnify him against a claim by Google and that monetary damages would be an
                      13   inadequate remedy. See id. at § 3.11.
                      14          138.      The parties also agreed that Mr. Levandowski may seek specific performance to
                      15   enforce Uber’s obligations under the Indemnification Agreement. See id.
                      16          139.      The Indemnification Agreement was reasonable and supported by adequate
                      17   consideration in the Indemnification Agreement itself as well as in the overall transaction for
                      18   Uber to acquire Otto.
                      19          140.      A mutuality of remedies exists as either party is able to adjudicate the issue of
                      20   whether an Indemnified Claim is an Excluded Claim in arbitration following final resolution of
                      21   the Google matter.
                      22          141.      The contract is sufficiently definite in requiring that Uber must first pay for all
                      23   Expenses, including payment of any awards and judgments or posting any appeal bond, and may
                      24   only seek reimbursement of any Expenses following resolution of an Indemnified Claim through
                      25   either settlement or a final, non-appealable judgment.
                      26          142.      Google’s claims are not yet resolved as Mr. Levandowski intends to appeal the
                      27   judgment and there has been no settlement of Google’s claims.
                      28          143.      Therefore, Mr. Levandowski seeks to enforce by this action precisely the terms
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                              24
    SILICON VALLEY
                                                                     ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1   Uber agreed to in the Indemnification Agreement—that Uber advance any Expenses incurred by
                       2   Mr. Levandowski within                              of a request for advancement under Section 2.3
                       3   until Google’s claims are resolved either by binding judgment or settlement.
                       4                                          PRAYER FOR RELIEF
                       5           WHEREFORE, Mr. Levandowski prays for the following relief:
                       6           1.       An order enforcing the obligation in the Indemnification Agreement that Uber
                       7                    advance payment for the Expenses in the March 6 Request;
                       8           2.       An order from the Court enforcing the obligation in the Indemnification
                       9                    Agreement that Uber continue to advance payment for Expenses pursuant to
                      10                    Section 2.3 until Google’s claims are resolved by either a binding judgment or
                      11                    settlement;
                      12           3.       Attorneys’ fees and costs incurred by Mr. Levandowski pursuant to Section 3.2 of
                      13                    the Indemnification Agreement, including fees incurred in the Bankruptcy
                      14                    proceeding due to Uber’s failure to advance expenses; and
                      15           4.       All other relief that is equitable and just.
                      16   Dated: March 30, 2020                                  Respectfully submitted,
                      17
                                                                                  By:/s/ Neel Chatterjee
                      18                                                              Neel Chatterjee
                                                                                      NChatterjee@goodwinlaw.com
                      19                                                              Andrew S. Ong
                                                                                      AOng@goodwinlaw.com
                      20                                                              GOODWIN PROCTER LLP
                                                                                      601 Marshall Street
                      21                                                              Redwood City, California 94063
                                                                                      Tel.: +1 650 752 3100
                      22                                                              Fax: +1 650 853 1038
                      23                                                               Hong-An Vu
                                                                                       HVu@goodwinlaw.com
                      24                                                               GOODWIN PROCTER LLP
                                                                                       601 S. Figueroa Street, 41st Flr.
                      25                                                               Los Angeles, California 90017
                                                                                       Tel.: +1 213 426 2500
                      26                                                               Fax: +1 213 623 1673
                      27                                                          Attorneys for Claimant Anthony Levandowski
                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                                               25
    SILICON VALLEY
                                                                      ARBITRATION DEMAND
                           ACTIVE/102537049.9
                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
GOODWIN PROCTER LLP
   ATTORNEYS AT LAW
                                                       26
    SILICON VALLEY
                                                ARBITRATION DEMAND
                           ACTIVE/102537049.9
EXHIBIT A
                                                                                         EXECUTION


                                INDEMNIFICATION AGREEMENT

         Tins INDEMNIFICATION AGREEMENT (as may be amended from time to time, this
"Agreement") is made and entered into as of April 11, 2016 (the "Agreement Date"), by and among: (i)
Apparate International C. V., a limited partnership (commanditaire vennootschap) organized under the
laws of the Netherlands ("Purchaser"), (ii) Ottomotto LLC, a Delaware limited liability company (the
"Company"), (iii) Otto Trucking LLC, a Delaware limited liability company, Lior Ron, as the
Indemnified Persons' Representative, (iv) each of the individuals signatory hereto (together with any
additional Diligenced Employees who become party to this Agreement pursuant to Section 3 .13 (if any),
collectively, the "Diligenced Employees") and (v) solely with respect to Section 3. 14, Uber
Technologies, inc. a Delaware corporation ("Parent"). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Merger Agreement (as defined below)

       WHEREAS, Parent, Purchaser, Zing Merger Sub 1, LLC, a Delaware limited liability company
("Merger Sub"), and the Company are entering into an Agreement and Plan of Merger of even date
herewith (as the same may be amended or supplemented, the "Merger Agreement") providing for the
merger of Merger Sub with and into the Company;

        \VHEREAS, Purchaser is agreeing to indemnify each member of the Company Group and each
Diligenced Employee (each, an "Indemnified Person," and, collectively, the "Indemnified Persons") in
the event of certain claims by Former Employers pursuant to the tem1s and subject to the conditions of
this Agreement;

        WHEREAS, prior to the execution of this Agreement, and as a material inducement to
Purchaser' s willingness to enter into this Agreement, each Diligenced Employee as of the Agreement
Date has (i) initiated or completed a due diligence review by the Outside Expert to determine whether
such Diligenced Employee has committed any Pre-Signing Bad Acts and (ii) certified to the Company
(and in the case of the Founders certified to the Company and to Parent in a mutually agreeable form) as
to the good faith, complete and truthful cooperation with such due diligence review by such Diligenced
Employee and to the good faith, complete and truthful response by such Diligenced Employee to all
inquiries of the Outside Expert;

        WHEREAS, the Outside Expe1t has completed its field interviews and data collection from the
Diligenced Employees that, as of the date hereof, are parties hereto ("Completed Diligenced
Employees"), and Parent confinns to such Completed Diligenced Employees that each such Completed
Diligenced Employee has cooperated with the Outside Expert in connection with the Outside Expert' s
exan1ination;

        WHEREAS, the Parties have agreed that the Completed Diligenced Employees' involvement in
the Outside Expert examination, including interviews, device and document production, and other
personal involvement of any nature, is complete and Parent will so instruct the Outside Expert;

        WHEREAS, the Parties have agreed that the Outside Expert will continue to analyze the devices,
materials and infonnation provided by each Diligenced Employee solely for the purpose of completing a
final report, all as provided for and only in accordance with the examination protocol attached to the
Engagement Letter, dated March 4, 2016; provided, that the Outside Expert may give interim reports to
its Clients (with the participation of the Completed Diligenced Employee's counsel) regarding any
matters which the Outside Expert believes may be subject to or included in the final report; and

       WHEREAS, the Parties agree that any claim that has arisen out of or resulted from any Pre-
Signing Bad Acts committed by or on behalf of any member of the Company Group by a Diligenced
Employee and/or committed by any Diligenced Employee and that reasonably arises or results from any
facts, circumstances, activities or events contained or disclosed on the face of such final report shall,
subject to Section 2(b)(ii), constitute an Indernnifiable Claim in accordance with, and subject to, the terms
and conditions of this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereby agree as follows:

SECTION 1.      DEFINITIONS.

        As used in this Agreement, the following terms shall have the meanings specified below:

         "409A Valuation Report" means the formal repo1t issued by a third-party valuation firm setting
forth the valuation of Parent Shares pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, which valuation of such Parent Shares shall be approved by Parent's board of directors (or a
compensation committee thereof).

         "Bad Acts" shall mean (a) fraud committed by or on behalf of any member of the Company
Group and/or committed by any Employee, (b) willful, intentional or deliberate conduct by an Employee
or any member of the Company Group that constitutes or directly leads or contributes to the infringement
(direct or indirect) or misappropriation by an Employee or any member of the Company Group of any
patents, copyrights, trademarks or trade secrets of such Employee 's Former Employer, including, without
limitation, taking, removing and/or copying software, product plans, or invention disclosures, in
electronic or tangible fom1 that are owned by such Employee' s Fom1er Employer, (c) willful and/or
intentional breach by any member of the Company Group or any Employee of any fiduciary duty or duty
of loyalty to such Fonner Employer and/or (d) willful and/or intentional breach by any member of the
Company Group or any Employee of any lawful and enforceable non-solicitation, non-competition,
confidentiality or other similar restrictive covenant or agreement between any Employee and such
Employee' s Fonner Employer.

         "Cause" shall mean, with respect to any particular Diligenced Employee, the termination of such
Diligenced Employee's employment by Parent or any Affiliate of Parent (or a successor, if appropriate)
based on one or more of the following events having occurred during such person' s employment with
Parent or any Affiliate of Parent (or a successor, if appropriate), which with respect to clauses (A), (C),
(D) and (F) below, if curable, such Diligenced Employee has not cured within twenty (20) days after prior
written notice has been given to him/her by Parent (or a successor, if appropriate) specifying with
reasonable particularity such occurrence: (A) such Diligenced Employee' s material neglect of his/her
duties and responsibilities to Parent (or a successor, if appropriate) and/or its Affiliates; (B) such
Diligenced Employee' s (1) commission of any act of fraud, theft or embezzlement, or (2) willfol
misconduct or any other unlawful act that materially banns Parent and/or any of its Affiliates; (C) (1)
such Diligenced Employee's material breach of any of his/her obligations under any written agreement
with Parent (or a successor, if appropriate), including without limitation, such Dilige nced Employee' s
employment contract with Parent or the Confidential Information and Invention Assignment Agreement
between such Diligenced Employee and Parent, or (2) such Diligenced Employee' s material breach of
any statutory duty or fiduciary duty that he/she owes to Parent; (D) such Diligenced Employee' s material
failure to comply with Parent's written policies, directives or rules; (E) such Diligenced Employee' s
indictment or conviction of, or plea of "guilty" or "no contest" to, (1) a felony under the laws of the
United States or any State thereof or (2) a crime of moral turpitude; or (F) such Diligenced Employee' s
failure to cooperate in good faith with a governmental or internal investigation of Parent, its Affi liates or



                                                     2.
any of their respective officers or employees, if Parent has reasonably requested such Diligenced
Employee's cooperation. For the avoidance of doubt, the inclusion of the definition of "Cause" in this
Agreement or in any other agreement will not, in any manner, modify the "at-will" nature of such
Diligenced Employee's employment contract with Parent.

      "Company Group" means the Company and Otto Trucking LLC, a Delaware limited Ii.ability
company.
          "Employee" means any current or former employee of the Company Group.

        "Expenses" means (a) any expense, liability, or loss, including reasonable attorneys' fees,
mediation fees, arbitration fees, expert witness fees, vendor fees, costs (such as witness fees, duplication
charges, data storage fees, filing fees, travel and meals), (b) any judgments, fines, bonds, penalties,
dan1ages, awards, and amounts paid or to be paid in settlement, and (c) any interest, assessments, taxes or
other charges imposed on any of the items in part (a) and (b) of this defmition, in each case, that is out-of-
pocket and documented; provided, that Expenses shall exclude special, consequential, indirect, exemplary
or punitive damages, unless such Expenses were specifically awarded in a Final Judgment.

         "Final Judgment" means, with respect to any matter, the final non-appealable judgment of a
court of competent jurisdiction with respect to such matter (or, the final non-appealable decision of the
arbitrator(s), if the Parties elect to pursue arbitration to adjudicate such matter pursuant to Section 2.2(e)).

        "Forfeiture Share Price'' means (i) if Parent Shares are publicly traded, the average of the
closing sales price of such Parent Shares as quoted on the national stock exchange on which Parent Shares
are publicly traded for the twenty (20) consecutive trading days ending with the trading day that is one (1)
trading day immediately preceding the date of the resolution of the relevant Forfeiture Claim, or (B) if
Parent Shares are not publicly traded, the price per Parent Share as determined by Parent's most recent
409A Valuation Report prior to the date of the resolution of the relevant Forfeiture Claim.

         "Former Employer" means, with respect to an Employee, any Person (together with such
Person 's Affiliates) that such Employee has previously either provided services to as an employee or a
non-employee service provider.

       "Founders" means, collectively, Anthony Levandowski and Lior Ron (and each, individually, a
"Founde1·").

       "Outside Expert" means Stroz Friedberg, LLC or such other vendor as mutually agreed to by
the Company and Parent in writing.
          "Post-Signing Specified Bad Acts" shall have the meaning set forth on Exhibit A attached
hereto.

          "Pre-Signing Bad Acts" means any Bad Act committed prior to the Agreement Date.

         "Third Party Report" means the written report(s) produced by the Outside Expert summarizing
in detail all of the facts, circumstances, activities or events obtained by the Outside Expert from any
Diligenced Employee that the Outside Expert deems are reasonably related to any Bad Act of such
Diligenced Employee, in each case, based on the interviews, forensic due diligence and other due
diligence investigation with respect to all Diligenced Employees conducted by the Outside Expert, as
jointly directed by and engaged by the Company and Parent.




                                                       3.
SECTION 2. INDEMNIFICATION

        2.1     Indemnification.

                (a)      Purchaser will indemnify and hold hannless each Diligenced Employee and the
Company Group, to the maximum extent pennitted by applicable Law (subject to the limitations and
exclusions set forth herein), from and against any and all Expenses incurred by such Diligenced
Employee or any member of the Company Group, as applicable, arising out of any claim brought or
threatened in writing by any Former Employer of such Diligenced Employee against any member of the
Company Group or such Diligenced Employee, as applicable, arising out of or alleged to arise out of: (i)
the infringement (direct or indirect) or misappropriation by such Diligenced Employee or any member of
the Company Group of any intellectual property, including any patents, copyrights, trademarks or trade
secrets, of such Diligenced Employee' s Former Employer, (ii) breach by such Diligenced Employee of
such Diligenced Employee's fiduciary duty or duty of loyalty to such Diligenced Employee's Fonner
Employer, and/or (iii) breach by such Diligenced Employee of any non-solicitation, non-competition,
confidentiality or other similar restrictive covenant or agreement between such Diligenced Employee and
such Diligenced Employee' s Fonner Employer (each, subject to Section 2.l(b) belov,r, an "Indemnified
Claim", and, collectively, the "Indemnified Claims"); provided, that notwithstanding the foregoing, if
(A) the Merger Agreement is terminated in accordance with its tem1s prior to the Closing as a result of or
by reason of a Post-Signing Specified Bad Act (that was the subject of a Fom1er Employer Claim) being
committed by or on behalf of any member of the Company Group by such Diligenced Employee and/or
being conunitted by such Diligenced Employee (and such Post-Signing Specified Bad Act was either (x)
mutually agreed to have occurred by both Purchaser and the Company or (y) detennined by a Final
Judgment to have occurred) or (B) following the Closing (if the Closing occurs), it is determined by a
Final Judgment that a Post-Signing Specified Bad Act (that was the subject of a Former Employer Claim)
was committed by such Diligenced Employee on behalf of any member of the Company Group and/or
was committed by such Diligenced Employee prior to the Closing, then, in each case of clauses (A) and
(B), Purchaser' s indemnification obligation to such Diligenced Employee pursuant to this Agreement
shall immediately become null and void and of no further force and effect and there shall be no liability
on the part of Parent, Purchaser or any of their respective Affiliates to indemnify ( 1) such Diligenced
Employee for any Indemnified Claims or (2) the Company Group for any Indemnified Claims arising out
of or alleged to arise out of the actions of such Diligenced Employee.

                (b)     Notwithstanding anything herein to the contrary, an Indemnified Claim shall not,
regardless of whether the Closing occurs, include, and none of Parent, Purchaser or any of their respective
Affiliates shall have any obligation hereunder to indemnify the Company Group or any Diligenced
Employee in respect of, any:

                         (i)     claims that have been determined by a Final Judgment to arise or result
from Bad Acts committed by any Employee other than a Diligenced Employee (and only to the extent
that any such claim arises or results from Bad Acts committed by any Employee other than a Diligenced
Employee), regardless of whether such Bad Acts were committed prior to or after the execution of the
Merger Agreement; provided, for the avoidance of doubt, this subclause (i) shall not limit Purchaser's
obligation to indemnify the Diligenced Employees and the Company Group for Indemnified Claims in
accordance with Section 2. l(a);

                         (ii)    claims that have been detem1ined by a Final Judgment to arise or result
from any Pre-Signing Bad Acts committed by or on behalf of any member of the Company Group by a
Diligenced Employee and/or committed by any Diligenced Employee that reasonably arise or result from
any facts, circumstances, activities or events arising prior to the date hereof that either (A) were not
truthfully disclosed by the Diligenced Employees to the Outside Expert in response to relevant inquiries


                                                    4.
in coru1ection with the due diligence performed by the Outside Expert or (B) were not contained or
reflected in the due diligence materials provided by the Diligenced Employees to the Outside Expert; and

                           (iii)  claims that have been determined by a Final Judgment to arise or result
from any Post-Signing Specified Bad Acts (that was the subject of a Former Employer Claim) committed
by a Diligenced Employee on behalf of any member of the Company Group and/or committed by any
Diligenced Employee (the matters excluded from lndenmified Claims in the preceding subclauses (i), (ii)
and (iii) collectively, the "Excluded Claims" and each, an "Excluded Claim ").

        2.2     Indemnified Claim Procedure.

                 (a)      In the event that any Indemnified Person becomes aware of any actual claim, or
claim threatened in writing, by any Former Employer (including any Proceeding commenced or
threatened in writing to be commenced by any Former Employer) which such Indemnified Person
believes is reasonably expected to result in indemnification pursuant to this Agreement (each, a "Former
Employer Claim"), such Indemnified Person shall promptly deliver a written notice of such claim (such
notice, the "Claim Notice") to Purchaser. The Claim Notice shall be accompanied by any documentation
received by or otherwise in d1e possession or control of the Indemnified Person (or its Representatives) in
respect of such Fonner Employer Claim (including the infom1ation set forth in Sections 2.2(c)(i) and
2.2(c)(ii)) and shall describe in reasonable detail (to the e:i-.1:ent known to the Indemnified Person) and
subject to a Joint Defense Agreement (as defined below) the facts, circumstances and events constituting
the basis for such Former Employer Claim (including the identity and address of such Former Employer)
and the amount of the damages claimed in such Former Employer Claim; provided, that no delay or
failure on the part of an Indemnified Person in delivering a Claim Notice shall relieve Purchaser from any
liability hereunder unless and to the extent Purchaser and/or its Affi liates have been actually and
materially prejudiced by such delay or failure.

                  (b)    Purchaser shall direct and control the defense or settlement of the Fonner
Employer Claim referred to in the Claim Notice. The Indemnified Person party to such Former Employer
Claim shall be given the opportunity to participate at its own cost and expense (which shall not be
included in Expenses) in, but not direct or control, the defense of such Fonner Employer Claim. Such
Indemnified Person 's participation will be subject to Purchaser's right to fully direct and control such
defense and Purchaser shall have the right in its sole discretion to settle any Former Employer Claim ;
provided that without the prior written consent of the applicable Indenu1ified Person (such consent not to
be unreasonably withheld, conditioned or delayed), no settlement shall be agreed to by Purchaser and/or
any of its Affiliates that shall (i) require an Indemnified Person to admit that such Indemnified Person
breached or violated (x) any law or (y) any obligations to any Former Employer. (ii) impose on an
Indemnified Person any obligation, agreement or undertaking to take or refrain from taking any future
action or (iii) involves any relief against an Indemnified Person other fuan monetary damages that are
included as Expenses hereunder. In addition, notwithstanding anything to the contrary contained herein,
if the Indemnified Person is a Founder, at the time the Claim Notice is delivered, such Founder shall
advise Purchaser if such Founder reasonably believes that a conflict of interest exists with respect to the
defense of such Indemnified Claim between such Founder' s interests and those of Purchaser, any
applicable Affiliate of Purchaser or any other Indemnified Person (including the Company Group) (a
"Conflict of Interest Claim"). Subject to the proviso in this sentence, in the event of such Conflict of
Interest Claim, such Founder may, at such Founder's sole cost and expense (which shall not be included
in Expenses}, engage individual counsel to act on such Founder' s behalf in defense of such Conflict of
Interest Claim; provided, however, that if (i) such Conflict of Interest Claim arises following the
tem1ination of the Merger Agreement or (ii) if such Conflict oflnterest Claim arises prior to the Closing,
but the Merger Agreement is thereafter tenninated, all reasonable costs and expenses incurred m
connection with such representation by such counsel shall be Expenses for purposes of this Agreement.


                                                    5.
                  (c)      The Indemnified Person(s) party to such Fonner Employer Claim (i) shall fumish
Purchaser and its Representatives with such infonnation as such Indemnified Person(s) may have with
respect to such Fonner Employer Claim (including copies of any summons, complaints or other pleadings
which may have been served on such Indemnified Person(s) and any written claim, demand, invoice,
billing or other document evidencing or asserting the same), (ii) shall provide to Purchaser and its
Representatives any documents or other materials in the possession or control of such Indemnified
Person(s), or that come into the possession or control of such Indemnified Person(s), that may be
necessary or useful to the defense of such Fonner Employer Claim, subject to protection of the attorney-
client privilege, the attorney work product protection, confidentiality obligations owed to third parties and
other applicable privileges and protections, (iii) shall make himself or herself available to Purchaser upon
reasonable notice for interviews and factual investigations and to appear at Purchaser' s reasonable request
to give testimony (including deposition and trial testimony) with respect to the defense of such Former
Employer Claim without requiring service of a subpoena or other legal process and (iv) shall otherwise
reasonably cooperate v,rith and assist Purchaser and its Representatives in the defense of such Fonner
Employer Claim. Additionally, the Indemnified Person(s) shall enter into a separate confidentiality,
conunon interest or joint defense agreement ,,vi.th Purchaser, in a fonn reasonably agreed upon in good
faith between the Indemnified Person(s) and Purchaser (the "Joint Defense Agreement"), prior to
participating in the defense of any Former Employer Claim if requested by Purchaser or the Indemnified
Person(s).

                 (d)      In the event that Purchaser believes all or a portion of a Former Employer Claim
is an Excluded Claim hereunder, Purchaser shall have the right (in its sole discretion), within 60 days
following the settlement or final non-appealable adjudication of such Former Employer Claim, to initiate
arbitration under Section 2.2(e) with the Indemnified Person(s) party to such Fonner Employer Claim in
order to determine whether all or a portion of such Former Employer Claim is an Excluded Claim under
the terms of this Agreement. For the avoidance of doubt, Purchaser shall advance all Expenses incurred
by the Indemnified Person(s) pursuant to Section 2.3(a) through the later to occur of the final settlement
or final adjudication of such Former Employer Claim , which Expenses may be subject to reimbursement
pursuant to this Section 2.2(d). Following such arbitration, if the arbitrator(s) determines in a Final
Judgment that all or a portion of such Former Employer Claim is an Excluded Claim hereunder, then
Purchaser shall be entitled to receive reimbursement for, and the Indemnified Person(s) party to such
Fom1er Employer Claim shall be required to pay to Purchaser, the an1ount of all Expenses paid or
incurred by or on behalf of Purchaser and/or its Affiliates with respect to such Excluded Claim (or, if the
arbitrator(s) detennine in a Final Judgment that only a portion of the Fonner Employer Claim is an
Excluded Claim , the amount of all Expenses incurred by Purchaser and/or its Affiliates with respect to
that portion of such Former Employer Claim that was determ ined to be an Excluded Claim) (such
amount, as detennined by the arbitrator(s) in such arbitration, the "Expense Reimbursement Amount").
The obligations of the Indemnified Persons under this Section 2.2(d) are several and not joint, and each
Indemnified Person party to such Former Employer Claim shall only be responsible for paying to
Purchaser its pro-rata portion of the Expense Reimbursement Amount (based on the total number of
Indemnified Person(s) party to such Former Employer Claim, unless otherwise determined by the
arbitrator(s) in a Final Judgment) and such amount shall be paid by such Indemnified Person to Purchaser
by wire transfer of immediately available funds to an account designated by Purchaser promptly, but in no
event more than three (3) months, following the date of the Final Judgment referenced in the preceding
sentence . Purchaser and/or its Affiliates, as applicable, may offset on a dollar-for dollar basis any
amounts that Purchaser and/or its Affiliates, as applicable, ov,1e an Indemnified Person against any
amounts that such Indemnified Person owes Purchaser hereunder other than compensation of base salary.
Unless otherwise provided under applicable Law and detennined by a Final Judgment, no Diligenced
Employee shall be personally liable for the Company Group 's or any other Diligenced Employee' s
portion of the Expense Reimbursement Amount.



                                                     6.
                  (e)     Within 60 days after the settlement or final non-appealable judgment of a Fonner
Employer Claim, Purchaser may elect (in its sole discretion) to arbitrate (A) whether an Indemnified
Claim is an Excluded Claim and/or (B) whether a Diligenced Employee is entitled to indemnification
under this Agreement (subject to the terms and conditions hereof, including the proviso in Section 2.1(a)
and the last sentence of Section 2.3(a)). An Indemnified Person may elect (in its sole discretion) to
arbitrate whether such Indemnified Person is entitled to the advancement of Expenses under Section
2.3(a). In the event of any dispute between Purchaser, on the one hand, and any lndenmified Person, on
the other, as to whether a Fonner Employer Claim is an Excluded Claim, each reference to an
"lndenmified Person" who is not a Founder in the following sentences of this Section 2.2(e) shall be
replaced with "Indemnified Persons' Representative" and each such Non-Founder Indemnified Person
shall acknowledge and agree that the Indemnified Persons ' Representative shall, pursuant to Section 3 .10,
direct and control such arbitration (including the right to settle such arbitration) and that the Final
Judgment of such arbitration shall be conclusive and binding on such Indemnified Person. A Founder
may, but shall not be required to, agree to be represented by the Indemnified Persons' Representative at
the time of the arbitration. Any such arbitration shall be held in San Francisco, Califomia, under the
Comprehensive Arbitration Rules and Procedures of JAMS ("JAMS") and each of Purchaser, on the one
hand, and the Indemnified Person, on the other, agree to appear at such arbitration Proceeding. With
respect to any matter submitted to arbitration, such arbitration shall be settled by an arbitration conducted
by one arbitrator mutually agreeable to both Purchaser and the Indemnified Person. In the event that,
within fifteen (15) days after submission of any dispute to arbitration, Purchaser and the Indemnified
Person cannot mutually agree on one arbitrator, then, within ten (10) days after the end of such fifteen
(15) day period, Purchaser, on the one hand, and the Indemnified Person, on the other, shall each select
one independent arbitrator. The two arbitrators so selected shall select a third independent arbitrator. The
arbitrator(s) shall determine how all Expenses relating to the arbitration shall be paid (subject to Section
3.2), including the respective Expenses of each party, the fees of each arbitrator and the administrative fee
of JAMS. The arbitrator or arbitrators, as the case may be, shall set a limited time period d1at shall
exceed no more than 180 days after the demand for arbitration is filed and establish procedures designed
to reduce the cost and time for discovery while allowing the parties an opportunity, adequate in the sole
judgment of the arbitrator or majority of the three arbitrators, as the case may be, to discover relevant
information from the opposing parties about the subject matter of ilie dispute. The arbitrator, or a
majority of the three arbitrators, as the case may be, shall rule upon motions to compel or limit discovery
and shall have the authority to impose sanctions, including attorneys' fees and costs, to the same extent as
a competent court of law or equity, should the arbitrators or a majority of the tluee arbitrators, as the case
may be, determine that discovery was sought wiiliout substantial justification or that discovery was
refosed or objected to without substantial justification. The decision of ilie arbitrator or a majority of the
three arbitrators, as the case may be, as to the validity and amount of any claim submitted to arbitration
shall, subject to any appeal permitted under ilie Federal Arbitration Act ("FAA"), be final , binding, and
conclusive upon ilie Parties to this Agreement. Such decision shall be written and shall be supported by
written fmdings of fact and conclusions which shall set forth the award, judgment, decree or order
awarded by the arbitrator(s). Within thirty (30) days of a decision of the arbitrator(s) requiring payment
by any Party to another Party, such Party shall make such payment to such other Party. Judgment upon
any award rendered by the arbitrator(s) may be entered in any court having jurisdiction.

                (t)     In any Proceeding between Purchaser, on the one hand, and any member of the
Company Group and/or any Diligenced Employee, on the other hand, to determine whether a Fonner
Employer Claim is an Excluded Claim or whether an Indemnified Person is entitled to indemnification in
respect of a Fom1er Employer Claim under the tenns of this Agreement, Purchaser shall have the burden
of proving, as applicable, tl1at a Former Employer Claim is an Excluded Claim under the tenns of this
Agreement or that an Indemnified Person is not entitled to indemnification under the terms of this
Agreement in respect of a Former Employer Claim.



                                                      7.
        2.3     Expenses.

                 (a)      Upon receipt of a written request for the advancement of Expenses incurred by
an Indemnified Person arising out of any Indemnified Claim and reasonable documentation evidencing
such Expenses, Purchaser shall pay, or cause to be paid, to such Indemnified Person the amount of such
Expenses                                        of such request. If Purchaser denies any such request or
otherwise fails to advance such Expenses to such Indemnified Person
            , such Indemnified Person shall have the right to enforce its right to receive such Expenses by
commencing arbitration under Section 2 .2(e). In the event of any such arbitration described in this
Section 2.3(a), Purchaser shall not be permitted to arbitrate in such Proceeding whether the Indemnified
Claim giving rise to such Expenses is an Excluded Claim until such time as such Indemnified Claim has
been settled or subject to a final, non-appealablc judgment in accordance with this Agreement.

                 (b)      In the event that Purchaser or any of its Affiliates advance any Expenses to an
Indemnified Person in respect of a Former Employer Claim in accordance with Section 2.3(a) and
thereafter it is determined in a Final Judgment that such Indemnified Person was not entitled to
indemnification for such Former Employer Claim because (i) it is an Excluded Claim under the terms of
this Agreement, or (ii) such indemnification is detem1ined to be null and void pursuant to the proviso in
Section 2.l(a) of this Agreement, then Purchaser shall be entitled to receive reimbursement for, and such
Indemnified Person shall be required to pay to Purchaser, the amount of all such Expenses paid or
incurred by or on behalf of Purchaser or its Affiliates to such Indemnified Person in respect of such
Excluded Claim. Such amount shall be paid by such Indemnified Person to Purchaser by wire transfer of
immediately available funds to an account designated by Purchaser promptly, but in no event more than
three (3) months, following the date of the Final Judgment referenced in the preceding sentence. Unless
otherwise provided under applicable Law and detennined by a Final Judgment, no Diligenced Employee
shall be personally liable for the amount of Expenses paid by or on behalf of Purchaser or its Affiliates to
the Company Group in respect of such Fom1er Employer Claim .

        2.4     Indemnification Limitations.

                 (a)     Notwithstanding anything herein to the cootrary, under no circumstances shall
Parent, Purchaser or any of their respective Affiliates have any obligations hereunder to indemnify any
Employee that is not a Diligenced Employee, and no Employee (other than a Diligenced Employee,
subject to the tenns and conditions of this Agreement) shall have any right to indemnification hereunder.

                (b)      Notwithstanding anything herein to the contrary, for purposes of calculating or
detennining the amount of Expenses resulting from, relating to or arising out of any Indenmified Claims,
there shall be deducted from such Expenses an amount equal to the amount of any proceeds actually
received by any Indemnified Person from any third-party insurer or from any other tl1ird parties in
connection with such Expenses (net of any costs or expenses actually incurred by such Indemnified
Person to recover or collect such proceeds).

                 (c)      Each Indemnified Person ' s right to seek indemnification from Purchaser
hereunder, subject to the tenns and conditions of this Agreement (including Section 3.2), constitutes tile
sole and exclusive remedy of such Indemnified Person against Parent, Purchaser or any of their respective
Affiliates with respect to all Expenses resulting from or arising out of any Indemnified Claims.

        2.5     Forfeiture of Parent Shares.

              (a)     Following the Closing, in the event of an Indemnified Claim against a Diligenced
Employee (each, a "Forfeiture Claim"),



                                                    8.
                 (b)




                 (c)    Notwithstanding anything to the contrary in the Awa.rd Agreement (including
Section 4 of the Award Agreement), each Diligenced Employee unconditionally and irrevocably agrees
that in the event that a Forfeiture Claim is brought against such Diligenced Employee, that until all
Forfeited Parent Shares (or such lesser number as provided in Sections 2.5(a.) and (b)) have been forfeited
to Parent in accordance with this Section 2.5, in addition to the restrictions on transfer set forth in Section
3 of the Award Agreement, such Diligenced Employee shall not shall transfer any vested Parent Shares if


                                                      9.
such transfer of Parent Shares (as applicable) would result in such Diligenced Employee holding a
number of vested Parent Shares in an amount less than the amount of Forfeited Parent Shares ( or such
lesser number as provided in Sections 2.5(a) and (b)).

        2.6      Claim Survival Period. No lndenmified Person shall be entitled to make any claims for
indemnification under this Agreement, and none of Parent, Purchaser or any of their respective Affiliates
shall have any obligation to indenmify any Indemnified Person for any lndenmified Claims, following the
expiration of the statute of limitations for making such claims (the date of such expiration, the "Claims
Termination Date"t provided, that this Section 2.6 shall not limit any Indemnified Person' s right to
indemnification under this Agreement in respect of any Indemnified Claim that is set forth in a Claim
Notice that is timely delivered by such Indemnified Person in accordance with Section 2.2 on or before
the Claims Termination Date.

SECTION 3.      MISCELLANEOUS PROVISIONS

        3.1      Amendment. This Agreement may only be amended (a) prior to the Effective Time,
with the written approval of Purchaser, the Company and both Founders and (b) after the Effective Time,
with the written approval of Purchaser and both Founders.

         3.2    Expenses. Except as otherwise specifically provided herein and except as provided in
the Merger Agreement, all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such expenses. In the event of any
Proceeding arising under this Agreement behveen Purchaser, on the one hand, and any Indemnified
Person(s), on the other hand (including any Proceeding in order to detennine (i) whether an Indemnified
Claim is an Excluded Claim or (ii) whether an Indemnified Person is entitled to the advancement of
Expenses), the prevailing party (as determined by a Final Judgment in such Proceeding) shall be entitled
to recover from the non-prevailing party its reasonable, out-of-pocket costs and expenses (including
reasonable attorneys fees) incurred in connection with such Proceeding.

        3.3     Waiver.

                (a)       No fai lure on the part of any Party to exercise any power, right, privilege or
remedy under this Agreement, and no delay on the part of any Party in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such power, right, privilege or
remedy; and no single or partial exercise of any such power, right, privilege or remedy shall preclude any
other or further exercise thereof or of any other power, right, privilege or remedy.

                 (b)      No Party shall be deemed to have waived any claim arisrng out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless the waiver of such
claim, power, right, privilege or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

         3.4     Entire Agreement; Counterparts. This Agreement and the documents and instruments
and other agreements specifically referred to herein, including the Exhibits attached hereto, constitute the
entire agreement and supersede all prior agreements and understandings, both written and oral, among or
between any of the Parties with respect to the subject matter hereof and thereof. This Agreement may be
executed in several counterparts, each of which shall be deemed an original and all of which constitute
one and the same instmment. Any such counterpart, to the extent delivered by means of a fax machine or
by .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (any such delivery, an "Electronic
Delivery") shall be treated in all manner and respects as an original executed counterpart and shall be



                                                    10.
considered to have the same binding legal effect as if it were the original signed version thereof delivered
in person. No Party hereto shall raise the use of Electronic Delivery to deliver a signature or the fact that
any signature or agreement or instrnment was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a Contract, and each such Party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

         3.5      Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California, regardless of the Laws that might otherwise govern under
applicable principles of conflicts of laws thereof. Other than as set forth in Section 2.2(e), each of the
Parties hereto irrevocably consents to the exclusive jurisdiction and venue of the state and federal courts
located in the City and County of San Francisco in connection with any matter based upon or arising out
of this Agreement or the matters contemplated herein, agrees that process may be served upon them in
any manner authorized by the laws of the State of California for such persons and waives and covenants
not to assert or plead any objection which they might otherwise have to such jurisdiction, venue and such
process. Each Party agrees, except as otherwise provided under Section 2.2(e), not to commence any
Proceedings related hereto except in such courts .

         3.6     Assignability. Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or delegated, in whole or in part, by operation of Law or otherwise
by any of the Parties hereto without the prior written consent of the od1er Parties hereto, and any such
assignment without such prior written consent shall be null and void; provided, that (a) Purchaser shall be
entitled to assign this Agreement and its obligations hereunder to any of its Affiliates without the prior
written consent of the other Parties hereto and (b) any such assignment by Purchaser to its Affiliates shall
not relieve Purchaser of any of its obligations under this Agreement regardless of when such obligations
may arise; provided farther that any Diligenced Employee shall be entitled to assign this Agreement and
her, his or its obligations hereunder to any heirs without the prior ·written consent of the other Parties
hereto.

         3.7     Third Party Beneficiaries. Nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person (other than the parties hereto) any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement. No covenant or other undertaking in this
Agreement shall (a) constitute an amendment to any employee benefit plan, program, policy or
arrangement or (b) be construed as a guarantee of continued employment or to require Parent or any of its
Affiliates (including, following the Effective Time, the Company) to retain the employment of any
Diligenced Employee, which employment may be tenninated at any time in accordance with applicable
Law.

        3.8      Notices. Any notice or other communication required or pennitted to be delivered to any
Party under this Agreement shall be in writing and shall be deemed properly delivered, given and
received (a) upon receipt when delivered by hand, (b) upon transmission, if sent by facsimile or electronic
transmission (in each case with receipt verified by electronic mail or telephone confirmation), or (c) one
Business Day after being sent by overnight courier or express delivery service (with proof of delivery),
provided that in each case tile notice or other communication is sent to the address or facsimile telephone
number set forth beneath the nan1e of such Party below (or to such other address or facsimile telephone
number as such Party shall have specified in a written notice given to the other Parties):

                (a)      if to Purchase•·, to:

                         Apparate International C.V.
                         c/o Uber Technologies, Inc.
                         1455 Market Street, 4th Floor


                                                     11
      San Francisco, CA 94103
      Attn: General Counsel

      with a copy (which shall not constitute notice) to:

      Cooley LLP
      l Ol California Street, 5th Floor
      San Francisco, CA 94111-5800
      Attn: Jamie Leigh
      Facsimile No.: 1.415.693.2222
      Telephone No.: 1.415.693.2190
      Email: jlcigh@cooley.com

(b)   ifto any member of the Company G.-oup, to:

      Ottomotto LLC and Otto Trucking LLC




      with a copy (which shall not constitute notice) to:

      O' Melveny & Myers LLP
      2765 Sand Hill Road
      Menlo Park, CA 94025
      Attn : Paul Sieben
      Facsimile No.: 1.650.473.2601
      Telephone No.: 1.650.473.2613
      Email: psieben@omm .com


(c)   if to Anthony Levandowski (Founder), to:

      Anthony Levandowski




      with a copy (which shall not constitute notice) to:

      Donahue Fitzgerald LLP
      1646 N. California Boulevard, Suite 250
      Walnut Creek, CA 94596
      Attn: John F. Gardner




                                  12.
                         Facsimile No.: (925) 746-7776
                         Telephone No.: (925) 746-7770
                         Email: JGardner@Donahue.com



                (d)      If to Lior Ron (Founder), to:

                         LiorRon




                         with a copy (which shall not constitute notice) to:

                         Levine & Baker LLP
                         340 Pine Street, Suite 300
                         San Francisco, CA 94104
                         Attn: Alisa J. Baker
                         Tel: 415-391-3510
                         Fa-x: 41 5-39 1-8488
                         Email: abaker@levinebakerlaw.com


                (e)    If to the Indemnified Persons' Representative (which shall constitute notice
to all Diligenced Employees other than Founders), to:

                         LiorRon




                         with a copy (which shall not constitute notice) to :

                         O' Melveny & Myers LLP
                         2765 Sand Hill Road
                         Menlo Park, CA 94025
                         Attn: Paul Sieben
                         Facsimile No.: 1.650.473.2601
                         Telephone No.: l.650.473.2613
                         Email: psieben(cv,omm .com


        3.9      Severability. Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or provision in any other situation
or in any other jurisdiction. If the final judgment of a court of competent jurisdiction or other
Governmental Body declares that any term or provision hereof is invalid or unenforceable, the Parties


                                                     13.
agree that the court or other Governmental Body making such detem1ination shall have the power to limit
the tem1 or provision, to delete specific words or phrases, or to replace any invalid or unenforceable tenn
or provision with a term or provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such court or other Governmental Body does not exercise the power granted to it
in the prior sentence, the Parties shall use commercially reasonable efforts to replace such invalid or
unenforceable tem1 or provision with a valid and enforceable term or provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or unenforceable tem1.

        3.10       Indemnified Persons' Representative.

                 (a)     In order to efficiently administer certain matters contemplated under this
Agreement, including any actions that the Indemnified Persons' Representative may, in his sole
discretion, detennine to be necessary, desirable or appropriate in connection with the matters set forth in
Section 2.3(e) or any other Proceeding between Purchaser, on the one hand, and any Diligenced
Employee, on the other hand, to determine whether a Former Employer Claim is an Excluded Claim
(each, a "Representative Proceeding"), the Indemnified Persons other than the Founders (the "Non-
Founder Indemnified Persons"), by execution of this Agreement, subject to Section 3.l0(b), have
irrevocably and unconditionally designated Lior Ron as the representative of the Non-Founder
Indemnified Persons (the "Indemnified Persons' Rep1·esentative").

                 (b)     In the event the Indemnified Persons' Representative dies, becomes unable to
perfom1 its responsibilities hereunder or resigns from such position, the Founders shall be authorized to
and shall select another representative to fi ll such vacancy and such substituted representative shall be
deemed to be the Indemnified Persons ' Representative for all purposes of this Agreement. The Founders
may remove the Indemnified Persons' Representative from its position and select another representative
to fill such vacancy by providing written notice to Purchaser and the Indemnified Persons'
Representative. Such substituted representative shall be deemed to be the Indemnified Persons'
Representative for all purposes of this Agreement.

                   (c)    The Non-Founder Indemnified Persons hereby agree, in addition to the
foregoing, that:

                         (i)      the Indemnified Persons' Representative shall be appointed and
constituted the true and lawful agent and attorney-in-fact of each Non-Founder Indemnified Person, with
full power in his, her or its name and on his, her or its behalf to act according to the tem1s of this
Agreement and in general to do all things and to perform all acts including (A) executing and delivering
any agreements, certificates, receipts, instructions, notices or instruments contemplated by or deemed
advisable in connection with tllis Agreement, (B) agreeing to, negotiating, giving and receiving notices in
relation to, entering into settlements and compromises of, and complying with arbitration awards and
orders of courts with respect to any Representative Proceeding, (C) receiving service of process for each
Non-Founder Indemnified Person, and (D) taking all actions necessary or appropriate in the judgment of
the Indemnified Persons' Representative for the accomplishment of the foregoing. By execution of this
Agreement, the Indemnified Persons' Representative hereby accepts such appointment;

                         (ii)   the Indemnified Persons' Representative shall have full authority to (A)
execute, deliver, acknowledge, certify and file on behalf of the Non-Founder Indemnified Persons (in the
name of any or all of the Non-Founder Indemnified Persons or othenvise) any and all documents that tlle
Indemnified Persons' Representative may, in its sole discretion, detennine to be necessary, desirable or
appropriate, in such forms and containing such provisions as the Indemnified Persons' Representative
may, in its sole discretion, detem1ine to be appropriate, (B) give and receive notices and other



                                                    14.
communications relating to this Agreement and the transactions contemplated hereby (except to the e\.1eot
that this Agreement contemplates that such notice or communication shall be given or received by an
Non-Founder Indemnified Person individually), (C) take or refrain from taking any actions (whether by
negot iation, settlement, litigation or otherwise) to resolve or settle all matters and disputes arising out of
or related to any Representative Proceeding, and (D) engage attorneys, accountants, financial and other
advisors, paying agents and other persons necessary or appropriate in the judgment of the Indemnified
Persons' Representative for the accomplishment of the foregoing;

                         (iii)   Parent, Purchaser and each of their respective Affi liates and their
respective representatives and agents will be entitled to rely conclusively on the instructions and decisions
given or made by the Indemnified Persons' Representative with respect to the Non-Founder Indemnified
Persons as to any Representative Proceeding, and no Person shall have any cause of action against any of
the foregoing Persons for any action taken or not taken in reliance upon any such instrnctions or
decisions;

                         (iv)   all actions, decisions and instructions of the Indenmified Persons'
Representative shall be conclusive and binding upon each of the Non-Founder Indemnified Persons;

                        (v)      no Non-Founder Indemnified Persons shall have any cause of action
against the Indemnified Persons' Representative for any action taken, decision made or instruction given
by the Indemnified Persons' Representative under this Agreement, except for fraud or willful breach of
this Agreement on the part of the Indemnified Persons' Representative;

                         (vi)   the provisions of this Section 3. l O are independent and severable, are
irrevocable and coupled witl1 an interest, and shall be enforceable notwithstanding any rights or remedies
that any Non-Founder Indemnified Person may have in connection with iliis Agreement; and

                         (vii)   ilie provisions of this Section 3 .10 shall be binding upon ilie executors,
heirs, legal representatives successors and assigns of each Non-Founder Indemn ified Person, and any
references in this Agreement to a Non-Founder Indemnified Person or the Non-Founder Indemnified
Persons shall mean and include the successors to the Non-Founder Indemnified Persons' rights hereunder,
whether pursuant to testamentary disposition, the laws of descent and distribution or othenvise.

        3.11    Specifi c Performance. Except as set forth in this Agreement, the rights and remedies of
the Parties specified shall be cumulative (and not alternative). Each of the Parties agrees that this
Agreement is intended to be legally binding and specifically enforceable pursuant to its terms and that
Purchaser and the Indemnified Persons would be irreparably hanned if any of the provisions of this
Agreement are not perfonned in accordance with their specific tem1s and that monetary dan1ages would
not provide adequate remedy in such event. Accordingly, in addition to any other remedy to which a non-
breaching Party may be entitled at law, a non-breaching Party shall be entitled to seek injunctive relief to
prevent breaches of this Agreement and to specifically enforce the terms and provisions hereof.

        3.12     Construction.

                 (a)     For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; the feminine gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders, and "or'' is not exclusive.




                                                     15.
               (b)     The Parties agree that any rule of construction to the effect that ambiguities are to
be resolved against the drafting Party shall not be applied in the constrnction or interpretation of this
Agreement.

                 (c)     As used in this Agreement, the words "include" and "including," and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be deemed to be followed by the
words "without limitation."

                 (d)     Except as otherwise indicated, all references in this Agreement to "Sections" and
"Exhibits" are intended to refer to Sections of this Agreement and Exhibits to this Agreement.

                 (e)    TI1e words "hereof," " herein" and "here·with" and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.

                (t)      In this Agreement, unless the context othen¥ise requires, references to (i) any
agreement (including this Agreement), Contract or Law are to the agreement, Contract or Law as
amended, modified, supplemented or replaced from time to time, and to any section of any statute or
regulation are to any successor to the section; and (ii) any Person include any heirs, successors and
permitted assigns of that Person or pem1itted successors and assigns of that Person.

                  (g)    The word (i) "wi ll" shall be construed to have the same meaning and effect as the
word "shall", (ii) "any" shall mean "any and all " unless otherwise clearly indicated by context and (iii)
"or" is disjunctive but not mutually exclusive.

                 (h)    Where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning.

                 (i)     No prior draft of this Agreement nor any course of perfom1ance or course of
dealing shall be used in the interpretation or construction of this Agreement. No parole evidence shall be
introduced in the construction or interpretation of this Agreement unless the ambiguity or w1certainty in
issue is plainly discemable from a reading of this Agreement without consideration of any extrinsic
evidence.

                 (j)     TI1e table of contents, captions and headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this Agreement.

                (k)    As used in this Agreement, "Business Day" means any day other than a Saturday,
Sunday or other day on which banks in San Francisco, California are required to be closed.

               (1)     All references to dollar amounts or "$" are references to U.S. dollars, and all
payments hereunder shall be made in U.S. dollars.

        3.13     New Diligenced Employees. From time to time following the Agreement Date but prior
to the Closing, if Parent and the Company mutually agree in writing that a potential new Employee of any
member of the Company Group should complete a due diligence review by the Outside Expert to
determine whether such potential new Employee has committed any Bad Acts and such Person (a)
completes such due diligence review to the satisfaction of Parent (and certifies to the Company as to the
good faith , complete and truthful completion of such due diligence review by such Person and that such
Person has responded tmthfully and in good faith to all inquiries of the Outside Expert) and (b) is hired by



                                                    16.
any member of the Company Group with Parent's written consent, then, such Person shall be given the
opportunity to execute a joinder to this Agreement in a fonn attached as Exhibit B hereto (a "Joinder")
no later than 60 days following the Closing. Following the delivery by such Person to Purchaser of such
a Joinder to this Agreement (which Joinder may be delivered at any time within 30 days of such person
being named in an Indemnified Claim (but in no event after 60 days following the Closing)), such Person
shall be deemed a Diligenced Employee for all purposes under this Agreement (including the right to be
indemnified from any lndenmified Claims subject to the tenns and conditions ofthis Agreement).

        3.14     Limited Guarantee. Parent agrees to take all action necessary to cause Purchaser to
perfonn all of its agreements, covenants and obligations under this Agreement (subject, in each case, to
the terms and limitations set forth in this Agreement, the "Guaranteed Obligations"). Parent
unconditionally and irrevocably guarantees to the Company Group and the Diligenccd Employees the full
and complete perfom1ance by Purchaser of the Guaranteed Obligations and shall be liable for any breach
of any covenant or obligation of Purchaser under the Guaranteed Obligations. This is a guarantee of
payment and perfonna.nce and not of collection. Pa.rent hereby waives diligence, presentment, demand of
pcrfom1ancc, filing of any claim, any right to require any proceeding first against Purchaser in connection
with the perfonnance of its obligations set forth in this Section 3.14.

                                        [signature page follows]




                                                   17.
        IN WITNESS WHEREOF, lhe Parties have caused this Agreement to be executed and
delivered as of the Agreement Date.

                                       APPARATE INTERNATIONALC.V.,
                                       a Dutch law-governed limited partnership

                                       By: Nebco, LLC
                                       Title: General Partner

                                       By:    L .c.A
                                       Nctmrf Jerome Wilson
                                                            .,..?

                                       Title: Power of Attorney




                                       UBER TECHNOLOGIES, INC., solely with
                                       respect to Section 3.14


                                       By: ----------- - - - - - -
                                       Name: Travis Kalanick
                                       Title: President, Chief Executive Officer and
                                              Secretary




             (SIGNATURE PAGE TO INDEMNIFICATION AGREl!MENT)
        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered as of the Agreement Date.

                                       APPARATE INTERNATIONAL c.v.~
                                       a   Dutch law-governed limited partnership

                                       By: Neben, LLC
                                       Title: General Partner

                                       By: - - -- - - - - - - - - -
                                       Name:
                                       Title: Authorized Signatory




                                       UBER TECHNOLOGIES, INC., solely with
                                       respect to Section 3.


                                       By: ----'-----1-__;~- - - -
                                       Name: Travis Kalant k
                                       Title: President, Chief Executive Officer and
                                              Secretary




             [SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]
         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and delivered
as of the Agreement Date.

                                             APPARATE li'iTERNATI0NALC.V.




                                             By:
                                             Name:- ------------
                                             Title:



                                             UBER TECHNOLOGIES, INC., SOLELY WITH RESPECT
                                             TO SECTION 3.14




                                             By:
                                             Name:
                                                  -------------
                                             Title:



                                             OTI0M0TT0 LLC




                                             By: - --         ~       ----
                                             Name: t-n/ '- ('.. I ..t
                                             Title: ff.. fs11) bi' i


                                             OTTO TRUCKING LLC



                                                          ~
                                             By, - -- ~ - -- - - - - - -
                                             Name: J..lrJ( ~'"'
                                                  (>rc i=~k)f,ti
                                             Title:


                                             IN-OEMNIFIED PERSONS' REPRESENTATIVE




                                             By: - -- - - : : - - - - - , - - - - - - - - -
                                             Name: 1-Iq(<. (<./,/
                                             Title:




                              [INDEMNIFICATION AGREEMENT]
          Lior Ron




          Don Burne




[INDEMNIFICATION AGREEMENT]
EXHIBIT B
                                                                         Volume 4

                                                                         Pages 623 - 858

                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                   BEFORE THE HONORABLE WILLIAM H. ALSUP


WAYMO, LLC                         )
                   Plaintiff,      )
  vs.                              ) No. C 17-00939 WHA
                                   )
UBER TECHNOLOGIES, LLC., OTTO      )
TRUCKING, LLC, and OTTOMOTTO, LLC, )
                                   ) San Francisco, California
             Defendants.           ) Wednesday
                                   ) February 7, 2018
___________________________________) 7:30 a.m.

                               TRANSCRIPT OF PROCEEDINGS
APPEARANCES:
For Plaintiff:                           QUINN, EMANUEL, URQUHART, OLIVER
                                          & SULLIVAN, LLP
                                         50 California Street
                                         22nd Floor
                                         San Francisco, California 94111
                               BY:       CHARLES KRAMER VERHOEVEN, ESQ.
                                         JORDAN R. JAFFE, ESQ.
                                         DAVID ANDREW PERLSON, ESQ.
                                         MELISSA J. BAILY, ESQ.
                                         DAVID EISEMAN, ESQ.
                                         ANDREA PALLIOS ROBERTS, ESQ.
                                         JAMES DUBOIS JUDAH, ESQ.


                                         QUINN, EMANUEL, URQUHART, OLIVER
                                          & SULLIVAN, LLP
                                         1299 Pennsylvania Avenue, NW
                                         Suite 825
                                         Washington, DC 20004
                               BY:       JARED WESTON NEWTON, ESQ.

              (APPEARANCES CONTINUED ON FOLLOWING PAGE)

Reported By : Debra L. Pas, CSR 11916,
                                11916, CRR, RMR
              Katherine Sullivan CSR 5812, CRR, RMR
              Official Reporters - US District Court

          Debra L. Pas, CSR, CRR and Katherine Sullivan, CSR, CRR
        Official Reporters - U.S. District Court - San Francisco, California
                                  (415) 431-1477
                                                                                               644
                             KALANICK - DIRECT / VERHOEVEN

1    these things.       This is not like he's making it up.                      It's been

2    black -- and then he deletes it and destroys the evidence.

3         All right.         That's the ruling.                You can go for it.

4         Let's bring the jury in and get started.

5         Is the witness out there in the hall?                            One of you get --

6    somebody bring in the witness so we can get started.

7         Angie, please bring in the jury.

8         Mr. Kalanick, you can come on up here and resume the

9    stand, please.        Thank you for being here on time.

10                                     TRAVIS KALANICK,

11   called as a witness for the Plaintiff, having been previously

12   duly sworn, testified as follows:

13             THE CLERK:           All rise for the jury.

14        (Jury enters at 7:55 a.m.)

15             THE COURT:           Thank you.          Be seated.

16        All right.         So even before 8 o'clock.                     Here's this

17   outstanding jury here on time, ready to do your country's work.

18   Thank you for that.

19        Yesterday when we broke, Mr. Kalanick was on the stand on

20   direct examination by Mr. Verhoeven.                       And he can now resume the

21   examination.

22        Please, go ahead.

23             MR. VERHOEVEN:             Thank you, Your Honor.

24        Good morning.

25

             Debra L. Pas, CSR, CRR and Katherine Sullivan, CSR, CRR
           Official Reporters - U.S. District Court - San Francisco, California
                                     (415) 431-1477
                                                                                                 717
                                  KALANICK - CROSS / DUNN

1    BY MS. DUNN:

2    Q.   The question was, why did Uber think that Google might

3    bring a lawsuit following the Otto acquisition?

4    A.   So when we acquired the CMU team and we were eventually --

5    we acquired it because we couldn't get meetings and we couldn't

6    figure out if they were still up for partnering.

7         When we finally got the meeting, Larry made it very clear

8    that he was very upset with us and not happy that we were doing

9    autonomy.     And everything we would get in terms of a signal

10   from other people who knew him or knew people around him was

11   that generally Google was super not happy, unpumped, about us

12   doing this.

13        And so when you go and hire a group of people, a large

14   group of people, acquire a company where a large group of

15   people, you know, come from there, you know, that competitive

16   thing, those competitive juices get flowing, and that means

17   there is a higher likelihood of a lawsuit of some kind.

18   Q.   Now, you acknowledged that you did not read the merger

19   agreement or the indemnity treatment.                        Is that correct?

20   A.   That's correct.

21   Q.   Why not?

22   A.   Well, as CEO of a big company, you're getting literally

23   hundreds of documents to sign a month.                         Hundreds.

24        And think of each of those things you're signing is almost

25   like when you go get a mortgage or buy a house.                              Like reading

             Debra L. Pas, CSR, CRR and Katherine Sullivan, CSR, CRR
           Official Reporters - U.S. District Court - San Francisco, California
                                     (415) 431-1477
                                                                                           856


                                         I N D E X


PLAINTIFF'S WITNESSES                                                        PAGE   VOL.


KALANICK, TRAVIS
(PREVIOUSLY SWORN)                                                           644    4
Direct Examination resumed by Mr. Verhoeven                                  645    4
Cross-Examination by Ms. Dunn                                                692    4
Redirect Examination by Mr. Verhoeven                                        728    4



QI, NINA
(SWORN)                                                                      730    4
Direct Examination by Ms. Baily                                              731    4
Cross Examination Mr. Brille                                                 742    4
Redirect Examination by Ms. Baily                                            751    4
Recross Examination by Mr. Brille                                            754    4


RON, LIOR
(SWORN)                                                                      755    4
Direct Examination by Mr. Perlson                                            756    4
Cross Examination Mr. Carmody                                                780    4
Redirect Examination by Mr. Perlson                                          793    4
Recross-Examination by Mr. Carmody                                           795    4


FRIEDBERG, ERIC
(SWORN)                                                                      802    4
Direct Examination by Mr. Verhoeven                                          803    4

                                          -    -    -




        Debra L. Pas, CSR, CRR and Katherine Sullivan, CSR, CRR
      Official Reporters - U.S. District Court - San Francisco, California
                                (415) 431-1477
                             CERTIFICATE OF REPORTER




     We certify that the foregoing is a correct transcript from

the record of proceedings in the above-entitled matter.



               _____________________________________


                Debra L. Pas, CSR 11916, CRR, RMR, RPR




                 ____________________________________

                Katherine Sullivan, CSR 5812, CRR, RMR

                         Wednesday, February 7, 2018




        Debra L. Pas, CSR, CRR and Katherine Sullivan, CSR, CRR
      Official Reporters - U.S. District Court - San Francisco, California
                                (415) 431-1477
EXHIBIT C
3/30/2020                                                      Rethinking transportation | Uber Newsroom



                 Newsroom                                            News          Company info            Leadership   Media assets




     France | Aug 18, 2016


     Rethinking transportation

            Written by Travis


     Share         




         I’m excited to announce that Uber has acquired Otto, a 90-plus person technology startup

         whose mission is to rethink transportation, starting with self-driving trucks. Anthony

         Levandowski, Otto’s co-founder, will now lead our combined self-driving efforts reporting

         directly to me—across personal transportation, delivery and trucking—in San Francisco, Palo

         Alto and Pittsburgh.


         If that sounds like a big deal—well, it is. More and more the world of atoms is interacting with

         bits. In order to provide digital services in the physical world, we must build sophisticated

         logistics, artificial intelligence and robotics systems that serve and elevate humanity.


https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       1/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom



                 Newsroom                                            News          Company info            Leadership   Media assets




         When it comes to this advanced technology stack, Otto plus Uber is a dream team. Anthony is

         one of the world’s leading autonomous engineers: his first invention, a self-driving motorcycle

         called Ghostrider, is now in the Smithsonian. Just as important, Anthony is a prolific

         entrepreneur with a real sense of urgency.


         Together, we now have one of the strongest autonomous engineering groups in the world; self-

         driving trucks and cars that are already on the road thanks to Otto and Uber’s Advanced
         Technologies Center in Pittsburgh; the practical experience that comes from running
         ridesharing and delivery services in hundreds of cities; with the data and intelligence that

         comes from doing 1.2 billion miles on the road every month.


         In the last six years we’ve seen the profound impact that smartphone technology has had on

         transportation, as well as the delivery business. When people can push a button and reliably
         get an affordable ride across town, things change for the better—and quickly. Ridesharing
         helps cut drunk driving. It complements public transit, getting people to places that other

         means of transportation don’t reach, replacing the need to own a car over time. Most important
         of all, the smartphone has made mass carpooling a reality. By getting more people into fewer

         cars, we can reduce congestion and pollution in our cities.


         Of course, this is just the start, especially when it comes to safety. Over one million people die

         on the world’s roads every year and 90 percent of these accidents are due to human error. In
         the US, traffic accidents are a leading cause of death for people under 25. This is a tragedy that
         self-driving technology can help solve. That’s why our partnership with Swedish car maker


https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       2/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom

         Volvo, which we’re also announcing today, is so important. Volvo has consistently been a leader
                 Newsroom                                            News          Company info
         when it comes to safety. And partnership is crucial to our self-driving strategy because Uber
                                                                                                           Leadership   Media assets


         has no experience making cars. To do it well is incredibly hard, as I realized on my first visit to a
         car manufacturing plant several years ago. By combining Uber’s self-driving technology with
         Volvo’s state-of-the art vehicles and safety technology, we’ll get to the future faster than going

         it alone.


         Here’s to a great partnership with Volvo. And to Anthony, Lior and the Otto team—welcome to

         Uber. We’re pumped to have you on board. It’s time to move.


         –Travis Kalanick, CEO and Co-Founder, Uber




         Share this post



          

https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       3/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom



                   Newsroom                                          News          Company info            Leadership   Media assets




            The latest Uber news


            France | Mar 24


            Supporting cities and communities around the world




            France | Mar 10


            The 2020 Uber Lost & Found Index




            France | Feb 12


            Uber Expands RideCheck Safety Feature To Canada




            France | Dec 6, 2019


            Uber Delivers U.S. Safety Report




            France | Dec 5, 2019


            Eating Together Just Got Easier: Introducing Group Ordering on Uber Eats




            France | Dec 3, 2019
https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       4/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom

            A look back at 2019
                  Newsroom                                           News          Company info            Leadership   Media assets




                                                              View more news >




https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       5/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom

                                                                   About us
                 Newsroom                                                 News     Company info            Leadership   Media assets
                 Help                                              Newsroom

                                                                   Investor relations
                  English
                                                                   Global citizenship

                  France                                           Safety

                                                                   Blog

                                                                   Careers

                                                                   Gift cards

                                                                   Uber vs. driving jobs


                                                                   Our products

                                                                   Ride

                                                                   Drive

                                                                   Eat

                                                                   Business

                                                                   Freight

                                                                   Health

                                                                   Uber Air

                                                                   Advanced Technologies Group




            Privacy         Accessibility             Terms


https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       6/7
3/30/2020                                                      Rethinking transportation | Uber Newsroom



               Newsroom
            © 2020 Uber Technologies Inc.                            News          Company info            Leadership   Media assets




https://www.uber.com/en-FR/newsroom/rethinking-transportation-2/                                                                       7/7
EXHIBIT D
                                        ,,.    .


                        Demand for Arbitration Form (continued)
                        Instructions for Submittal of Arbitration to JAMS

 TO RESPONDENT (PARTY ONIVllOM DEMAND FOR ARBITRATIOll IS l.IADtl                                   Add more r~sponc!cnts on page 6

       mmom
       NAM£        Anthony Scott Levandowski

       ADDms       2330 Cowper Street

       CllT        Palo Alto                                        SUH     CA              llP    94301

       PllOlll                                FU                    EMAIL   levandowski@gmail.com
 RESPONDENT' S REPRESENTATIVE OR ATTORNEY (IF KtlOWN)
      11£PRESEH1AflVE/maun


      FIRM/
      COMPANY


      ADDRESS



      ClfT                                                                                  ZIP


      PffOHE                              FU                        £MAIL




FROM CLAIMANT                                                                                        Ac!d more claimants on page 7.

      ClUMAHT
      UllE        Google Inc.

      AODR£SS     1600 Amph~theatre Parkway

      CITY        Mountain View                                     mn CA                   ZIP    94043

      PNONE                               FAX                       EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEV (If KNOWH}
      RtPRmHumEJmaam           Robert Van Nest & Rachael Meny

      ~~~·:m      Keker & Van Nest LLP

      •ooms       633 Battery Street

      CllT        San Francisco                                     sun CA                  111'   94111

      PHOM(      415~391-5400 m                    4153977188       £MAIL   rmeny@kvn.com
                                                                                 -   -                                   :::


JAMS Demand for Arblttallon i'orm                                                                                     Page 2 of7
 .(~•. Demand for Arbitration Form                                                                     (continued)
    ~ ;J                Instructions for Submittal of Arbitration to JAMS

 NATURE OF DISPUTE I CLAIMS &RELIEF SOUGHT BY CLAIMANT
      CUIMAIU H£1EBY DEMUOS Jff&l nu SUIMIJ 111£ FOlLDWIH; DISPUJE JD rlHAL   ura llHOIHG UllTRUIOH.
      AMORE llCTAILED SIAHll£Nl Of CUlllS llAT 8£ AJUCH£D IF H£EDCD.

  See Arbitration Demand (Attachment A).




                                                                                                                       !   I




                                                                                                                      I'I
                                                                                                                         l




                                                                                                                       •I



                                                                                                                       I   I
                                                                                                                  -   j
                                                         AMOUNT IM COITROY£1Sl IUS OOlLARSJ




JAMS Demand for Atbitration Form                                                                               Page 3 of7
                                      /   '




                       Demand for Arbitration Form (continued)
                      Instructions for Submittal of Arbitration to JAMS

 ARBITRATION AGREEMENT
This demand is made pursuant to the arbitration agreement which the pa1ties made as follows. Please cite location of arbitra-
tion provision and attach two co.pies of entire agreement.
      UBITRUIH PRDYISIH lOCATIU

  The following relevant agreements contain arbitration provisions:

  1. Google/Levandowski uNon-Competition and Non-Solicitation Agreement" (Attachment B,
  "Robots Agreement"), at Paragraph 9.

  2. Google/Levandowski "Non-Competition and Non-Solicitation Agreement" (Attachment C, "510
  Agreement"), at Paragraph 9.




RESPONSE
The respondent may file a response and counter·claim to the above-stated claim according to the applicable
arbitration rules. Send the original response and counter-claim to the claimant at the address stated above with
two copjes to JAMS.


REQUEST FOR HEARING
     mumu uc•r1u          Santa Clara, California


ELECTION FOR EXPEDITED PROCEDURES (IFCOMPREHENSIVERUlESAPPLYI
See: Comprehensive Rule 16.1
           By cl1ecking the box to the left. Claimant requests that the Expedited Procedures described in JAMS Comprehensive Rules
    D      16.1 and 16.2 be applied in this matter. Respondent shall indicate r.ot later than seven (1) days from the date this Demand
           is served whether it agrees to the Expedited Procedures.

SUBMISSION INF~MAJIO~                         /.
     s1mrU11E       ~ _:~ ~{.__--                                                     am     10/28/2016

     ~::.~TJm!DI   Rachael E. Meny


JAMS Demand for Mbiuation Fonn                                                                                                Page4of7
                             Demand for Arbitration Form {continued)
                             Instructions for Submittal of Arbitration to JAMS

       Completion of this section is required for aJI consymer or employment claims injtjated jn California .
 CONSUMER ARBITRATION
Please indicate i( this is a CONSUMER ARBITRATION as defined by California Rules of Court Ethics Standards /or Ntutral Arbi-
trators, Srandard 2(d) and (r):

              0 ns.. this is a CONSUMER ARil!TRATION as definec! by California Rules of Court Elhic!l Standards for Ne:.stra l
                    Arbitrators. Standard 2(d) and (c).

              El   HQ.. fais is not a CONSUMER ARBITRATION as defin-?d by California Rules of Court Ethics S:ancards for Neutml
                    Arbitrators, Standard 2(a) and (e).

 Con~ umer a rbi:ration" means a:-i arbitration c:cmductt?rl :Jnder a pre· dispute arbitration provision contained in a co ntract that
meets the criter;a listed in paragraphs (1) through (3) below. ·consumer arbitration" excludes arbitratio n proceedings conduc t·
e d under or arising o ut of public or private sector labor· relations Jaws regulations charter provisions, o rdinances statutes. or
agreements

         1         The co nt ract is with a consumer party, as defined in these standards.
         2         The contract was drafted by or on behalf of the non· consumer party; and
         3         The cons umer party was req uired to accept the arbitration provision in the contract.

· co:isumer party" is a party to an arbitration agreement who. in the context of tha: arbitration agreemernt. is any o! the follow-
ing.

                   An individual who seek$ or acquires, including by lease, any goods or services primarily for personal, family. or
                   ho usehold purposes including but not limited to, financial services, insurance. anc other goods and service5 as
                   defined in sec tion 1761 o f the Civil Code;
         2         An individual who is an enrollee. a subscriber. or insured in a health-care service plan with in the meaning of sec·
                   tlon 1345 of the Health and Safety Code or health -ca re insurance plan within the meaning of section 106 of the
                   Insurance Code;
         3         An individual with a medical malpractice claim tbat is s ubject to the arbitration agreement. or
         ·1        An employee or an applicant fo r employment in a dispute :irio;ing out of or relating to the employee's employment
                   or the applicant's prospective err.ployment that is s:ibiect to the arbitration agreement.

If Respondent disagrees whh the assertion of Claimant regarding whether this IS or IS NOT a CONSUMER ARBITRATION, Re-
spondent should communicate this objection in writing to the JAMS Case Manager and Claimant within seven (7) calendar
days of service of the Demand for Arbitration.




EMPLOYMENT MATTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:
Private arbitration companies are required to collect and publi sh certain information at least quarterly, and make it available
to the ?Ubllc in a c:o mputer· searc:hable format. !n e mployment ca:aes. this includes the amount of the employee's a nnual wage.
The employee's name will not appear in the databa se . but the employer's name will be published. Please check the applicable
box below·
          0        Less than $100,000    0   $100,000 to $2.50,000    0   More than $250,000     0   Decline to State




WAIVER OF ARBITRATION FEES
In certain states (e.g. California), the lilw provides that consumers (as defined above) with a gross monthly Income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. !n those cases, the respondent
must pay 100%        o=
                   the fees. Consumers must submit a declaratio n under ooith stating the consumer's monthly income and the
number of persons living in his or her housi:!hold Plca i;e contact JAMS :it 1· 800· 352· 5267 for furthe r information Note: this
requirement Is not applicable in all states.




JAMS Demand for Arbitration Form                                                                                             Pages of7
                         Demand for Arbitration Form (continued)
                         Instructions for Submittal of Arbitration to JAMS

 RES PONO ENT #2 (PARTY 011 WllOM OEM!.110 fOR ARBITRATIOll IS MADEi
       RESPOND ENI
       HANE


       ADDRESS



       CllT                                                            sun      ZIP


      PHONE                               FU                           UUll


RESPONDENT'S REPRESENTATIVE OR ATTORNEV (IF KNOWN)
      RCPRESEllTUIVE/ArrDRNCY


      FIAll/
      COMPAHT

      ADDRESS


      cm                                                               S!Att
                                                                                llP


      PHOU                                FAI                          UUll




RE sp0NDENT #3 (PARTY ON WHOM DEMA HD FOR ARBITRATIOtl IS MADEi
      RCSPDUUT
      NAM£


      ADDRESS


      cm                                                               suu      m

      PHONE                              rAI                           tllAll


RESPONDENT'S RfPRESENTATIVE OR ATIORNEY UF KNOWN)
      lEPRESENTAllY£/,UTOAMEf


      FIRll/
      COii PANT


      ADDRESS


      ~·n                                                              sun      zrr

      PHH£                               FAI                           UUll




JAMS Demand for Arbitration Fonn                                                      Page 6 of7
                         Demand for Arbitration Form (continued)
                        Instructions for Submittal of Arbitration to JAMS

 CLAIMANT #2
       CUllUllT
       UM£


       ADDRUS


      CITY                                                    sun

                                         fU                   UUll


ClAJMANT"S REPRESENTATIVE OR ATIORNEY   (Jf   KNOWN)
      REPRESEllTATIY£/AT10RHU


      flRM/
      COMPANY


      ADDRESS


      cm                                                      sure          UI'


      1HOHl                              ru                   llJIL




CLAIMANT #3
      CUINUT
      UME


      ADDRESS


      (ITT                                                   StJTf          LIP


      ruou                               fAl                 Ellllt


CLAIMAlll'S REPRESENTATIVE OR ATlORtlEY (If KNOWN)
      1£PUS£MfATl¥C/arTD~HET




      Fl ..1/
     COMPAKl


     ADDRESS


                                                              sun           ZIP
     '"'
      PHOM!                              fll                  CUAIL




JAMS Demand for Arbitration Form                                                  Page 7 of7
·,   . ,,.




             ATTACHMENT A
                               r'"·




                KEKER & VAN NEST LLP
                ROBERT A. VAN NEST - #84065
           2    rvannest@lkvn.com
                RACHA£L E. MENY - # 178514
           3   rmeny(@Jcvn.com
               JENNifiER A. HUBER - #250143
           4   jhuber@kvn.com
               TIIOMAS E. GORMAN - #279409
           5   tgorman@kvn.com
               W. HAMILTON JORDAN - #295004
           6   wjordan@kvn.com
               633 Battery Street
           7   San Francisco, CA 94111-1809
               Tele.phone: 415 391 5400
           8   Facsimile:    415 397 7188

           9   Attorneys for Claimant
               GOOGLE INC.
          10
          11           BEFORE JAMS (JUDICIAL ARBITRATION AND MEDIATION SERVICES)

          12
               GOOGLE INC.•                          CONFIDENTIAL
          13
                             Claimant,
          14                                         ARBITRATION DEMAND
                      v.
          15
               ANTHONYLEVANDOWSIQ.
          16
                             Respondent.
          17
          18
          19
          20
          21
          22
          23
          24
          25

          26
          27

          28

                                           ARBITRATION DEMAND
                                              CONFIDENTIAL
ll219S2
                                   ,,.--.




               I.      INTRODUCTION
           2           1.     Claimant Google Inc. ("Google") brings this arbitration demand against a fonner

           3   senior employee, Respondent Anthony Levandowski. While Levandowski was still on Google's

           4   payroll, he breached his contractual obligations and duties to Google by building a company that

           5   would ultimately compete with Google's self-driving car project. Levandowski's acts included,

           6   among other things, a campaign during his employment at Google to use Google• s confidential

           7   infonnation regarding the unique skills, experiences and compensation packages of Google

           8   employees and contractors to lure them from Google to a new, competing venture named

           9   OttoMotto LLC ("Otto").

          10          2.      Levandowski assisted and/or developed competing companies during his time at

          11   Google even though his obligations to, and agreements with, Google prohibited him from talcing

          12   such actions, including, among other things, by prohibiting him from soliciting Google

          13   employees and consultants to join another company during his employment at Google and

          14   prohibiting him from engaging in activities that would compete with Google.

          15          3.      As one example of Levandowski's violations of these obligations and agreements,

          16   beginning at least in the late Summer or Fall 2015, Levandowski embarked on a campaign to

          17   unlawfully use confidential Google infonnation to target and recruit valuable Google employees

          18   by soliciting them and inducing them to leave Google to join a different company in the self-

          19   driving space. That company would ultimately become Otto. Levandowski concealed his

          20   conduct from Google management, a concealment that allowed him to profit greatly. Among

          21   other things, this concealment allowed Levandowski to ultimately collect over $120 million in

          22   incentive payments from Google for his supposed contributions to Google's self-driving car

          23   project-all while he was breaching his obligations to Google and building a company that would

          24   compete with Google.

          25          4.     Google brings this demand to obtain damages for, and to put an end to,

          26   Levandowski's breaches of contract.

          27          5.     This demand for arbitration is closely related to Google's concurrently-filed

          28   arbitration demand against both Respondent Levandowski and Otto co-founder and former
                                                             1
                                                     ARBITRATION DEMANQ
                                                        CONFIDENTIAL
ll219S2
                                                                                  -

                Google employee Lior Ron ('•Joint Demand"). The Joint Demand asserts claims for breach of
           2   contract and tortious acts that arise under, or relate to, the Google employment agreements
           3   entered into by Levandowski and Ron.
           4           6.     Google brings this separate demand under contracts that Levandowski signed in
           5   2011 in connection with Google's purchase of two companies founded by Levandowski. As set
           6   forth in this demand, Levandowski has breached at least two of those contracts: (I) a "Non-
           7   Competition and Non-Solicitation Agreement" that was part of Google's acquisition of Anthony's
           8   Robots, LLC and which went into effect on October 7, 2011 ("Robots Agreement"); and (2) a
           9   •'Non-Competition and Non-Solicitation Agreement'' that was part of Google's acquisition of S10
          10   Systems, LLC and which went into effect on October 7, 2011 ("510 Agreement").
          It          7.      Out of an abundance of caution, Google brings these claims as a separate,
          12   confidential Demand because the Robots Agreement and 510 Agreement each contain a
          13   confidentiality clause requiring Levandowski and Google to treat as confidential any disputes
          14   arising out of those agreements. 1
          15   II.    FACTUAL ALLEGATIONS
          16          A.      Respondent Antbooy Levandowski
          17          8.      Google hired Respondent Anthony Levandowski as an engineer in April 2007.
          18   Towards the end of his tenure at Google, Levandowski managed the team of engineers on
          19   Google's self-driving car project that developed Google's LiDAR sensors, sensors_that are crucial
          20   to Google's development of a self-driving car. Levandowski abruptly resigned from Google on
          21   January 27, 2016, without prior notice. On information and belief, Levandowski is now a co-
          22   founder, and employee, of Otto.
          23          B.      Respondent Anthony Levandowski's Purchase Agreements with Google
          24          9.      During his employment with Google, in October 2011, Respondent Levandowski
          25   sold two companies to Google: 510 Systems, LLC and Anthony's Robots, LLC. In return for
          26
               1
          27     Assuming that procedural distinctions in the arbitration agreements at issue can be reconciled
               (including that with respect to confidentiality of the dispute), Google intends to seek
          28   consolidation of the Joint Demand and this Demand into a single arbitration proceeding.
                                                                2
                                                    ARBITRATION DEMAND

                                                        CONFIDENTIAL
1121952
                                                                                 -
               receiving significant payments for these two companies, Levandowski promised that he would
           2   not solicit Google employees and consultants for outside ventures during his employment with
           3   Google and that he would not compete with Google.
           4           I 0.   Google is informed and believes that Levandowski breached both the non-
           5   competition and non-solicitation provisions contained in the Robots Agreement and 51 O
           6   Agreement Google has recently discovered that, during his continued employment with Google,
           7   Levandowski became involved in several competing side businesses.

           8           C.     Odin Waveffyto Lidar
           9           11.    On information and belief, Levandowski's involvement in competing side
          10   businesses which violated the Robots Agreement and 510 Agreement began by at least 2013.
          11           12.    Google is now infonned and believes that, during Levandowski's tenure at
          12   Google, he was involved in competing side businesses, including enterprises known as Odin
          13   Wave, LLC ("Odin Wave") and Tyto Lidar LLC ("Tyto'').
          14           13.    Odin Wave was incorporated in or around August 2012. The physical address
          15   used for Odin Wave was 2201 Dwight Way in Berkeley, California. On information and belief,
          16   2201 Dwight Way is owned by Levandowski.
          17           14.    In July 2013, a Google hardware vendor contacted a Google employee to inform
          18   him that, on infonnation and belief, a company named Odin Wave had just submitted an order for
          19   a custom-fabricated part that was similar to a part used by Google in its unique and proprietary
          20   laser technology for self-driving vehicles.
          21           J5.    After receiving this call, two Google employees investigated Odin Wave and
          22   discovered that there appeared to be several connections between Levandowski and Odin Wave.
          23   Those connections included Odin Wave's location at 2201 Dwight Way. Levandowski was
          24   questioned about his affiliation with-Odin Wave in mid-2013 but denied having any ownership
          25   interest in Odin Wave.
          26           16.    Google is now informed and believes that, by February 2014, Odin Wave LLC
          27   merged with an entity named Tyto Lidar LLC ("Tyto"). Public records list Ognen Stojanovski as
          28
                                                                3
                                                     ARBITRATION DE~
                                                         CONFIDENTIAL
1121952
           1   the manager ofTyto Lidar. On infonnation and belief, Stojanovski is friends with Levandowski
           2   and worked with Levandowski on an early, self-driving vehicle prototype.

           3             17.   On information and belief. Odin Wavc/Tyto was developing LiDAR sensor
           4   modules which can be used in self-driving vehicles.
           5             18.   Google is now infonned and believes that Levandowski had some involvement
           6   with Odin Wave/Tyto since at least 2013 at the same time that he was working on Google's
           7   development of LiDAR sensor modules.
           8             19.   In or around Spring 2015, Google-seeing a potential overlap between Tyto's

           9   technology and Google's development goals for self-driving technology-began investigating
          10   whether to begin buying or using Tyto's products.
          11          20.      Google also investigated whether to purchase Tyto.
          12          21.      Levandowski participated in Google's investigation into Tyto's products and
          13   business, including at least one site visit to Tyto headquarters. Based on information and belief,
          14   he was privy to Google's impressions ofTyto's products and process, including Google's
          15   confidential opinion ofTyto's technology and the viability ofTyto's business. Throughout this
          16   process, Levandowski never disclosed a relationship with Tyto and its employees. Based on
          17   information and belief, Google now believes that Levandowski in fact had a relationship with
          18   Tyto and its employees that conflicted with Levandowski's duties to Google.
          19          22.      Google's interest in Tyto's products carried ov~r into 2016, including beyond
          20   Levandowski's departure from Google.
          21          23.      Google is informed and believes that at least by May 18, 2016, Tyto Lidar LLC
          22   had merged with Otto.
          23          D.       Otto
          24          24.      Google is also informed and believes that, in 2015, Levandowski began executing
          25   a plan to compete with Google in the self-driving vehicle space, while he was still employed by

          26   Google.
          27
          28
                                                              4
                                                     ARBITRATION DEMAND
                                                        CONFIDENTIAL
1121952
               I           25.     Google is infonned and believes that Levandowski's plan-which he hatched with
           2        Google colleague Lior Ron-included taking employees and consultants from Google, including
           3        employees and consultants with access to Google confidential infonnation and trade secrets.
           4               26.     Because Levandowski was believed to be a trusted agent of Google, Google shared
           5       confidential infonnation with him about Google employees, including the employees' unique
           6       skills, work experiences, responsibilities, compensation, and work performance. Prior to
           7       Levandowski's and Ron's resignations, on information and belief, Levandowski misused this
           8       confidential Google information, including while actively soliciting Google employees to leave
           9       for his competing venture, Otto.
          I0               27.    Google is informed and believes that, at the time Levandowski began taking steps
          I1       to create a competing company and staff it with Google employees and contractors, Levandowski
          12       had not yet become eligible for, or received payment of, a substantial incentive payment related to
          13       his work on Google's self-driving car project.
          14               28.    Google is informed and believes that, in approximately August 2015,
          I5       Levandowski told some Google colleagues that he had been asked to "transfer a group of people"
          16       from Google's self-driving car project to a competing company. Levandowski then attempted to
          17       solicit Google colleagues to leave Google andjoin Levandowski's efforts to "transfer" other
          18       employees to this competing company.
          19               29.    In late Summer 2015, one of the managers of Google's self--driving car project
          20       heard rumors ofLevandowski's on-going solicitation efforts and sought to terminate
          21       Levandowski for this disloyalty. Google, however, could not confirm Levandowski's solicitation
          22       efforts at the time, and he was not terminated.
          23              30.     On information and belief, Levandowski took steps to conceal his competing and
          24       solicitation activities from Google management, in part to ensure that he received payment of the
          25       substantial incentive payment from Google. Indeed, Levandowski did not publicly release full
          26       details of his competing company until after he received the final payout of this incentive
          27       payment following his departure from Google.
          28
                                                                     s
                                                        ARBITRATION DEMAND
                                                            CONFIDENTIAL
1121952
                        31.     Google is infonned and believes that, by Fall 2015, Levandowski had approached,
            2   and/or had begun working with, Ron to lay the foundation for their new competing company. In
            3   Fall 2015, Levandowski and Ron settled on a name ("280 Systems") for their new company and
            4   took steps to bring this company to fruition. That company-280 Systems-would later be
            S   renamed Otto.
            6          32.      Google is also informed and believes that Levandowski's and Ron's efforts to
            7   develop a competing company persisted through late 2015 and into early 2016. Google is
            8   infonned and believes that, by approximately December 2015, Levandowski again began
            9   approaching Google employees about leaving Google and asking them to help start a new
           10   company focusing on self-driving vehicles.
           11          33.      Google is informed and believes that, by January 2016, Levandowski had
           12   increased and expanded his solicitations of Google employees. As part of these efforts,
           13   Levandowski made repeated efforts to solicit many of his direct reports to leave Google.
           14   Levandowski's solicitations occurred both during the work day and outside of the work day,
           IS   including at numerous times when Levandowski solicited individuals on the Google campus. On
           16   at least some occasions, Levandowski also used his managerial role on Google's self-driving car
           17   project to solicit his direct reports during the private l-on-1 meetings he held with various Google
           18   employees and to encourage his direct reports to leave Google during other meetings.
           19          34.      Google is infonned and believes that Levandowski took other steps to hide his
           20   efforts to set up a competing compan'y from Google. Levandowski's steps included, but are not
           21   limited to, instructing Google employees not to discuss Levandowski's business or recruitment
           22   efforts via company email or on other company systems.
           23          35.      Google is infonned and believes that, in January 2016. Levandowski and Ron also
           24   hosted at least two off-site meetings- at Levandowski's Palo Alto home with the goal of
           25   persuading numerous Google employees to leave Google and join Levandowski and Ron's new
           26   venture. Both Levandowski and Ron set up these meetings. attended them, and led them. At
           27   least one such meeting occurred while Levandowski and Ron were Google employees, and both
           28   meetings occurred during Levandowski's employment at Google.
                                                                 6
                                                     ARBITRATION DEMAND
                                                         CONFIDENTIAL
11219.52
                       36.    Google is infonned and believes that Levandowski used these January 2016
           2   meetings and solicitation efforts to encourage Google employees to depart Google and move to
           3   his competing venture.
           4           37.    On infonnation and belief, acting in concert with a 280 Systems recruiter,
           5   Levandowski also sought to induce Google employees to sign written employment agreements
           6   that obligated them to quit Google and commence work immediately.
           7           38.    Google is infonned and believes that Levandowski's and Ron's plan to develop a
           8   competing business included an effort to have the "entire" Laser Team on Google's self-driving
           9   car project to quit Google en masse in January 2016 and join Levandowski and Ron at their new
          10   venture. Levandowski encouraged a large group of Google employees to resign without prior
          1J   notice, and upon specific day(s) designated by Levandowski and Ron.
          12          39.     Google is further informed and believes that Levandowski and Ron encouraged
          13   and/or assisted others, including both Google employees and third parties associated with 280
          I4   Systems/Otto, to solicit Google employees and contractors to leave Google for 280 Systems/Otto.

          15          E.      Levandowski's Actions Caused Damage to Google.
          16          40.     Levandowski's efforts to set up competing business(es) and to solicit Google
          17   employees and contractors to leave Google for his Otto business have harmed Google. This harm
          18   has included, but is not limited to, Jost employees and contractors, recruiting and retention costs,
          19   and numerous other costs and damages.
          20          41.     For example, Levandowski's campaign to create a competing company named
          21   Otto and to solicit Google's employees and contractors to leave Google for Otto was a partial
          22   success. Beginning in January 2016, and continuing through at least September 2016, numerous
          23   employees and contractors have left Google to join Otto. Google is informed and believes that
          24   many-if not all-of these departures are attributable to the solicitation campaign that
          25   Levandowski initiated and spearheaded, with Ron, while he was a Google employee.
          26          42.     Google is also infonned and believes that Levandowski's efforts to solicit
          27   employees and contractors from Google have continued following his departure from Google.
          28   Among other things, Levandowski provided information to Google employees about other Otto
                                                              7
                                                     ARBITRATJON DEMAND
                                                         CONFIDENTIAL
11219S2
                   agents who continued to solicit Google employees and contractors to leave and join Levandowski
           2       at his new company. As a result ofLevandowski's actions, Google has spent significant time and
           3       money persuading Google employees and contractors to reject Levandowski's solicitation efforts.
           4       Google ultimately has been able to convince numerous employees and contractors to stay with
           5   Google, but only after devoting significant time and resources to this effort and, in some
           6   instances, providing incentives to stay.
           7              43.    Google has incurred significant costs to search for and obtain replacements for the
           8   Google employees and contractors who have left for employment at Otto.

           9              F.     Levandowski and Ron Sell Otto to Uber
          10              44.    Given the unique training, experience, and skills of Google's employees and
          11   contractors in the self-driving space, Levandowski's campaign to lure employees and contractors
          12   away from Google enabled Levandowski and Ron to rapidly grow and profit from their new,
          13   competing venture.
          14             45.     Google is infonned and believes that Uber acquired Otto in Summer 2016. Uber
          15   reportedly paid approximately $680 million up front for the several month old company, plus a
          16   stream of future compensation. Uber recently announced that Levandowski will be in charge of
          17   Uber' s self-driving-car project, and Uber has presented Levandowski as the new face of that
          18   competing project in a series of media interviews. 2
          19             46.     Google is infonncd and believes that Levandowski was able to jumpstart his Otto
          20   business, and able to obtain such a lofty acquisition price for Otto, only because of
          21   Levandowski's breaches as described in this Statement of Claims, including his taking key talent
          22   from Google's self-driving project, and such other conduct as may be established at hearing.
          23

          24   1
                 See. e.g., https:l/ncwsroom.uber.com/rethinking-transportation/ ("Anthony Levandowski, Otto's
          25   co-founder, will now lead our combined self-driving efforts ....");
               https://www.thcguardian.com/technology/2016/aug/19/self-driving-car-anthony-levandowski-
          26   ubcr-otto-google ("Uber just announced that self-driving cars will start pick up passengers later
               this month in Pittsburgh. And the man leading the project ... ? Anthony Levandowski.");
          27   http://www.bloombcrg.com/newslfeatures/2016-08-18/uber-s-first-self-driving-fleet-arrives-in-
               pittsburgh-this-month-is06r7on ("When the Otto acquisition closes, likely this month, Otto co-
          28   founder Levandowski will assume leadership of Uber's driverless car operation.").
                                                                  8
                                                      ARBITllATION DEMAND
                                                          CONFIDENTIAL
1121952
                                                  FIRST CAUSE OF ACTION
            2                                          Breach of Contract
            3          47.     Claimant Google hereby incorporates by reference each of the allegations in the
            4   preceding paragraphs as though fully set forth here.
            5          48.     Levandowski and Google entered into numerous valid contracts in connection with
            6   Googlets purchase of two companies owned by Levandowski. Levandowski has breached at least
            7   two of those contracts: (I) a ''Non-Competition and Non-Solicitation Agreement" that was part
            8   of Google's acquisition of Anthony's Robots, LLC and which went into effect on October 7, 2011
            9   (''Robots Agreement0 ); and, (2) a "Non-Competition and Non-Solicitation Agreement" that was
           JO   part of Google's acquisition of 510 Systems, LLC and which went into effect on October 7, 2011
           11   ("S JO Agreement").

           12          49.     Google fully performed its obligations under these Agreements.
           13          50.     Levandowski breached his obligations under the Robots Agreement and the 510
           14   Agreement in in numerous ways, including but not limited to:
           15          Non-Solicitation Agreements

           16          51.     During his employment at Googlet Levandowski was prohibited by contract from
           17   soliciting Google employees or consultants to leave Google or terminate their provision of
           18   services to Google.

           19          52.     By entering the Robots Agreement, Levandowski promised not to--whether
           20   "personally or through any other Person"-"encourage, induce, attempt to inducet recruit, solicitt
           21   attempt to solicit ... or take any other action that is intended to induce or encourage" any Google
           22   employee or consultant to leave Google or to take away other employees or consultant. This
           23   obligation applied until the end of LevandowskPs employment with Google.
           24          53.     Under the 510 Agreement, Levandowski also promised not to--whether
           25   "personally or through any other Person"-"encourage, induce, attempt to induce, recruit, solicit,
           26   attempt to solicit ... or take any other action that is intended to induce or encourage" any Google
           27   employee or consultant to engage in a competing business. This obligation also applied until the
           28   end ofLevandowski's employment with Google.
                                                             9
                                                     ARWTRATION DEMAND
                                                         CONFIDENTIAL
l 1219S2
  ·'




                        54.     Levandowski breached the non-solicitation obligations set forth in the 510
           2   Agreement and Robots Agreement during his employment with Google.
           3            55.    Levandowski's breaches of his non-solicitation obligations caused significant
           4   hann to Google, including by causing a loss of key employees and contractors, causing Google to
           5   expend resources to recruit, replace, and train new employees, and causing Google to pay
           6   retention bonuses to fend off his solicitation efforts.
           7           Non-Comoetitjon Amements
           8           56.     The Robots Agreement and 510 Agreement each also prohibit Levandowski from
           9   competing with Google for at least two years following Google's purchase of 510 Systems and
          10   Anthony's Robots, which occurred on October 7, 2011.
          11           57.     The Agreements further provide that if Levandowski breaches his non-competition
          12   obligations, the two-year term of those obligations "shall be extended by the period of the
          13   duration of such breach."
          14           58.     In particular, the 510 Agreement bars Levandowski from "directly or indirectly ...
          15   engag[ing]" in any "Competing Business Purpose," which is defined as any "business or
          16   enterprise (including research and development), operations, activities or services that (i) are
          17   related to the design, development, manufacture or commercialization [of] positioning,
          18   navigation, sensor, high-speed data acquisition, 30 data analysis, machine control, or robotics
          19   technologies, or (ii) provides the products and services of [Google] as such exist or are
          20   contemplated as of the Closing date."
          21           59.     The 5 I0 Agreement also bars Levandowski from any involvement with any person

          22   "or business that engages or participates in a Competing Business Purpose,'' including a
          23   prohibition on Levandowski from being or becoming "an officer, director, member, stockholder,
          24   owner, affiliate, salesperson. co-owner, trustee, promoter, technician, engineer, analyst,
          25   employee, agent, representative, supplier, contractor, consultant, advisor or manager of or to [that
          26   person or business], or to otherwise acquire or hold any interest in, or participate in or facilitate
          27   the financing, operation, management or control of [that person or business]."
          28
                                                                  lO
                                                      ARBITRATION DEMAND
                                                          CONFIDENTIAL
1121952
 ·'




                        60.       The Robots Agreement contains similar restrictions, but defines a "Competing
            2   Business Purpose" as any "business or enterprise (including research and development),
            3   operations, activities or services that ... arc related to the design, development, manufacture or
            4   commercialization of autonomous vehicles or any technologies for use in autonomous vehicles."
            5           61.       Google is infonned and believes that Levandowski breached all of these non-
            6   competition obligations during their initial two-year tenns through his improper moonlighting
            1   activities, including-but not limited t~his involvement in Odin Wave/Tyto.
            8           62.       Google is infonned and believes that Levandowski was in continuous breach of
            9   these agreements begiMing before October 7, 2013 and continuing at least throughout his
           JO   employment at Google.
           11           63.       Google is also informed and believes that Levandowski was in further breach of
           12   these non-competition obligations as a result of his Otto.related activities, which began by at least
           13   August 2015.
           14          64.        Levandowski's breaches of his contractual non-competition obligations harmed
           15   Google in numerous ways, including by causing a loss of key employees and contractors, causing
           16   Google to expend resources to recruit, replace, and train new employees, and causing Google to
           17   pay retention bonuses to fend off his solicitation efforts.

           18   OJ.    STATEMENT OF REMEDIES SOUGHT
           19           WHEREFORE, Claimant Google respectfully requests the following relief:
           20           1.        Judgment in Google's favor and against Levandowski on all causes of action
           21   alleged herein;
           22          2.         For damages in an amount to be proven at an arbitration hearing;
           23          3.         For injunctive relief;
           24          4.         For prejudgment and post-judgment interest; and
           25          s.         For such other and further relief as the Arbitrator may deem to be just and proper.
           26
           27
           28
                                                                    JI
                                                           .ARBITRATION DEMAND
                                                              CONFIDENTIAL
112 1952
                Dated: October 28, 2016                     KEKER & VAN NEST LLP
            2
                                                     By;   Isl Rachael E. Men~
            3                                              ~R~o=e=E=RT=-"'"A~.V~A-N~N~E=s=T....-~~~~-·

            4                                               RACHAEL E. MENY
                                                            JENNIFER A. HUBER
            s                                               THOMAS E. GORMAN
                                                            W. HAMILTON JORDAN
            6
                                                            Attorneys for Claimant
            7                                               GOOGLE INC.

            8
            9
           to
           ti
           12
           13
           14
           15
           16

           17
           18

           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                       12
                                          •   ARBITRATION DEMAND
                                                CONFIDENTIAL
11219.Sl
                             Demand for Arbitration Form                                             (continued)
                             Instructions for Submittal of Arbitration to JAMS

                                                                                                  Add more respondents on page 6.
TO RESPOND EN T (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
    RESPONDENT
    NAME       Anthony Scott Levandowski

        ADDRESS       2330 Cowper Street

        CITY          Palo Alto                                    STATE    CA              ZIP   94301

        PHONE                               FAX                     EMAIL   levandowski@gmail.com

RESPONDENT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN )
        REPR ESE NT ATtVE/ATTO RNEY


        FIR Mt
        COMPANY


        ADDRESS



        CITY                                                        STATE                   ZIP



        PHONE                               FAX                     EMAIL




FROMCLAIM.8,NT                                                                                      Add more claimants on page 7.

        CLAIMANT
        NAME          Google Inc.

        ADDRESS       1600 Amphitheatre Parkway

        CITY          Mountain View                                 STATE   CA              ZIP   94043

        PHONE                               FAX                     EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
        nEPnrsENTATlvErAnoRm          Robert Van Nest & Rachael Meny



        ADDREss       633 Battery Street

        CITY          San Francisco                                 STATE   CA              ZIP   94111

        PHONE         415-391-5400          FAX   4153977188        EMAIL   rmeny@kvn.com


JA~   !S Demand for Arbitration form                                                                                  Page 2 of7
                        Demand for Arbitration Form                                                    (continued)
                       Instructions for Submittal of Arbitration to JAMS

NAT.JRE OF DI SPUTE I CLf\IMS & RELI EF SOUGHT BY CUl.IMfa.NT
     CLAIMANT HEREBY DEMANDS THAT YOU SUBMIT THE FOLLOWING DISPUTE TO FINAL AND BINDING ARBITRATION.
     A MORE DETAILED STATEMENT OF CLAIMS MAY BE ATTACHED IF NEEDED.

 See Arbitration Demand (Attachment A).




                                                           AMOUNT IN CONTROVERSY (US DOLLARS)




JAMS Demand for Arbitration Form                                                                                Page 3 of 7
                         Demand for Arbitration Form                                                             (continued)
                         Instructions for Submittal of Arbitration to JAMS

J\R BIH\AT!ON AG REEMENT
This demand is made pursuant to the arbitration agreement wh ich the parties made as follows. Please cite location of arbitra-
tion provision and attach two copies of entire agreement.

      ARBITRATION PROVISION LOCATION


  The following relevant agreements contain arbitration provisions:

· 1. Google/Levandowski Project Chauffeur Development Team Offer Amendment Letter
  (Attachment B, "Project Chauffeur Letter") and Exhibit B thereto, which is an At-Will Employment,
  Confidential Information, Invention Agreement and Arbitration Agreement, at Paragraph 14.

 2. Google/Levandowski At-Will Employment, Confidential Information, Invention Agreement and
 Arbitration Agreement (Attachment C, "2009 Levandowski Employment Agreement") , at
 Paragraph 15.

 3. Google/Ron At-Will Employment, Confidential Information , Invention Agreement and Arbitration
 Agreement (Attachment D, "Ron Employment Agreement"), at Paragraph 12.




RESPONS E
Th e respondent may file a respon s e and co un ter-claim to the above-s t ate d claim according to the applicable
arbitration rules. Send the original response and counter-claim to the claimant at the address stated above with
two copies to JAMS.


REOU EST FOR HEAR ING
      nmEsm     LocmoN       Santa Clara, California


ELECT!O N FOR EXPED ITED PR OC EDUHES                    (IF COMPR EHENSIVE RULES APPLY)
See: Comprehensive Rule 16.1

             By checking the box to the left, Cla imant requests that the Expedited Procedures described in JAMS Comprehensive Rules
     D       16. 1 and 16.2 be applied in this matter. Respondent shall indicate not later than seven (7) days f rom the date this Demand
             is served whether it agrees to the Expedited Procedures.


... IJBM1ss10N iNF.OR. M
      '""rn"          4
                       . .A
                          .TION . .
                                       tJt,;_ /. '11-.    r.iJ----~
                                                          ~o
                                                                                           DATE   10/28/2016

      ~::1 ~Tmmi       Rachael E. Meny


JA1°'•IS Demand for Arbitration Form                                                                                             Page 4 of7
                       Demand for Arbitration Form                                                           (continued)
                       Instructions for Submittal of Arbitration to JAMS

      Completion of this section is required for all consumer or em.J;!loyment claims initiated in California.
CON SUM ER ARBITRAT ION
Please indicate if this is a CONSUMER ARBITRATION as defined by California Rules of Court Ethics Standards for Neutral Arbi-
trators, Standard 2(d) and (e):

          0   YI;:..S., this is a CONSUMER ARBITRATION a s defined by Californi a Rules of Court Ethics Standards for Neutral
               Arbitrators, Standard 2(d) and (e).

          0   NQ, th is is not a CONSUM ER ARBITRATION as defi ned by California Rules of Court Et hics Stand ard s for Neu tral
               Arbitrators . Standard 2(d) and (e).

"C onsume r arbitration" means an arbitration conducted under a pre -dispute arb itra tion provision containe d in a contract tha t
meets the criteria listed in para graphs (1) through (3) below. "Consumer arb itration" excludes arbitration proceedings conduct-
ed under or arising out of p ublic or private sector labor-relations laws , regulations, charter provisions, ordinances, statutes, or
agreements.

         1.   The contract is with a consumer party, as defined in these standards;
         2.   The contract was drafte d by or on beh alf of the non-consumer party; and
         3.   The consumer party was req uire d to ac cept the arbitration provision in the contract.

"Consumer party" is a party to an arbitration agreement who, in the context of that arbitration agree ment, is any of th e follow -
ing:

         1.   An individual wh o seeks or acquires, including by lease, any goods or services primarily for personal, family, or
              household purposes including, but not limited to, financi al services, insurance, and other goods and se rvices as
              defined in se ction 1761 of the Civil Code ;
         2.   An individual who is an enrollee, a sub scriber, or insured in a health-care servic e pl an within the meaning of sec-
              tion 1345 of the Health and Safety Code or health -care in surance pl an within the meaning of section 106 of the
              Insurance Code;
         3.   An in dividual with a medical ma lpractice claim that is su bj ect to the arb itra t ion agreemen t ; or
         4.   An employe e or an applican t for employment in a disp ute aris ing out of or re lating to the employee 's employment
              or the applicant's prospective employment that is subject to the arbitration agreement.

If Respondent disagrees with the assertion of Claimant regarding whether this IS or IS NOT a CONSUMER ARBITRATION, Re-
spondent should communicate this objection in writing to the JAMS Case Manager and Claimant within seven (7) calendar
days of service of the Demand for Arbitration.




EMPLOY MEN !' MtHTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:

Private arb itration companies are re quire d to collect a nd publish certain information at least quarterly, and make it available
to the public in a compu ter-searchable format. In em ployment case s, this includes the amount of the employee's an nu al wage.
The employee's name will not appear in t he database, but the employer's nam e will be published. Please check the ap plicable
box below:
          0   Less than $100,000      D   $100,000 to $250,000    D   More than $250,000      El   Decline to State




WA IVER OF /\ RBITRf.1T ION FEES
In certain states (e .g. California), the law provides that consumers (as defi ned above) with a gross monthly income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. In tho se ca ses, the resp ondent
must p ay 100% of the fees. Cons umers must submit a declaration under oath stating the co nsumer 's monthly income and the
number of persons living in his or h er h ousehold. Ple ase contact JAMS at 1-800-352-52 67 for further information . Note: this
requirement is not applicable in all states .




J;\!v!S Demand for Arbitration Form                                                                                         Page 5 of7
                         Demand for Arbitration Form                                                      (continued)
                         Instructions for Submittal of Arbitration to JAMS

RE SPO ND ENT #2 (PARTY
                    .   ON WHOM DEMAND FOR
                          .             . ARBITRATI ON IS MADE)
      REsPoNDENT   Lior Ron
      NAME


      AooREs s     427 Tennyson Avenue

      CITY         Palo Alto                                               STATE   CA             ZIP   94301-3838

      PHONE                                  FAX                           EMAIL   lioron@gmail.com

RESPONDENT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      REPRESENT ATIVE/ATTOR MEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                                 STATE                  ZIP


      PHONE                                  FAX                           EMAIL




r\ ESP ON DENT #3         (PARTY ON WHOM DEMAND FOR ARBITRATION IS MADE)
      RESPONDENT
      NAME


      ADDRES S



      CITY                                                                 STATE                  ZIP



      PHONE                                  FAX                           EMAIL


RESPONDENT 'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      REPRESENTATIVE/ATTORNEY


      FIRM /
      COMPANY


      ADDRESS



      CITY                                                                 STATE                  ZIP


      PHONE                                  FAX                           EMAIL




JA:,rs Demand for Arbitration Form                                                                                   Page 6 of 7
                        Demand for Arbitration Form                               (continued)
                        Instructions for Submittal of Arbitration to JAMS

CLAI MAfff #2
      CLAIMANT
      NAME


      ADDRESS



      CITY                                                    STATE         ZIP



      PHONE                             FAX                   EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)

      REPRESENTATIVE/ATTORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                     STATE        ZIP



      PHONE                             FAX                    EMAIL




CLtdMANT #3
      CLAIMANT
      NAME


      ADDRESS



      CITY                                                     STATE        ZIP



      PHONE                             FAX                    EMAIL


CLAIMANT'S REPRESENTATIVE OR ATTORNEY (IF KNOWN)
      REPRESENTATIVE/ATTORNEY


      FIRM/
      COMPANY


      ADDRESS



      CITY                                                     STATE        ZIP



      PHONE                             FAX                    EMAIL




Jt\.i-:fS Demand for Arbitration Form                                                      Page 7 of 7
ATTACHMENT A
                   KEKER & VAN NEST LLP
                   ROBERT A. VAN NEST - #84065
           2   1   rvannest@kvn.com
               1
                   RACHAEL E. MENY - #178514
           3   I   rmeny@kvn.com
                   JENNIFER A. HUBER- #250143
           4       jhuber@kvn.com
                   THOMAS E. GORMAN - #279409
           5       tgorman@kvn.com
                   W. HAMILTON JORDAN - #295004
           6       wjordan@kvn.com
                   633 Battery Street
           7       San Francisco, CA 94111-1809
                   Telephone:     415 391 5400
           8       Facsimile:     415 397 7188

           9       Attorneys for Claimant
                   GOOGLE INC.
          10

          tt               BEFORE JAMS (JUDICIAL ARBITRATION AND MEDIATION SERVICES)

          12
                   GOOGLE INC.,
          13
                                 Claimant,                ARBITRATION DEMAND
          14
                          v.
          15
                   ANTHONY LEVANDOWSKI and
          16       LIORRON,

          17                     Respondents.
          18

          19

          20

          21

          22

          23
               I
               I




          ~:I  '
          26

          27

          28


                                                ARBITRATION DEMAND
1121951
           2   I.     INTRODUCTION
           3          1.      Claimant Google Inc. ("Google") brings this arbitration demand against two

           4   former, senior employees, Respondents Anthony Levandowski and Lior Ron (collectively

           5   "Respondents"). While Levandowski and Ron were still on Google's payroll, they breached their

           6   contractual obligations and duties to Google by building a company that would ultimately

           7   compete with Google's self-driving car project. Levandowski's and Ron's acts included, among

           8   other things, a campaign during their employment at Google to use Google's confidential

           9   information regarding the unique skills, experiences and compensation packages of Google

          10   employees and contractors to lure them from Google to a new, competing venture, named

          11   OttoMotto LLC ("Otto").

          12          2.      Respondents' obligations to, and agreements with, Google prohibited them from

          13   taking such actions, including, among other things, by prohibiting them from soliciting Google

          14   employees and consultants to join another company (both during and for one year following their

          15   employment), prohibiting them from engaging in activities that conflicted with their obligations

          16   to Google, and prohibiting them from taking actions that created a potential or actual conflict of

          17   interest with Google.

          18          3.      As one example of Respondents' violations of these obligations and agreements,

          19   beginning at least in the late Summer or Fall 2015, Levandowski and Ron individually and

          20   collectively embarked on a campaign to unlawfully use confidential Google information to target

          21   and recruit valuable Google employees by soliciting them and inducing them to leave Google to

          22   join a different company in the self-driving space. That company would ultimately become Otto.

          23   Levandowski and Ron concealed their conduct from Google management, a concealment that

          24   allowed them each to profit greatly. Among other things, this concealment allowed Levandowski

          25   to ultimately collect over $120 million in incentive payments from Google for his supposed

          26   contributions to Google's self-driving car project-all while he was breaching his obligations to

          27   Google and building a company that would compete with Google.

          28


                                                     ARBITRATION DEMAND
1121951
                      4.      Google brings this demand to obtain damages for, and to put an end to,

           2   Respondents' breaches of contract; their unlawful, unfair, and tortious interference with Google's

           3   employment relationships; their breach of the duty of loyalty and the duty of a fiduciary; and

           4   related torts arising from Respondents' efforts to unlawfully compete with Google and to solicit

           5   Google's personnel.

           6   II.    FACTUAL ALLEGATIONS
           7          A.      Respondents Anthony Levandowski and Lior Ron.
           8          5.      Google hired Respondent Anthony Levandowski as an engineer in April 2007.

           9   Towards the end of his tenure at Google, Levandowski managed the team of engineers on

          10   Google's self-driving car project that developed Google's LiDAR sensors, sensors that are crucial

          11   to Google's development of a self-driving car. Levandowski abruptly resigned from Google on

          12   January 27, 2016, without prior notice. On information and belief, Levandowski is now a co-

          13   founder, and employee, of Otto.

          14          6.      Google hired Respondent Lior Ron in April 2007. After Ron spent five years as a

          15   product lead for Google's Maps division and then did a several-year stint at a related company,

          16   Ron returned to Google in October 2014 to serve as a high-level advisor on Google mapping-

          17   related initiatives. Ron abruptly resigned from Google on January 13, 2016, without any prior

          18   notice. On information and belief, Ron is a co-founder of Otto.

          19          7.      Over the course of their employment with Google, Respondents signed contracts

          20   with Google promising, among other things, not to undertake any competitive or disloyal acts

          21   while employed by Google, not to engage in businesses or investments that created conflicts of

          22   interest or any appearance of conflicts, and not to solicit Google employees for outside ventures.

          23          8.      Over the course of their employment with Google, Respondents also agreed to

          24   comply with Google's Code of Conduct. Under the Code, Respondents were required to comply

          25   with numerous obligations, including obligations to: (a) avoid taking actions that would create

          26   any conflicts of interest or any circumstances that might reasonably create an appearance of a

          27   conflict of interest; (b) not start a competing company; (c) not take any employment, advisory

          28   position or board seats with certain Google competitors or business partners; (d) not use Google's

                                                                2
                                                    ARBITRATION DEMAND
1121951
           1   confidential information for improper purposes; and, (e) take certain steps before accepting any

           2   board seat with an outside company.

           3          9.      At all times relevant to this demand, Respondents Levandowski and Ron were

           4   acting in concert and conspired with and provided assistance to each other in connection with the

           5   unlawful conduct alleged herein. Each Respondent ratified or agreed to accept the benefits of the

           6   other's conduct.

           7          B.      Odin Wave/Tyto Lidar.
           8          10.     Google is now informed and believes that, during Levandowski's tenure at

           9   Google, he was involved in competing side businesses, including enterprises known as Odin

          10   Wave, LLC ("Odin Wave") and Tyto Lidar LLC ("Tyto").

          11          11.     Odin Wave was incorporated in or around August 2012. The physical address

          12   used for Odin Wave was 2201 Dwight Way in Berkeley, California. On information and belief,

          13   2201 Dwight Way is owned by Levandowski.

          14          12.     In July 2013, a Google hardware vendor contacted a Google employee to inform

          15   him that, on information and belief, a company named Odin Wave had just submitted an order for

          16   a custom-fabricated part that was similar to a part used by Google in its unique and proprietary

          17   laser technology for self-driving vehicles.

          18          13.     After receiving this call, two Google employees investigated Odin Wave and

          19   discovered that there appeared to be several connections between Levandowski and Odin Wave.

          20   Those connections included Odin Wave's location at 2201 Dwight Way. Levandowski was

          21   questioned about his affiliation with Odin Wave in mid-2013 but denied having any ownership

          22   interest in Odin Wave.

          23          14.     Google is now informed and believes that, by February 2014, Odin Wave LLC

          24   merged with an entity named Tyto Lidar LLC ("Tyto"). Public records list Ognen Stojanovski as

          25   the manager of Tyto Lidar. On infonnation and belief, Stojanovski is friends with Levandowski

          26   and worked with Levandowski on an early, self-driving vehicle prototype.

          27          15.     On information and belief, Odin Wave/Tyto was developing a LiDAR sensor

          28   modules which can be used in self-driving vehicles.

                                                                3
                                                     ARBITRA TTON DEMAND

1121951
           l          16.     Google is now informed and believes that Levandowski had some involvement

           2   with Odin Wave/Tyto since at least 2013 at the same time that he was working on Google's

           3   development of LiDAR sensor modules.

           4          17.     In or around Spring 2015, Google-seeing a potential overlap between Tyto's

           5   technology and Google's development goals for self-driving technology-began investigating

           6   whether to begin buying or using Tyto's products.

           7          18.     Google also investigated whether to purchase Tyto.

           8          19.     Levandowski participated in Google's investigation into Tyto's products and

           9   business, including at least one site visit to Tyto headquarters. On information and belief, he was

          10   privy to Google's impressions of Tyto's products and process, including Google's confidential

          11   opinion of Tyto's technology and the viability of Tyto's business. Throughout this process,

          12   Levandowski never disclosed a relationship with Tyto and its employees. Based on information

          13   and belief, Google now believes that Levandowski in fact had a relationship with Tyto and its

          14   employees that conflicted with Levandowski's duties to Google.

          15          20.     Google's interest in Tyto's products carried over into 2016, including beyond

          16   Levandowski's departure from Google.

          17          21.     Google is informed and believes that at least by May 18, 2016, Tyto Lidar LLC

          18   had merged with Otto.

          19          c.      Otto
          20          22.     Google is informed and believes that, in 2015, Respondents Levandowski and Ron

          21   began executing a plan to compete with Google in the self-driving vehicle space, while they were

          22   still employed by Google.

          23          23.     Google is informed and believes that Respondents' plan included taking

          24   employees and consultants from Google, including employees and consultants with access to

          25   Google confidential information and trade secrets.

          26          24.     Because Levandowski and Ron were believed to be trusted agents of Google,

          27   Google shared confidential information with them about Google employees, including the

          28   employees' unique skills, work experiences, responsibilities, compensation, and work

                                                                4
                                                     ARBITRATION DEMAND
1121951
           1   performance. Prior to Levandowski's and Ron's resignations, on infonnation and belief,

           2   Respondents misused this confidential Google information, including while actively soliciting

           3   Google employees to leave for their competing venture, Otto.

           4           25.    Google is informed and believes that, at the time Levandowski began taking steps

           5   to create a competing company and staff it with Google employees and contractors, Levandowski

           6   had not yet become eligible for, or received payment of, a substantial incentive payment related to

           7   his work on Google's self-driving car project.

           8          26.     Google is informed and believes that, in approximately August 2015,

           9   Levandowski told some Google colleagues that he had been asked to "transfer a group of people"

          10   from Google's self-driving car project to a competing company. Levandowski then attempted to

          11   solicit Google colleagues to leave Google and join Levandowski's efforts to "transfer" other

          12   employees to this competing company.

          13          27.     In late Summer 2015, one of the managers of Google's self-driving car project

          14   heard rumors ofLevandowski's on-going solicitation efforts and sought to terminate

          15   Levandowski for this disloyalty. Google, however, could not confirm Levandowski's solicitation

          16   efforts at the time and he was not terminated.

          17          28.     Under his employment agreements, Levandowski was required to avoid any

          18   potential conflict of interest, consult with his supervisors about any potential conflict, and to

          19   avoid any activities that conflicted with his employment at Google. Levandowski not only failed

          20   to disclose his conflicting activities, but on information and belief, he took steps to conceal his

          21   competing and solicitation activities from Google management, in part to ensure that he received

          22   payment of the substantial incentive payment from Google. Indeed, Levandowski did not

          23   publicly release full details of his competing company until after he received the final payout of

          24   this incentive payment following his departure from Google.

          25          29.     Google is informed and believes that, by Fall 2015, Levandowski had approached,

          26   and/or had begun working with, Ron to lay the foundation for their new competing company. In

          27   Fall 2015, Levandowski and Ron settled on a name ("280 Systems") for their new company and

          28

                                                                  5
                                                      ARBITRATION DEMAND
1121951
               took steps to bring this company to fruition. That company-280 Systems-would later be

           2   renamed Otto.

           3           30.     Google is also informed and believes that Respondents' efforts to develop a

           4   competing company persisted through late 2015 and into early 2016. Google is informed and

           5   believes that, by approximately December 2015, Levandowski again began approaching Google

           6   employees about leaving Google and asking them to help start a new company focusing on self-

           7   driving vehicles.

           8           31.     Google is informed and believes that, by January 2016, Respondents had increased

           9   and expanded their solicitations of Google employees. As part of these efforts, Levandowski

          [0   made concerted and repeated efforts to solicit most, if not all, of his direct reports to leave

          11   Google. Levandowski's solicitations occurred both during the work day and outside of the work

          12   day, including at numerous times when Levandowski solicited individuals on the Google campus.

          13   On at least some occasions, Levandowski also used his managerial role on Google's self-driving

          14   car project to solicit his direct reports during the private 1-on-1 meetings he held with various

          15   Google employees and to encourage his direct reports to leave Google during other meetings.

          16          32.      Google is informed and believes that Respondents took steps to hide their efforts

          17   to set up a competing company from Google. Respondents' steps included, but are not limited to,

          18   instructing Google employees not to discuss Respondents' business or recruitment efforts via

          19   company email or on other company systems.

          20          33.      Google is informed and believes that, in January 2016, Respondents Levandowski

          21   and Ron also hosted at least two off-site meetings at Levandowski's Palo Alto home with the goal

          22   of persuading numerous Google employees to leave Google and join Respondents' new venture.

          23   Both Levandowski and Ron set up these meetings, attended them, and led them. At least one

          24   such meeting occurred while both Levandowski and Ron were Google employees, and both

               meetings occurred during Levandowski's employment at Google.

                      34.      Google is informed and believes that Respondents used these January 2016

               meetings and solicitation efforts to encourage Google employees to depart Google and move to

          28   their competing venture.

                                                                  6
                                                      ARBITRATION DEMAND
1121951
           1           35.     On information and belief, acting in concert with a 280 Systems recruiter,

           2    Respondents also sought to induce Google employees to sign written employment agreements

           3    that obligated them to quit Google and commence work immediately.

           4           36.     Google is informed and believes that Respondents' plan to develop a competing

           5    business included an effort to have the "entire" Laser Team on Google's self-driving car project

           6    quit Google en masse in January 2016 and join Respondents at their new venture. Respondents

           7    encouraged a large group of Google employees to resign without prior notice, and upon specific

           8    day(s) designated by Levandowski and Ron.

           9           37.     Google is further informed and believes that Levandowski and Ron encouraged

          10    and/or assisted others, including both Google employees and third parties associated with 280

          11    Systems/Otto, to solicit Google employees and contractors to leave Google for 280 Systems/Otto.

          121          D.      Levandowski and Ron Hid Their Wrongful Acts upon Departure from
                               Google.
          13
                       38.     On January 13, 2016, Ron resigned from Google, effective immediately, and
          14
                without any prior notice.
          15
                       39.     On January 15, 2016, Ron signed an "Exit Certification" and provided it to
          16
                Google. In this Exit Certification, Ron agreed that he had "followed the terms" of Google's
          17
                employment agreement, including its prohibition on soliciting Google employees while employed
          18
                at Google. Google is informed and believes that Ron's certification was false or misleading when
          19
                it was made on January 15, 2016.
          20
                       40.     In this Exit Certification, Ron also stated that, "as of the date you sign this letter"
          21
                he had advised Google of "all facts of which you are aware" that he believed might be a violation
          22
                of Google's Code of Conduct. Ron also stated that he was not aware of any other current
          23
                violations of Google's Code of Conduct. Google is informed and believes that Ron's certification
          24
                was false or misleading when it was made.
          25
                       41.     On January 27, 2016, Levandowski resigned from Google, effective immediately,
          26
                and without any prior notice.
          27

          28

                                                                   7
                                                       ARBITRATION DEMAND
1121951
           1          42.     During his departure interview, Levandowski denied that he had solicited any

           2   Google employees to leave. Google is informed and believes that this representation was false or

           3   misleading when it was made.

           4          43.     At or around the time of his departure, Levandowski was also asked what he was

           5   planning to do next. In response, and notwithstanding his duty to disclose, Levandowski

           6   described potential future projects or endeavors that would not compete with Google's self-

           7   driving car project. Google is informed and believes that this these representations were false or

           8   misleading when they were made.

           9          44.     Shortly following his departure interview, Levandowski re-contacted the Google

          l0   employee who had conducted his departure interview. During this discussion, Levandowski

          11   informed the Google employee that other Google employees were contacting Levandowski about

          12   his departure but Levandowski assured the Google employee that he was not soliciting any of

          13   these employees to leave Google. Google is informed and believes that this this representation

          14   was false and misleading when it was made.

          15          E.      Respondents' Actions Caused Damage to Google.
          16          45.     Respondents' efforts to set up competing business( es) and to solicit Google

          17   employees and contractors to leave Google for their Otto business have harmed Google. This

          18   harm has included but is not limited to lost employees and contractors, recruiting and retention

          19   costs and numerous other costs and damages.

          20          46.     For example, Respondents' campaign to create a competing company named Otto

          21   and to solicit Google's employees and contractors to leave Google was a partial success.

          22   Beginning in January 2016, and continuing through at least September 2016, numerous

          23   employees and contractors have left Google to join Otto. Google is informed and believes that

          24   many-if not all-of these departures are attributable to the solicitation campaign that

          25   Respondents' initiated and spearheaded while they were Google employees.

          26          47.     Google is also informed and believes that Respondents' efforts to solicit

          27   employees and contractors from Google have continued following their departures from Google.

          28   Among other things, Respondents have assisted other Otto agents to solicit Google employees

                                                                8
                                                    ARBTTRA TION DEMAND

1121951
           1     and contractors to leave and join Respondents at their new company. As a result of Respondents'

           2     actions, Google has spent significant time and money persuading Google employees and

           3     contractors to reject Respondents' solicitation efforts. Google ultimately has been able to

           4     convince numerous employees and contractors to stay with Google, but only after devoting

           5     significant time and resources to this effort and, in some instances, providing incentives to stay.

           6            48.     Google has incurred costs to search for and obtain replacements for the Google

           7     employees and contractors who have left for employment at Otto.

           8            F.      Respondents Sell Otto to Uber
           9            49.     Given the unique training, experience, and skills of Google's employees and

          10     contractors in the self-driving space, Respondents' campaign to lure employees and contractors

          11     away from Google enabled Respondents to rapidly grow and profit from their new, competing

          12     venture.

          13            50.     Google is informed and believes that Uber acquired Otto in Summer 2016. Uber

          14     reportedly paid approximately $680 million up front for the several month old company, plus a

          15     stream of future compensation. Uber recently announced that Levandowski will be in charge of

          16     Uber's self-driving-car project, and Uber has presented Levandowski as the new face of that

          17     competing project in a series of media interviews. 1

          18            51.     Google is informed and believes that Respondents were able to jumpstart their

          19     Otto business, and able to position themselves to obtain such a lofty acquisition price for Otto,

          20     only because of Respondents' unfair and unlawful conduct described in this Statement of Claims,

          21     including their taking key talent from Google's self-driving project, and such other conduct as

          22     may be established at hearing.

          23
          24
                 1
          25 ,     See, e.g., https://newsroom.uber.com/rethinking-transportation/ ("Anthony Levandowski, Otto's
                 co-founder, will now lead our combined self-driving efforts .... ");
          26     https://www.theguardian.com/technology/2016/aug/19/self-driving-car-anthony-levandowski-
                 uber-otto-google ("Uber just announced that self-driving cars will start pick up passengers later
          27     this month in Pittsburgh. And the man leading the project ... ? Anthony Levandowski.");
                 http://www. bloomberg.com/news/features/2016-0 8-18/uber-s-first-self-dri ving-fleet-arrives-in-
          28     pittsburgh-this-month-is06r7on ("When the Otto acquisition closes, likely this month, Otto co-
                 founder Levandowski will assume leadership of Uber's driverless car operation.").
                                                                9
                                                       ARBITRATION DEMAND
1121951
           1       III.   CAUSES OF ACTION

           2                                         FIRST CAUSE OF ACTION
           3                                               Breach of Contract
           4              52.     Claimant Google hereby incorporates by reference each of the allegations in the

           5   I   preceding paragraphs as though fully set forth here.

           6              53.     Levandowski and Google entered into an "At-Will Employment, Confidential

           7       Information, Invention Agreement and Arbitration Agreement," which was executed in May 2009

           8       ("Levandowski 2009 Employment Agreement"). Levandowski's receipt of a substantial

           9       incentive payment in connection with Google's self-driving car project was contingent upon

          10       Levandowski' s agreement to an At-Will Employment, Confidential Information, Invention

          11       Assignment and Arbitration Agreement ("Levandowski 2012 Employment Agreement").

          12              54.     Lior Ron and Google entered into an "At-Will Employment, Confidential

          13       Information, Invention Assignment and Arbitration Agreement" on November 5, 2014. ("Ron

          14       Employment Agreement").

          15              55.     Both Respondents also agreed, as part of their Employment Agreements, to

          16       comply with Google's Code of Conduct.

          17              56.     Google fully performed its obligations under these Agreements.

          18              57.     Respondents breached their obligations under the Levandowski Employment

          19       Agreements, the Ron Employment Agreement, and Google's Code of Conduct in numerous ways,

          20       including but not limited to:
               I
          21   I          Non-Solicitation Agreements

          22 1            58.     Respondents Levandowski and Ron were (and are) prohibited by contract from

          23       soliciting Google workers to leave Google.

          24              59.     By entering the Levandowski Employment Agreements, Levandowski agreed not

          25       only to abide by the Google Code of Conduct but also not to "directly or indirectly solicit, induce,

          26       recruit or encourage any of [Google's] employees to leave their employment, or take away such

          27       employees, or attempt to solicit, induce, recruit, encourage or take away employees of [Google],"

          28       either for himself "or for any other person or entity."

                                                                     10
                                                         ARBITRATION DEMAND
1121951
                      60.     By entering the Ron Employment Agreement, Lior Ron promised not only to abide

           2   by the Google Code of Conduct but also not to "directly or indirectly solicit any Google's

           3   employees to leave their employment."

           4          61.     Ron and Levandowski breached their Employment Agreements by, among other

           5   things, soliciting Google employees to leave Google.

           6          62.     Levandowski's and Ron's breaches of their non-solicitation obligations have

           7   enriched Respondents at Google's expense and have caused significant harm to Google, including

           8   by causing a loss of key employees and contractors, causing Google to expend resources to

           9   recruit, replace, and train new employees, and causing Google to pay retention bonuses to fend

          10   off Respondents' solicitation efforts.

          11          Non-Competition Agreements

          12          63.     Respondents Levandowski and Ron were prohibited by contract during their

          13   employment from competing with, or taking any acts disloyal to, Google.

          14          64.     By entering the Levandowski Employment Agreements, Levandowski agreed not

          15   to engage in any employment, occupation, or consulting directly related to "the business in which

          16   [Google] is now involved or becomes involved during the term of my employment."

          17   Levandowski also agreed not to engage in "any" activities that "conflict with" his obligations to

          18   Google. He also agreed to abide by the Google Code of Conduct, which required that he act with

          19   Google's "best interest" in mind and to avoid "personal gain ... at the expense" of Google.

          20          65.     By entering the Ron Employment Agreement, Ron promised not to "engage in any

          21   other employment or other activities or services directly related to the business in which Google

          22   is now involved, becomes involved, or has plans to become involved .... " Ron also promised

          23   not to take any actions "that conflict with my obligations to Google" without Google's

          24   permission. He also agreed to abide by the Google Code of Conduct, which required that Ron

          25   avoid conflicts of interest and act in Google's best interest. All of these obligations remained in

          26   effect until Ron's departure from Google.

          27          66.     Levandowski and Ron breached the non-competition obligations of their

          28   Employment Agreements by developing a competing company while still employed at Google;

                                                                11
                                                        ARBITRATION DEMAND
1121951
            1     by collecting information from Google with plans to use it for the benefit of a Google competitor;

            2     and by soliciting Google employees to leave their employment for a competing company.

            3            67.     Levandowski's and Ron's breaches of their contractual non-competition

            4     obligations have enriched Respondents at Google's expense and have harmed Google, including

            5     by causing a loss of key employees and contractors, causing Google to expend resources to

            6     recruit, replace, and train new employees; and causing Google to pay retention bonuses to fend

            7     off Respondents' solicitation efforts.

            8            Confidentiality Agreements

            9            68.     Respondents Levandowski and Ron were prohibited by contract-both during and

           10     following their tenures at Google-from disclosing or misusing confidential Google information

           11     acquired during the course of their employment.

           12            69.     By entering into the Levandowski Employment Agreements, Levandowski

           13     promised to hold Google's confidential information in the strictest confidence. He agreed not to

           14     use or disclose any Google confidential information unless for Google's benefit or with Google's

           15     permission.

           16            70.     Ron likewise promised-as part of his Employment Agreement-not to disclose

           17     or use Google confidential information unless for Google's benefit or with Google's permission.

           18            71.     Google is informed and believes that Levandowski and Ron breached their

           19     contractual confidentiality obligations by invoking their knowledge of confidential Google salary

           20     and compensation information to make targeted and individualized job offers to Google

           21     employees.

           22 '          72.     Google is informed and believes that Levandowski further breached his

           23     contractual confidentiality obligations by relying upon confidential Google information

           24     concerning the quality and desirability of Tyto Lidar LLC's products and processes and the

           25     viability and value of its business-all gleaned from Google's own due diligence into Tyto-in

           26     acquiring Tyto on Otto's behalf.

           27            73.     Levandowski's and Ron' s breaches of their confidentiality obligations have

           28     enriched Respondents at Google's expense and have harmed Google, including by causing a loss

                                                                    12
                                                           ARBITRATION DEMAND
1121 951
           1   of key employees and contractors, causing Google to pay retention bonuses to fend off

           2   Respondents' solicitation efforts and causing Google to expend resources to recruit, replace, and

           3   train new employees.

           4                                     SECOND CAUSE OF ACTION
           5                          Breach of Fiduciary Duties and/or Duties of Loyalty
           6           74.    Claimant Google hereby incorporates by reference each of the allegations in the

           7   preceding paragraphs as though fully set forth here.
           8          75.     As a manager at Google, Levandowski owed Google fiduciary duties, including

           9   but not limited to, duties of loyalty, candor, and care.
          10          76.     As a Senior Advisor to Google's high-priority mapping initiatives, Ron owed

          11   Google fiduciary duties, including but not limited to, duties of loyalty, candor, and care.
          12          77.     Additionally, Levandowski and Ron each owed a duty of loyalty to Google due to

          13   their status as trusted agents of their principal, Google.
          14          78.     Through the acts alleged in this Statement of Claims, and such other acts as may

          15   be established at hearing, Levandowski and Ron each breached their duty of loyalty to Google,

          16   including by taking steps to assist and build competing companies during their tenure as Google

          17   employees; by soliciting Google employees to leave their employment for a competing company;

          18   by, on information and belief, encouraging other Google employees to breach their agreements

          19   with Google; and by misusing confidential Google information for their own benefit and for the

          20   benefit of what would ultimately become Otto.
          21          79.     Levandowski's and Ron's breaches of the duty ofloyalty harmed Google,

          22   including by causing Google to expend resources to recruit, replace, and train new employees and

          23   causing Google to pay retention bonuses to fend off Respondents' solicitation efforts.
          24           80.    These breaches also unjustly enriched Levandowski and Ron, who were

          25   compensated handsomely during-and as a result of-their disloyal acts. Respondents' unjust

          26   enrichment includes, but is not limited to, Levandowski's receipt of a substantial monetary

          27   incentive payment from Google and, on information and belief, Respondents' receipt (and future

          28

                                                                  13
                                                      ARBITRATION DEMAND
1121951
           1   receipt) of compensation in connection with Uber' s acquisition of Otto for a reported $680

           2   million.

           3          81.     Respondents performed the foregoing acts, conduct, and omissions fraudulently,

           4   maliciously, and oppressively, with the intent and design to damage Google. By reason of this

           5   conduct, Google is entitled to recover punitive damages in an amount to be determined.

           6                                    THIRD CAUSE OF ACTION
           7                                             Fraud-Deceit
           8          82.     Claimant Google hereby incorporates by reference each of the allegations in the

           9   preceding paragraphs as though fully set forth here.
          10          83.     Through the acts alleged in this Statement of Claims, Levandowski concealed

          11   material facts from Google and/or made affirmative misrepresentations to Google. Levandowski

          12   undertook a long-ranging plan to build up a company to compete with Google, and he covertly

          13   waged a disloyal campaign to persuade Google employees and contractors to join him-including

          14   via 1-on-1 work meetings on the Google campus and secret meetings held off-campus.
          15          84.     Levandowski was under contractual and fiduciary obligations to disclose these

          16   material facts, which he instead intentionally concealed. For example, in connection with his exit

          17   interview, Levandowski both concealed and made affirmative misrepresentations concerning his

          18   conduct in soliciting Google employees to leave the company for his competing venture. And

          19   during the months preceding his departure, Levandowski made numerous misrepresentations to

          20   his direct supervisors at Google concerning his work at Google, including that he was fully

          21   "committed" to Google, that he was "loyal" to Google, and that he had no intention of leaving

          22   Google.
          23          85.     Google is informed and believes that Levandowski intended to induce Google's

          24   reliance on his concealment in order to mislead Google into believing that he was a committed

          25   employee and to sustain his employment long enough for Levandowski to continue collecting a

          26   generous salary, long enough to collect substantial monetary incentive payments according to his

          27   compensation plan, and long enough to execute his unlawful campaign of solicitation and

          28   competition.

                                                               14
                                                    ARBITRATION DEMAND
1121951
           1               86.    Google is informed and believes that Respondent Levandowski also either aided

           2   I   and abetted Ron's fraud, and/or that he conspired with Ron and intended for the fraud to be

           3       committed, and that he therefore incurred tort liability.

           4              87.     Through the acts alleged in this Statement of Claims, Ron concealed material facts

           5       from Google and/or made affirmative misrepresentations to Google. Ron was under contractual

           6       and fiduciary obligations to disclose these material facts, which he instead intentionally

           7       concealed. For example, on information and belief, Ron concealed his efforts to build a company

           8       to compete with Google, and concealed his participation in a disloyal campaign to persuade

           9       Google employees and contractors to join him-including via secret meetings held off-campus.

          10       Ron also made affirmative misrepresentations or material omissions in the Exit Certification he

          11       provided to Google upon departure, including but not limited to the fact that he had advised

          12       Google of all facts that violated Google's Code of Conduct and that he was not aware of any

          13       violations of Google's Code of Conduct.

          14              88.     Google is informed and believes that Ron intended to induce Google's reliance on

          15       his concealment and affirmative misrepresentations in order to mislead Google into believing that

          16       he was a committed employee and to sustain his employment long enough for Ron to continue

          17       collecting a generous salary, and long enough to execute his unlawful campaign of solicitation

          18       and competition.

          19              89.     Google is informed and believes that Respondent Ron either aided and abetted

          20       Levandowski's fraud, and/or that he conspired with Levandowski and intended for the fraud to be

          21       committed, and that he therefore incurred tort liability.

          22              90.     Google justifiably relied on Levandowski's and Ron's deception by continuing

          23       their at-will employment and awarding them substantial compensation, incentive payments, and

          24       bonuses, all under the impression that they were loyal employees and agents.

          25              91.     As a result of Levandowski's and Ron's actions, Google sustained damages in an

          26       amount to be determined at an arbitration hearing.

          27              92.     As a result of conduct alleged herein, Respondents have been and will be unjustly

          28       enriched in an amount to be proven at an arbitration hearing. For example, Respondents have

                                                                   15
                                                          ARBITRATION DEMAND
1121951
           1   been unjustly enriched by receiving compensation and business opportunities that rightly belong

           2   to Google. Respondents' unjust enrichment includes, but is not limited to, Levandowski's receipt

           3   of substantial monetary incentive payments from Google and, on information and belief,

           4   Respondents' receipt (and future receipt) of compensation in connection with Uber's acquisition

           5   of Otto for a reported $680 million.

           6           93.    Levandowski and Ron performed the foregoing acts, conduct, and omissions

           7   fraudulently, maliciously, and oppressively, with the intent and design to damage Google. By

           8   reason of this conduct, Google is entitled to recover punitive damages in an amount to be

           9   determined.

          10                                    FOURTH CAUSE OF ACTION
          11                                  Tortious Interference with Contract
          12          94.     Claimant Google hereby incorporates by reference each of the allegations in the

          13   preceding paragraphs as though fully set forth here.
          14          95.     On information and belief, Respondent Ron was aware of Levandowski' s

          15   contractual obligations, including but not limited to, the obligations not to solicit and not to

          16   compete.

          17          96.     On information and belief, Respondent Levandowski was aware of Ron's

          18   contractual obligations, including but not limited to, the obligations not to solicit and not to

          19   compete.

          20          97.     On information and belief, Respondent Ron induced Levandowski' s contractual

          21   breaches, including but not limited to, his breaches of his non-solicitation and non-competition

          22   obligations.

          23          98.     On information and belief, Respondent Levandowski induced Ron's contractual

          24   breaches, including but not limited to, his breaches of his non-solicitation and non-competition

          25   obligations.

          26          99.     Respondent Ron's intentional conduct disrupted Levandowski's contractual

          27   obligations and was a substantial factor in causing harm to Google.
          28

                                                                 16
                                                      ARBITRATION DEMAND
1121951
           1           I 00.   Respondent Levandowski' s intentional conduct disrupted Ron's contractual

           2   obligations and was a substantial factor in causing harm to Google.

           3          101.     As a result of conduct alleged herein, Respondents have been and will be unjustly

           4   enriched in an amount to be proven at an arbitration hearing. For example, Respondents have

           5   been unjustly enriched by receiving compensation and business opportunities that rightly belong

           6   to Google. Respondents' unjust enrichment includes, but is not limited to, Levandowski's receipt

           7   of substantial incentive payments from Google and, on information and belief, Respondents'

           8   receipt (and future receipt) of compensation in connection with Uber's acquisition of Otto for a

           9   reported $680 million.

          10          102.     Respondents performed the foregoing acts, conduct, and omissions fraudulently,

          11   maliciously, and oppressively, with the intent and design to damage Google. By reason of this

          12   conduct, Google is entitled to recover punitive damages in an amount to be determined.

          13                                     FIFTH CAUSE OF ACTION
          14                    Tortious Interference with Prospective Economic Advantage
          15          103.     Claimant Google hereby incorporates by reference each of the allegations in the

          16   preceding paragraphs as though fully set forth here.

          17          104.     Google had economic relationships with each of its solicited employees and

          18   contractors that, if they had continued, would have benefited Google.

          19          105.     Respondents knew of these relationships but solicited the employees and

          20   contractors-including Google employees Don Burnette and Claire Delaunay, among many

          21   others-to leave Google and join a venture that would ultimately become Otto with the intent of

          22   disrupting their economic relationship with Google. Respondents engaged in wrongful conduct

          23   by soliciting Google employees while still employed at Google and encouraging other Google

          24   employees to violate the duty ofloyalty. In concert with Otto's recruiter, Respondents

          25   encouraged a group of Google employees to quit en masse and with little notice, which they

          26   understood, or had reason to know would cause disruption and harm to Google's business.
          27          106.     As a direct result of this wrongful conduct, on information and belief, numerous

          28   employees and contractors thus far have terminated their economic relationships with Google and

                                                                17
                                                     ARBITRATION DEMAND
1121951
               currently work for Otto. Respondents' tortious acts caused damages to Google in an amount to be

           2   proven at the arbitration hearing.

           3           107.   As a result of conduct alleged herein, Respondents have been and will be unjustly

           4   enriched in an amount to be proven at an arbitration hearing. For example, Respondents have

           5   been unjustly enriched by receiving compensation and business opportunities that rightly belong

           6   to Google. Respondents' unjust enrichment includes, but is not limited to, Levandowski's receipt

           7   of substantial monetary incentive payments from Google and, on information and belief,

           8   Respondents' receipt (and future receipt) of compensation in connection with Uber's acquisition

           9   of Otto for a reported $680 million.

          10          108.    Respondents performed the foregoing acts, conduct, and omissions fraudulently,

          11   maliciously, and oppressively, with the intent and design to damage Google. By reason of this

          12   conduct, Google is entitled to recover punitive damages in an amount to be determined.

          13                                        SIXTH CAUSE OF ACTION
          14   Unlawful Conduct and Unfair Competition under California Business and Professions Code
                                                  § 17200 et seq.
          15
                      109.    Claimant Google hereby incorporates by reference each of the allegations in the
          16
               preceding paragraphs as though fully set forth here.
          17
                      110.    As alleged above, Respondents have engaged in unlawful, unfair, and/or
          18
               fraudulent business practices within the meaning of California Business and Professions Code
          19
               § 17200.
          20
                      111.    Respondents undertook the acts described in this Statement of Claims, and such
          21
               other acts as may be established at hearing, with the intent to injure Google and gain an unfair
          22
               competitive advantage.
          23
                       112.   The natural, probable, and foreseeable result of Respondents' conduct has been
          24
               and will continue to be to injure Google's business, including but not limited to its self-driving
          25
               car project, to impose substantial expenses on Google to counteract that conduct, and to injure
          26
               and damage Google in other ways.
          27
                      113.    The above acts, unless restrained, threaten to and will irreparably injure Google's
          28
               business, goodwill, and reputation, through the disclosure of its confidential information.
                                                                 18
                                                      ARBITRATION DEMAND
1121951
           1     Accordingly, Google is entitled to appropriate injunctive relief against further acts of unfair

           2     competition by Respondents.

           3             114.   As a proximate and direct result of Respondents' unlawful conduct, Google has

           4     suffered and will continue to suffer substantial actual losses, and Respondents' have been unjustly

           5     enriched in amounts for which Google is entitled to restitution.

           6             115.   Google is entitled to restitution in the amount, at a minimum, of the salary,

           7     benefits, incentive payments, and bonuses paid to Levandowski and Ron during the course of

           8     their unlawful, unfair, and/or fraudulent conduct.

           9             116.   Unless enjoined, Respondents will continue to engage in these unlawful, unfair,

          10     and/or fraudulent acts, conduct, and omissions, which have resulted, and will continue to result in,

          11     irreparable injury to Google.

          12                                     SEVENTH CAUSE OF ACTION
          13                                             Unjust Enrichment
          14            117.    Claimant Google hereby incorporates by reference each of the allegations in the

          15     preceding paragraphs as though fully set forth here.
          16             118.   As a result of the illegal and wrongful conduct alleged herein, Respondents have

          17     been and will be unjustly enriched in an amount to be proven at an arbitration hearing.
          18            119.    Specifically, Respondents have been unjustly enriched by receiving compensation

          19     and business opportunities that rightly belong to Google.
          20            120.    Respondents' unjust enrichment includes, but is not limited to, Levandowski's

          21     receipt of over $120 million in incentive payments from Google and, on information and belief,

          22     Respondents' receipt (and future receipt) of compensation in connection with Uber's acquisition

          23     of Otto for a reported $680 million.
          24            121.    Respondents should be required to disgorge and return to Google all the ill-gotten

          25     gains that they illegally and wrongfully obtained at the expense of Google, in an amount to be

          26     determined at trial, and a constructive trust should be imposed thereto.
          27     IV.    STATEMENT OF REMEDIES SOUGHT
          28 j          WHEREFORE, Claimant Google respectfully requests the following relief:

                                                                   19
                                                        ARBITRATION DEMAND
1121951
                       1.         Judgment in Google's favor and against Respondents on all causes of action

            2   alleged herein;

            3          2.         For damages in an amount to be proven at an arbitration hearing;

            4          3.         For restitution and disgorgement of Respondents' unjust enrichment;

            5          4.         For the imposition of a constructive trust;

            6          5.         For injunctive relief;

            7          6.         For punitive damages;

            8          7.         For restitution under Business and Professions Code§ 17200;

            9          8.         For reasonable attorneys' fees and costs of suit incurred herein as allowed by law

           10   and contract;

           11          9.         For prejudgment and post-judgment interest; and

           12          10.        For such other and further relief as the Arbitrator may deem to be just and proper.

           13

           14   Dated: October 28, 2016                                   KEKER & VAN NEST LLP
           15

           16                                                      By:    Isl Rachael E. Meny
                                                                          ROBERT A. VANNEST
           17                                                             RACHAEL E. MENY
                                                                          JENNIFER A. HUBER
           18                                                             THOMAS E. GORMAN
                                                                          W. HAMILTON JORDAN
           19
                                                                          Attorneys for Claimanl
           20                                                             GOOGLE INC.

           21

           22
           23

           24
           25

           26
           27

           28

                                                                    20
                                                           ARBITRATIO

11 21951
EXHIBIT E
EXHIBIT F
                                             Neel Chatterjee                        Goodwin Procter LLP
                                             +1 650 752 3256                        601 Marshall Street
                                             NChatterjee@goodwinlaw.com             Redwood City, CA 94063

                                                                                    goodwinlaw.com
                                                                                    +1 650 752 3100




May 13, 2019



VIA E-MAIL

Hamish Hume, Esq.
Boies Schiller Flexner
1401 New York Avenue, NW
Washington, DC 20005

Dear Hamish:

I write on behalf of Anthony Levandowski to address several issues related to the Google v.
Levandowski arbitration, in light of recent statements made in Uber’s April 11, 2019 Form S-1
Registration Statement filed with the SEC. Mr. Levandowski is concerned that, given Uber’s
statements, Uber does not intend to honor its indemnity obligations to Mr. Levandowski. Thus, for the
reasons discussed below, Mr. Levandowski requests written confirmation from Uber that it will in fact
honor its various contractual obligations. Please provide written confirmation to the points below by May
31.

Mr. Levandowski has concerns that Uber will not advance the payment associated with any adverse
decision, even though it is required to under the Indemnification Agreement. These concerns stem
from the fact that Uber states in its S-1 that “[i]t is possible that the Company will be required to
advance the full amount of the award once it becomes due while it continues to contest its
indemnification obligations.” Uber S-1 at F-82 (emphasis added). However, the Indemnification
Agreement unambiguously requires Uber to advance the full amount of the award once it becomes due,
even if Uber intends to contest its indemnification obligations at a later date. Specifically, the
Indemnification Agreement provides, “For the avoidance of doubt, Purchaser shall advance all
Expenses incurred by the Indemnified Person(s) pursuant to Section 2.3(a) through the later to occur of
the final settlement or final adjudication of such Former Employer Claim, which Expenses may be
subject to reimbursement pursuant to this Section 2.2(d).” Indemnification Agreement § 2.2(d)
(emphasis added). “Expenses” is defined in the Indemnification Agreement to include, among other
things, “any judgments, fines, bonds, penalties, damages, awards, and amounts paid or to be paid in
settlement.” Id. at 3.

The S-1 also references your April 2, 2018 letter setting forth Mr. Levandowski’s alleged breaches of
the Indemnification Agreement. Mr. Levandowski disagrees that he has breached the Indemnification
Agreement or that Uber has any basis to avoid its obligations under that agreement. We have set forth
our position on these issues on many occasions on our numerous, lengthy calls with your firm and
people at Uber prior to the commencement of the final arbitration hearing in April 2018. To ensure
there is no misunderstanding, Mr. Levandowski responds to the points in your April 2, 2018 letter as
follows:



ACTIVE/99382042.13
Hamish Hume, Esq.
May 13, 2019
Page 2


First, your letter asserts that Mr. Levandowski was in material breach of the Indemnification Agreement
because he “refused to testify at his deposition through an unjustifiably broad invocation of the Fifth
Amendment.” 4/2/18 Ltr. at 1. Uber has no basis to assert that Mr. Levandowski breached the
agreement through the exercise of his Fifth Amendment rights. Your letter fails to acknowledge that
Uber’s counsel, Mr. Arturo Gonzalez, recommended that Mr. Levandowski assert his Fifth Amendment
rights when Mr. Gonzalez was representing both Mr. Levandowski and Uber.




Uber knew of Mr. Levandowski’s intention to assert his Fifth Amendment rights throughout the
arbitration proceedings. Nevertheless, the first time Uber ever made an assertion that Mr. Levandowski
should waive his Fifth Amendment rights associated with the arbitration was in your April 2, 2018 letter.
This request was made after Mr. Levandowski was deposed, indeed, after discovery closed, and less
than a month before the arbitration hearing. Despite the untimely request, Mr. Levandowski followed
the instruction given by Uber. In response to your April 2, 2018 letter, Mr. Levandowski offered to
testify at the arbitration hearing as well as to sit for a second deposition to occur before the arbitration
hearing to increase the likelihood the Panel would allow him to testify. In support of his request, he
provided a detailed offer of proof as to what he would discuss. Specifically, in his April 20, 2018 letter
to the Panel, a copy of which was provided to Uber and was revised after receiving input from Uber, Mr.
Levandowski identified a variety of relevant topics on which he would testify. Uber approved Mr.
Levandowski’s April 20, 2018 letter to the Panel and asked for nothing further. The Panel ultimately
declined to permit Mr. Levandowski to testify.

Second, you contend that Mr. Levandowski breached section 2.2(c)(iv) of the Indemnification
Agreement by failing to “reasonably cooperate with and assist” Uber in defending the claims of the
arbitration. See 4/2/18 Ltr. at 2. Here, you first argue that Mr. Levandowski’s decision to not support
Uber’s attempt to sign on to the arbitration protective order was unreasonable. This contention has no
merit, as the Panel independently denied Uber’s motion to amend the protective order. In any event,
pursuant to the common interest and joint defense doctrines, Goodwin kept Uber apprised of the
progress of the arbitration, and Uber was able to fully exercise its contractual right to direct and control
the defense of the arbitration based on the information provided to it. You then reference again Mr.
Levandowski’s “refusal to testify,” but, for the reasons discussed above, this was not a breach of the
Indemnification Agreement.

Mr. Levandowski also actively assisted Uber’s defense of the Waymo litigation. For both cases, he met
with Uber every time requested, provided substantial support to defend the litigation, obtained Seval
Oz’s ear rings, found the checks and documents associated with Page Mill Labs, and provided a
roadmap to the evidence obtained from Sasha Zbrozek. Mr. Levandowski sat through each day of the
arbitration and provided countless hours of support in witness preparation and investigation. Pursuant
to your belated request—again, an example of Uber’s control over the defense of this arbitration—Mr.
Levandowski went so far as to waive his Constitutional rights and agree to testify at the arbitration
hearing, but was not permitted by the Panel to do so. Lastly, you discuss Mr. Levandowski’s request
for the presence of an Uber in-house counsel at a meeting before his deposition as an alleged breach.



ACTIVE/99382042.13
Hamish Hume, Esq.
May 13, 2019
Page 3


It is unclear why you believe this was “not a reasonable demand.” To the contrary, it was reasonable
for Mr. Levandowski to want to have an in-house person from Uber with decision-making power present
at the meeting because he had been dealing with them during his time at Uber.

Third, you state that certain claims brought by Google in the arbitration are “Excluded Claims” under
section 2.1(b) of the Indemnification Agreement, citing, in particular, claims related to Odin Wave / Tyto.
We disagree with the assertion that such claims are Excluded Claims on grounds that Mr. Levandowski
allegedly “provided no information to Stroz Friedberg regarding his connection to those companies.”
4/2/18 Ltr. at 2. As you know, Mr. Levandowski made all of his electronic devices available to Stroz as
part of the due diligence process. See, e.g., Indemnification Agreement at 1 (stating that “the Parties
have agreed that the Completed Diligenced Employees’ involvement in the Outside Expert
examination, including interviews, device and document production, and other personal involvement of
any nature, is complete and Parent will so instruct the Outside Expert”). Many documents related to
Odin Wave / Tyto were located on those electronic devices, including, but not limited to, Arbitration
Exhibits 0166 (Odin Wave business plan), 1541.096 (photo of whiteboard discussing Odin Wave), and
1541.164 (same), which were all referenced in the Panel’s Interim Award, as well as a number of other
exhibits shown to witnesses at the hearing.

Uber is also obligated to indemnify Mr. Levandowski for the full amount of any monetary recovery
awarded to Google because the Panel found that the remedy for the “Otto” claims is the same as the
remedy for the Odin Wave/Tyto claims. In fact, the Panel found no distinction between the remedies to
Google resulting from the two sets of claims and expressly stated that there was but a single harm and
a single remedy. Under the law, if just one of multiple claims is covered under an indemnification
agreement and the harm for all those claims is the same, the total amount is subject to an indemnity
obligation. This issue has been resolved in numerous cases.

For example, in In re Feature Realty Litig., 634 F. Supp. 2d 1163 (E.D. Wash. 2007), the court held that
the indemnitee was entitled to full indemnification where a single loss would be covered under the
indemnity agreement under some theories of liability but not based on others. Id. at 1174 (“In sum, the
Court finds as a matter of law that allocation of the City's losses amongst covered and non-covered
theories of liability is not required under the facts of this case and that Feature's Motion for Partial
Summary Judgment Re: Allocation must be granted. There was but a single injury to be compensated
based upon acts clearly covered by the policy, notwithstanding Feature's assertion of two distinct
theories of recovery.”). The law is the same in California and elsewhere. See e.g., Lumbermens Mut.
Cas. Co. v. Corning, Inc., No. CV0700881DOCMLGX, 2008 WL 11337841, at *8 (C.D. Cal. Dec. 24,
2008) (“Where defense costs are allocable to both covered and non-covered claims, the insurer is not
entitled to a reimbursement for those costs as they would have been expended regardless of the non-
covered claims.”); Buss v. Superior Court, 16 Cal. 4th 35, 45–46 (1997) (“Standard comprehensive or
commercial general liability insurance policies provide, in pertinent part, that the insurer has a duty to
indemnify the insured for those sums that the insured becomes legally obligated to pay as damages for
any covered claim . . . The insurer's duty to indemnify runs to claims that are actually covered, in light of
the facts proved . . . . By definition, it entails the payment of money in order to resolve liability.”);
Alexander v. CNA Ins., Co., 441 Pa.Super. 507, 512 (1995) (policyholder was entitled to indemnity for
the entire amount paid to settle a claim seeking the same damages under alternative covered tort and



ACTIVE/99382042.13
Hamish Hume, Esq.
May 13, 2019
Page 4


non-covered breach of contract counts); Hawthorne v. South Bronx Community Corp., 78 N.Y.2d 433,
438 (N.Y.1991) (insurer was obligated to pay for the entire settlement of an underlying claim where the
policyholder was liable under two alternative theories only one of which fell within the policy's
coverage); Reliance Ins. Co. v. Armstrong World Indus., Inc., 259 N.J.Super. 538, 566-68 (1992), rev'd
on other grounds, 292 N.J.Super. 365 (1996) (insurer had a duty to indemnify policyholder for entire
settlement amount in lawsuit seeking the same damages based on covered and uncovered theories);
United States Steel Corp. v. Hartford Acc. and Indem. Co., 511 F.2d 96, 99 (7th Cir.1975) (underlying
judgment was covered in its entirety where facts showed that the policy holder was liable for the same
damages under both covered and uncovered claims).”

Here, there is no dispute that the Otto-related claims are covered under the indemnity agreement. And
Uber cannot credibly dispute that the Panel found that the remedy it awarded to Google was justified
based on both the Otto and the Tyto LiDar claims. Therefore, Uber is obliged to indemnify for the full
amount under the law.

Please provide written confirmation as follows:

1.      Uber will not make public any further information shared with Uber or Boies Schiller under the
        Common Interest Agreement regarding the arbitration or the Interim Award. Mr. Levandowski
        reserves all rights with respect to disclosures already made.

2.      Uber will advance the funds on any potential adverse decision, even if it is preserving its rights
        to seek reimbursement for those funds.

Please let me know if you would like to discuss any of the aforementioned matters further. Mr.
Levandowski continues to reserve all rights he may have against Uber with respect to Uber’s dealings
with him.

We look forward to your confirmation that Uber will honor its indemnity obligations.

Sincerely,




Neel Chatterjee

NC




ACTIVE/99382042.13
EXHIBIT G
                                              I. Neel Chatterjee                      Goodwin Procter LLP
                                              +1 650 752 3256                         601 Marshall Street
                                              NChatterjee@goodwinlaw.com              Redwood City, CA 94063

                                                                                      goodwinlaw.com
                                                                                      +1 650 752 3100




June 27, 2019



VIA E-MAIL

Hamish Hume, Esq.
Boies Schiller Flexner
1401 New York Avenue, NW
Washington, DC 20005

Dear Hamish:

I am writing on behalf of Anthony Levandowski to follow up on my May 13, 2019 letter regarding issues
related to the Google v. Levandowski arbitration. In that letter, Mr. Levandowski requested written
confirmation from Uber by May 31, 2019 that (1) Uber would advance payment associated with any
adverse decision in the arbitration, as Uber is required to do under the Indemnification Agreement, and
(2) Uber will not make public any further information shared with Uber or Boies Schiller under the
Common Interest Agreement regarding the arbitration or the Interim Award. We have now received the
panel’s order denying Mr. Levandowski’s request for an offset based upon the Waymo-Uber settlement.
We also understand that Uber has deleted any copies of the Interim Award that it possesses.

To date, we have not received a written response from Uber related to its contractual obligations.
Based upon our interactions with Uber and the absence of a written response, we can only conclude
that Uber has accepted Mr. Levandowski’s position and intends to honor its contractual obligations to
advance the funds on any potential adverse decision in the arbitration, even if it is preserving its rights
to seek reimbursement for those funds. As you know, Mr. Levandowski does not have the funds to
satisfy the award of the arbitration panel so this issue is of the utmost importance. We also understand
that Uber agrees not to make public any further information shared under the Common Interest
Agreement regarding the arbitration or the Interim Award and has not retained copies of the Interim
Award.

Please let me know if you would like to discuss.

Sincerely,




I. Neel Chatterjee




ACTIVE/99984452.3
EXHIBIT H
BSF
                        BOIES
                        SCHILLER
                        FLEXNER




                                                   July 3, 2019


Mr. Neel Chatterjee
Goodwin Procter LLP
601 Marshall Street
Redwood City, CA 94063

Dear Neel:

        We write in response to your letter of June 27, 2019. Your statement in the letter that
Uber has a contractual obligation to "advance the funds on any potential adverse decision in the
arbitration, even if it is preserving its rights to seek reimbursement for those funds" is not
correct. As we stated in our letter of April 2, 2018, Mr. Levandowski materially breached the
Indemnification Agreement, and, because of that breach, Uber is not obligated to advance any
amounts owed in connection with the award in the arbitration. In addition, the majority of the
award is attributable to an Excluded Claim not even arguably covered by the (now obsolete)
indemnity.

        Uber recognizes that lengthy and costly litigation may ensue if it refuses to pay any final
award from the Google arbitration, and, for that reason, has been engaging with you about
resolving this matter in a manner that avoids escalation of the issue to litigation. However, and
importantly, it would be a serious mistake on your part to misconstrue any statement by Uber, or
any failure of Uber to make a statement, as meaning that Uber's position is anything other than
as set forth above and reiterated here: Uber has no contractual obligation to advance any funds
to Mr. Levandowski or to Google on Mr. Levandowski's behalf.

                                                      Sincerely,




                                    BOIES SCHILLER FLEXNl::R LLP
         1401 New York Avenue NW, Washington, DC 20005 I (t) 202 237 2727 I (f) 202 237 6131 I www.bsfllp.com
EXHIBIT I
EXHIBIT J
                                             UNITED STATES
                                 SECURITIES AND EXCHANGE COMMISSION
                                                             Washington, D.C. 20549
                                              ____________________________________________

                                                                 FORM 10-Q
                                              ____________________________________________
(Mark One)

☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                 For the quarterly period ended September 30, 2019
                                                      OR
☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                  For the transition period from_____ to _____
                                                     Commission File Number: 001-38902
                                              ____________________________________________


                                          UBER TECHNOLOGIES, INC.
                                                 (Exact name of registrant as specified in its charter)

                                                                Not Applicable
                                 (Former name, former address and former fiscal year, if changed since last report)
                                            ____________________________________________

                                 Delaware                                                                    XX-XXXXXXX
      (State or other jurisdiction of incorporation or organization)                             (I.R.S. Employer Identification No.)

                                                            1455 Market Street, 4th Floor
                                                          San Francisco, California 94103
                                             (Address of principal executive offices, including zip code)
                                                                   (415) 612-8582
                                                (Registrant’s telephone number, including area code)
                                              ____________________________________________
Securities registered pursuant to Section 12(b) of the Act:

                                                                                                                 Name of each exchange on which
                    Title of each class                                  Trading Symbol(s)                                 registered
      Common Stock, par value $0.00001 per share                                UBER                                 New York Stock Exchange

Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes ☒ No ☐
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405
of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit
such files). Yes ☒ No ☐
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging
growth company” in Rule 12b-2 of the Exchange Act.

Large accelerated filer                         ☐                                                      Accelerated filer                             ☐

Non-accelerated filer                           ☒                                                      Smaller reporting company                     ☐
                                                                                                       Emerging growth company                       ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying
with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.                              ☐
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒
The number of shares of the registrant's common stock outstanding as of October 25, 2019 was 1,705,815,070.
employment training tax, state disability insurance, and personal income tax. The Company has filed a petition with an administrative law judge of
the California Unemployment Insurance Appeals Board appealing the assessment.
    Google v. Levandowski & Ron; Google v. Levandowski
     On October 28, 2016, Google filed arbitration demands against each of Anthony Levandowski and Lior Ron, former employees of Google,
alleging breach of their respective employment agreements with Google, fraud and other state law violations (due to soliciting Google employees
and starting a new venture to compete with Google’s business in contravention of their respective employment agreements). Google seeks
damages, injunctive relief, and restitution. The arbitration hearing was held from April 30 to May 11, 2018. On March 26, 2019, the arbitration panel
issued an interim award, finding against each of Google’s former employees and awarding $127 million against Anthony Levandowski and $1 million
for which both Anthony Levandowski and Lior Ron are jointly and severally liable. In July 2019, Google submitted briefing on its request for
interest, attorneys fees, and costs related to these claims. The panel’s final award is expected by December 24, 2019. Pursuant to a contractual
obligation, Uber is indemnifying both employees with respect to certain claims. Whether Uber is ultimately responsible for such indemnification,
however, depends on the exceptions and conditions set forth in the indemnification agreement. The ultimate resolution of the matter could result in
a possible loss of up to $65 million or more (depending on the date of the final award) in excess of the amount accrued. Uber is not a party to either
of these arbitrations.
    Taiwan Regulatory Fines
    Prior to the Company adjusting and re-launching its operating model in April 2017 to a model where government-approved rental companies
provide transport services to Riders, Drivers in Taiwan and Uber Taiwan have been fined by Taiwan’s Ministry of Transportation and
Communications in significant numbers across Taiwan. On January 6, 2017, a new Highways Act came into effect in Taiwan which increased
maximum fines from New Taiwan Dollar (“NTD”) 150,000 to NTD 25 million per offense. The Company suspended its service in Taiwan from
February 10, 2017 to April 12, 2017, but a number of these fines were issued to Uber Taiwan in connection with rides that took place in January and
February 2017 prior to the suspension. These fines have remained outstanding while Uber appeals the tickets through the courts. Beginning in July
2018, the Taiwan Supreme Court issued a number of positive rulings in which it rejected the government’s approach of issuing one ticket per ride.
The Taiwan government continues to appeal these rulings to the Supreme Court.
    Copenhagen Criminal Prosecution
     In May 2017, the Danish police announced that they would use tax data about Drivers obtained from the Dutch tax authorities to prosecute
Drivers for unlicensed taxi traffic. The tax data covers calendar years 2015 and prior. The prosecutor indicted four Drivers as test cases which have
been heard by the Copenhagen City Court, the Appeal Court and finally the Supreme Court. In addition, on October 6, 2017, the Company has been
preliminary charged with aiding and abetting illegal taxi traffic in 2015. In September 2018, the Danish Supreme Court ruled on these test cases that
the Drivers were carrying out illegal taxi operations and fined them in the total amount of their earnings from performing ridesharing services. The
Court also confirmed that the use of the relevant tax data obtained from the Dutch tax authorities was validly used as evidence in the prosecutions
and was used to assess the fines payable.
    In January 2018, the Company received another request from the Danish tax authorities through the Dutch tax authorities to disclose tax data
about Drivers for years 2016 and 2017. Such tax data for years 2016 to 2017 has subsequently been provided by the Company to the Danish tax
authorities.
     On May 29, 2018, the Company received another set of indictment papers from the Danish prosecutor. On February 19, 2019, the Company was
informed by the Danish prosecutor that it has issued a request for legal aid to the Danish prosecutor to serve additional indictment papers, relating
to the Company’s activity in Denmark in 2016 and 2017. On May 13, 2019, the Company was notified by the Dutch tax authorities that data related to
the Company’s activity in Denmark in 2016 and 2017 could not be used by Danish authorities for the purpose of attempting to establish fraud in
connection with taxi licenses. The Company has not operated these services in Denmark since 2017 and currently does not have operations in
Denmark.
    Malden Transportation v. Uber Technologies, Inc.
     Seven consolidated actions were filed in the United District Court for the District of Massachusetts by taxi medallion owners Malden
Transportation, Inc., Anoush Cab, Inc., Dot Ave Cab, Inc., Gill & Gill, Inc., Max Luc Taxi, Inc., Sycoone Taxi, Inc., Taxi Maintenance, Inc. in late 2016
and early 2017 against the Company alleging unfair competition violations (on the grounds that the Company failed to comply with local taxi laws),
as well as state and federal antitrust violations (on the grounds that the Company prices trips below cost in order to achieve a monopoly). Antitrust
claims were dismissed, but the unfair competition claims remained. On May 15, 2019, Uber reached a tentative settlement with the plaintiffs in six of
the seven actions, which is now finalized as to all but two plaintiffs. A bench trial of the seventh action (Anoush Cab, Inc.) began on July 18, 2019
and concluded on August 2, 2019. On September 6, 2019, the Court issued a complete defense verdict, resolving that trial in the Company’s favor
and finding no liability. On October 4, 2019, the Anoush plaintiffs filed a notice of appeal.


                                                                           39
                                                                 SIGNATURES

     Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by
the undersigned thereunto duly authorized.




                                                                                         UBER TECHNOLOGIES, INC.
Date: November 5, 2019                                                                   By: /s/ Dara Khosrowshahi
                                                                                         Dara Khosrowshahi
                                                                                         Chief Executive Officer and Director
                                                                                         (Principal Executive Officer)




Date: November 5, 2019                                                                   By: /s/ Nelson Chai
                                                                                         Nelson Chai
                                                                                         Chief Financial Officer
                                                                                         (Principal Financial Officer)



                                                                       102
EXHIBIT K
                                               I. Neel Chatterjee                       Goodwin Procter LLP
                                               +1 650 752 3256                          601 Marshall Street
                                               NChatterjee@goodwinlaw.com               Redwood City, CA 94063

                                                                                        goodwinlaw.com
                                                                                        +1 650 752 3100




December 10, 2019



VIA E-MAIL

Hamish Hume, Esq.
Boies Schiller Flexner
1401 New York Avenue, NW
Washington, DC 20005

Dear Hamish:

I am writing follow up on my earlier conversation with Jessica Phillips and to notify Uber that the Panel
issued its Final Award in the Google v. Levandowski and Ron arbitration on December 6, 2019. We
assume that Google will provide a redacted version of the Final Award at Uber’s request, as it did with
the Interim Award. The final award against Mr. Levandowski is $185,614,592.81.

Through this letter, Mr. Levandowski seeks to understand what Uber intends to do going forward with
respect to the arbitration proceedings in light of the Final Award. First, Mr. Levandowski would like to
know whether Uber intends to hire separate counsel to challenge the final award, including through any
state-court proceedings to vacate the award and any appeals thereto. Second, if Uber does not plan to
hire separate counsel, Mr. Levandowski would like to know whether it intends to allow the Panel’s
award to become final and non-appealable. Finally, if Uber intends to allow the award to become final
at this point, Mr. Levandowski requests written confirmation that Uber will pay the total amount listed
above.

For Uber’s reference, the earliest that any party to the arbitration may file a petition to confirm or vacate
the Final Award is ten days after service of the award, which is December 16, 2019. See Cal. Civ.
Proc. Code § 1288.4. Mr. Levandowski has up to 100 days after service of the Final Award to file a
petition to vacate in state court, see Cal. Civ. Proc. Code § 1288, though we intend to file well in
advance of that deadline (unless Uber states otherwise). As a general practice, we believe it is
important to file a petition sooner rather than later.

Based on your August 30, 2019 and September 27, 2019 letters, we understand that Uber’s position is
that it has no obligation to indemnify Mr. Levandowski for any further attorneys’ fees from litigating the
arbitration or for any final judgment against Mr. Levandowski. But for the reasons that I have
communicated to you previously, Mr. Levandowski disagrees entirely that Uber has no obligation to
indemnify him under the Indemnification Agreement. In particular, Mr. Levandowski did not breach the
Indemnification Agreement, nor are any of the claims brought by Google “Excluded Claims” under the
Agreement. The Course of Conduct in this case, including Uber’s payment of all Expenses in the case,
is evidence of the understanding of the parties.

If Uber intends to challenge the Final Award, Mr. Levandowski would like to remind Uber of its
obligations to pay “Expenses” under the Indemnification Agreement. Among other Expenses, Uber’s
obligation applies to “any judgments, fines, bonds, penalties, damages, awards, and amounts paid or to
Hamish Hume, Esq.
December 10, 2019
Page 2


be paid in settlement” prior to a “final non-appealable judgment by a court of competent jurisdiction.”
Indemnification Agreement, § 1 (“Expenses”). In other words, in the event of an appeal of a final award
after certification by a court of competent jurisdiction, Uber is obligated under the Indemnification
Agreement to advance the “Expenses” of the appeal, including posting a bond if necessary to stay the
judgment pending appeal and paying Mr. Levandowski’s attorneys’ fees and costs associated with any
appeal.

Whether or not Uber agrees with its indemnification obligations, the Indemnification Agreement has a
process to resolve any dispute, which, as we have stated before, requires Uber to continue to pay any
expenses incurred until after the matter is fully resolved. Specifically, section 2(d), which addresses
disputes regarding whether a claim is excluded under the agreement, states that, “[f]or the avoidance of
doubt, Purchaser shall advance all Expenses incurred by the Indemnified Person(s) pursuant to Section
2.3(a) through the later to occur of the final settlement or final adjudication of such Former Employer
Claim, which Expenses may be subject to reimbursement pursuant to this Section 2.2(d).” Thus, to the
extent that Uber now asserts that any claims are excluded from the indemnity, section 2.2(d) and (e)
provide a procedure to resolve that dispute—after final settlement or adjudication. But according to
those procedures, Uber’s mere disagreement that a claim is covered does not relieve it from its
obligation to pay any Expenses.

Nor can Uber argue that it is released from its obligations under the Indemnification Agreement more
generally. Mr. Levandowski has fulfilled his obligations under the Agreement, including in providing
assistance to Uber and the defense of the case. As we have stated previously, Mr. Levandowski’s
assertion of his Fifth Amendment rights was proper, and Uber was well aware of Mr. Levandowski’s
decision once it was made. And at Uber’s request, when Mr. Levandowski agreed to partially waive his
Fifth Amendment rights, the arbitration panel would not allow him to testify. Uber cannot argue that Mr.
Levandowski has otherwise failed to provide assistance or deprived Uber of the opportunity to control
the defense of the arbitration. As we have reported, we believe that the treatment of Mr. Levandowski
with respect to his assertion of his Fifth Amendment rights is one of the stronger arguments to vacate
the arbitral ruling (although several other arguments exist).

Nevertheless, Uber has been kept apprised of developments in the arbitration and cannot identify any
ways in which it has been unable to control or direct the defense of this matter. Finally, to the extent
that Uber asserts that claims relating to Tyto LiDAR are not covered by the Indemnification Agreement,
the panel has determined that the remedy for those claims is indistinguishable from the remedies for
claims arising from Mr. Levandowski’s involvement in Otto. Moreover, Uber was provided information
regarding Tyto LiDAR from Mr. Levandowski’s electronic devices and throughout the arbitration
proceedings. Uber has continued to pay expenses for this matter since long after it should have been
aware of the claims arising from Mr. Levandowski’s involvement in Tyto LiDAR. It cannot now assert
that these claims were not covered under the Indemnification Agreement. Uber has continued to pay
Expenses for this arbitration, despite long knowing about each of these issues.

Accordingly, please let us know how Uber intends to proceed following the issuance of the Final Award.
Regardless of what steps Uber chooses, Mr. Levandowski demands written assurance that Uber
intends to comply with the Indemnification Agreement by either paying the arbitral award or
indemnifying him, including, if necessary, advancing the cost of any bond required for appeal and any
other legal expenses and costs associated with any post-award litigation and appeal.
Hamish Hume, Esq.
December 10, 2019
Page 3


On or before December 16, 2019, please provide Uber’s written assurance of its intent to comply with
its indemnification obligations as outlined above.

Sincerely,




I. Neel Chatterjee
EXHIBIT L
                                                                     December 31, 2019

Mr. Neel Chatterjee
Goodwin Procter LLP
601 Marshall Street
Redwood City, CA 94063

        Re:    Uber – Levandowski Dispute Over Indemnification

Dear Neel:

       This letter responds to your letter dated December 10, 2019.

         In that letter you stated that Mr. Levandowski seeks to understand what Uber intends to do
going forward with respect to the arbitration proceedings in light of the Final Award. Your letter
first inquires whether Uber “intends to hire separate counsel to challenge the final award….” Your
letter second asks whether Uber intends to allow the Panel’s award to become final and non-
appealable. Finally, your letter seeks written “confirmation” that Uber will pay the total amount
of the Final Award.

        As we informed you in no uncertain terms in our letters of August 30, 2019; September 11,
2019; and September 27, 2019, Mr. Levandowski has no right to enforce the Indemnification
Agreement, and Uber has no obligations to Mr. Levandowski under that Agreement, for numerous
reasons, including: (1) Mr. Levandowski fraudulently induced Uber to enter into the
Indemnification Agreement and Uber has therefore rescinded the Agreement; (2) Mr.
Levandowski committed “Post-Signing Specified Bad Acts” rendering the Indemnification
Agreement null and void by its terms, at least as to Mr. Levandowski; and (3) Mr. Levandowski
materially breached the Agreement. 1 Accordingly, Uber confirms, again, that it will not pay any
part of the Final Award. 2 Nor will Uber advance any expenses related to, or take any steps—
including hiring separate counsel—to direct and control Mr. Levandowski’s petition to vacate the
Final Award or any subsequent appeals.

        Mr. Levandowski’s position that Uber must first advance expenses and then seek
reimbursement is mistaken. Because the Indemnification Agreement is rescinded, rendered null
and void, and/or materially breached by Mr. Levandowski’s actions, Uber has no obligations to
Mr. Levandowski, including no obligation to advance expenses. You argue that Mr.
Levandowski’s position that Uber’s “Course of Conduct in this case”—its advancement of
expenses through September 25, 2019—requires Uber to continue advancing expenses. That is
wrong. Uber made clear that it was advancing Mr. Levandowski’s defense costs relating to
Google’s claims in the Google v. Levandowski arbitration in the spirit of compromise and good
will, and subject to a reservation of rights, not based on its understanding of any legal obligation

1
  We note that your letter does not mention or address either Mr. Levandowski’s fraudulent
inducement or his post-signing bad acts.
2
  Uber has also explicitly reserved its right to seek reimbursement for some or all of the legal
fees it has advanced.
                                                   1
under the Indemnification Agreement. See e.g. Letter from H. Hume to N. Chatterjee of Aug. 30,
2019. In any event, even if the Agreement were valid and still in force, it provides that no “course
of performance or course of dealing shall be used in the interpretation or construction of this
Agreement.” See Indemnification Agreement § 3.12(i). Therefore, the parties’ “course of conduct”
is irrelevant.

       Additionally, even if the Indemnification Agreement were still in force (which it is not), it
would not require Uber to pay for a petition to vacate absent a showing that Mr. Levandowski has
reasonable grounds for pursuing such a petition, which your letter does not attempt to establish.
See Cathay Mortuary (Wah Sang) Inc. v. United Pacific Ins. Co., 582 F. Supp. 650, 651, 657 (N.D.
Cal. 1984).

        In short, Uber has no obligation to indemnify Mr. Levandowski for any expenses related
to the Google arbitration. We are available if you would like to discuss with us any of the points
made in this letter.



                                      Sincerely,


                                      /s/ Hamish Hume




                                                   2
EXHIBIT M
EXHIBIT N
EXHIBIT O
                                                                     March 27, 2020

Mr. Neel Chatterjee
Goodwin Procter LLP
601 Marshall Street
Redwood City, CA 94063

       Re:     Mr. Levandowski’s Request for Advancement of Expenses

Dear Neel:

      This letter responds to your letter dated March 6, 2020. In that letter, you requested
advancement of certain expenses arising out of the arbitration between Google and Mr.
Levandowski pursuant to Section 2.3 of the April 11, 2016 Indemnification Agreement.

      As an initial matter, Apparate International C.V., to which you addressed your letter,
has been dissolved and any rights and obligations it would have had under the
Indemnification Agreement have been assumed by Uber Technologies, Inc.

         As we have explained previously in our correspondence of April 2, 2018; August
30, 2019; September 11, 2019; September 27, 2019; and December 31, 2019, Uber believes
that it has no obligations to Mr. Levandowski under the Indemnification Agreement, either
directly or through its assumption of Apparate’s obligations. Therefore, Uber will not
advance any expenses related to the arbitration between Google and Mr. Levandowski,
including the March 4, 2020, judgment against Mr. Levandowski; any attorneys’ fees
incurred in Mr. Levandowski’s defense against Google’s claims after September 25, 2019;
or any attorneys’ fees incurred by Mr. Levandowski in the future related to any appeal of
the March 4, 2020, judgment. We recognize that you dispute this contention.

       Notwithstanding the foregoing, in light of Mr. Levandowski’s commencement of a
chapter 11 bankruptcy case on March 4, 2020, insolvency counsel for Mr. Levandowski
and Uber are exploring a consensual process for resolving the disputes under the
indemnification agreement.

       We are available if you would like to discuss this letter.

                                      Sincerely,

                                      /s/ Hamish Hume
